                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                       TYLER DIVISION

                                                        §
    CYPRESS LAKE SOFTWARE, INC.,                        §
                                                        §
          Plaintiff,                                    §
                                                        §
    v.                                                  §      Case No. 6:18-cv-30-JDK
                                                        §
    SAMSUNG ELECTRONICS                                 §      LEAD CONSOLIDATED CASE
    AMERICA, INC.,                                      §
                                                        §
          Defendant.                                    §
                                                        §

         MEMORANDUM OPINION AND ORDER ON CLAIM CONSTRUCTION

         On March 14, 2019, the Court held a hearing to determine the proper construction of the

disputed claim terms in United States Patent Nos. 8,661,361 (“the ’361 Patent”), 9,423,938 (“the

’938 Patent”), 9,423,923 (“the ’923 Patent”), 9,841,878 (“the ’878 Patent”), 9,823,838 (“the ’838

Patent”), 9,870,145 (“the ’145 Patent”), 9,423,954 (“the ’954 Patent”), 8,781,299 (“the ’299

Patent”), 8,983,264 (“the ’264 Patent”), 9,871,558 (“the ’558 Patent”), and 8,787,731 (“the ’731

Patent”) (collectively, “the Asserted Patents”).1 The Court has considered the arguments made by

the parties at the hearing and in their claim construction briefs. Docket Nos. 105, 108, & 112.2

The Court has also considered the intrinsic evidence and made subsidiary factual findings about

the extrinsic evidence. See Phillips v. AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005); Teva

Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015). The Court issues this Memorandum

and Order on Claim Construction in light of these considerations.


1
   Plaintiff also asserts U.S. Patent No. 8,422,858 (“the ’858 Patent”), but the parties do not dispute the proper
construction of any claim terms from that patent.
2
  Citations to the parties’ filings are to the filing’s number in the docket (Docket No.) and pin cites are to the page
numbers assigned through ECF.




                                                       1 / 122
                                             TABLE OF CONTENTS


I.     BACKGROUND ................................................................................................................ 3

        A.        The ’361, ’938, ’923, and ’878 Patent ................................................................... 3
        B.        The ’299, ’264, ’731 and ’558 Patents .................................................................. 4
        C.        The ’838, ’145, and ’954 Patent ............................................................................ 5

II.    APPLICABLE LAW .......................................................................................................... 6

III.   LEVEL OF ORDINARY SKILL IN THE ART .............................................................. 12

IV.    CONSTRUCTION OF AGREED TERMS ...................................................................... 13

V.     CONSTRUCTION OF DISPUTED TERMS ................................................................... 16

                  A. “application” (Group A) .............................................................................. 17
                  B. “. . . presentation of . . . a first window associated with the first program
                  component . . . creation of a second window associated with the second program
                  component” (Group B) ........................................................................................ 21
                  C. “more convenient” and “permits a user to conveniently enter” (Group C) 24
                  D. “code for” terms in the ’361 Patent (Group E) ............................................ 28
                  E. “navigation element handler component” and “navigation director
                  component” (Group M) ....................................................................................... 45
                  F. “code for detecting access” terms (Group F) ............................................... 54
                  G. “code for indicating” terms (Group G) ........................................................ 63
                  H. ’145 Patent “instructions to” terms (Group H) ............................................ 75
                  I. ’558 Patent “instructions to” terms (Group I) ............................................... 84
                  J. ’938 Patent “code configured to” terms (Group J)........................................ 96
                  K. ’923 Patent and ’878 Patent “device configured to” terms (Group K) ...... 103
                  L. ’838 Patent “processor configured for” terms (Group L) .......................... 111
                  M. “the application window representations are presented before the detection
                  of the first user input” (Group N) ...................................................................... 116
                  N. “first window of the first application” / “application window” (Group O) 119

VI.    CONCLUSION ............................................................................................................... 122




                                                           2 / 122
                                     I.      BACKGROUND

A.      The ’361, ’938, ’923, and ’878 Patents

        The ’361, ’938, ’923, and ’878 Patents share substantially the same specification. These

patents generally relate to navigating between different applications whose windows are

simultaneously displayed on a computer screen.           See, e.g., ’361 Patent at 1:38–51.   The

specification of the ’361 Patent states that having multiple applications running and displayed at

the same time creates a cluttered screen of overlapping windows. ’361 Patent at 1:7–26. Thus,

when multiple applications are simultaneously displayed in an overlapping manner, finding the

desired application “may require a user to repeat a similar and/or same set of movements over and

over.” Id. According to the specification, the disclosed embodiments provide a solution to the

need “for navigating between visual components.” Id. The ’938, ’923, and ’878 Patents claim

priority to the ’361 Patent.

        Claim 17 of the ’361 Patent is an exemplary claim and recites the following elements

(disputed term in italics):

                   17. A system for navigating between visual components, the
                         system comprising:
                   a processor that executes an instruction included in at least one of
                         a presentation space monitor component, an application
                         navigator component, a navigation element handler
                         component, and a navigation director component during
                         operation of the system;
                   the presentation space monitor component that during operation
                         of the system detects, in a first application region of a
                         presentation space of a display device, a first visual
                         component of a first operating application in a plurality of
                         operating applications;
                   the application navigator component that during operation of the
                         system presents a first navigation control, in a first
                         navigation region determined based on the first application
                         region, for navigating to a second visual component, of a
                         second application in the plurality, in a second application
                         region in the presentation space, wherein the first
                         navigation region is determined based on a location of at


                                               3 / 122
                         least one of the first visual component, a parent visual
                         component of the first visual component, and a child visual
                         component of the first visual component;
                   the navigation element handler component that during operation
                         of the system detects a user input corresponding to the first
                         navigation control; and
                   the navigation director component that during operation of the
                         system sends, in response to detecting the user input,
                         navigation information to navigate to the second visual
                         component.

B.      The ’858, ’299, ’264, ’731 and ’558 Patents

        The ’858, ’299, ’264, ’731, and ’558 Patents are all titled “Methods, Systems, and Computer

Program Products For Coordinating Playing of Media Streams.” These patents share a common

specification. The specification states that the disclosed embodiments address a problem that

occurs when multiple media streams play simultaneously, thereby creating “interference” and

“lead[ing] to an unpleasant listening experience.” See, e.g., ’299 Patent at 1:20–43. The

specification adds that a need exists for coordinating playing of media streams. Id. To achieve

this coordination, the specification discloses “presentation focus,” which indicates that a first

media player is allowed to play a first media stream, and a second media player is not allowed to

play a second media stream. See e.g., id. at 12:60–13:8.

        Claim 1 of the ’299 Patent is an exemplary claim and recites the following elements

(disputed term in italics):

                   1. A computer program product embodied on a non-transitory
                        computer readable medium, comprising:
                   code for working in association with a first presentation device
                        having a touchscreen that is capable of providing access to
                        a plurality of applications including a first media player and
                        a second media player in an execution environment, the
                        first presentation device capable of communication with a
                        second presentation device including a display via a
                        wireless local area network on which the first presentation
                        device resides, where execution environment presentation
                        focus information is accessible for identifying whether at
                        least one of the first presentation device or the second


                                               4 / 122
                        presentation device is to be utilized for presentation in
                        connection with the applications;
                  code for detecting access to the first media player to play a first
                        media stream that includes video;
                  code for indicating, if the first presentation device is to be utilized
                        for presentation based on the execution environment
                        presentation focus information, that the first media player
                        is allowed to play the first media stream via the first
                        presentation device;
                  code for indicating, if the second presentation device is to be
                        utilized for presentation based on the execution
                        environment presentation focus information, that the first
                        media player is allowed to play the first media stream via
                        the second presentation device;
                  code for indicating, if both the first presentation device and the
                        second presentation device are to be utilized for
                        presentation based on the execution environment
                        presentation focus information, that the first media player
                        is allowed to play the first media stream via both the first
                        presentation device and the second presentation device;
                  wherein the computer program product is operable such that a
                        change in presentation focus is capable of being based on
                        at least one of a releasing of a first presentation focus in
                        connection with the first media player, a detected user input
                        indication for giving the second media player second
                        presentation focus, a change in input focus, a change in an
                        attribute of a user interface element, a count of media
                        streams being played, a ranking of media streams being
                        played, a transparency level of at least one of the user
                        interface element, or another user interface element sharing
                        a region of a display of the first presentation device.

C.     The ’838, ’145, and ’954 Patents

       The ’838, ’145, and ’954 Patents generally relate to the integration of applications that run

simultaneously on a computer. See, e.g., ’954 Patent at 1:20–37. These patents share substantially

the same specification. Claim 14 of the ’954 Patent is an exemplary claim and recites the following

elements (disputed term in italics):

                  14. An apparatus, comprising:
                  at least one processor configured for coupling with memory and
                        a touchscreen, and further configured for:
                  storage of a plurality of applications including a first application,
                        a second application, and a third application, utilizing the


                                                5 / 122
                       memory, the applications including a first program
                       component and a second program component;
                 detection of a first user input;
                 in response to the first user input, presentation of, utilizing the
                       touchscreen, a first window associated with the first
                       program component including at least one user interface
                       element;
                 detection of a second user input in connection with the at least
                       one user interface element of the first window;
                 in response to the second user input in connection with the at least
                       one user interface element of the first window, creation of
                       a second window associated with the second program
                       component and presentation thereof, utilizing the
                       touchscreen, adjacent to and not overlapping with respect
                       to the first window, for presenting, in the second window,
                       data associated with the at least one user interface element
                       of the first window;
                 detection of a third user input; and
                 in response to the third user input, change, utilizing the
                       touchscreen, the presentation of the first window and the
                       second window, such that a first size of the first window
                       and a second size of the second window are both changed,
                       and the second window remains adjacent to and not
                       overlapping with respect to the first window.


                                  II.     APPLICABLE LAW

A.     Claim Construction

       “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys.,

Inc., 381 F.3d 1111, 1115 (Fed. Cir. 2004)). To determine the meaning of the claims, courts start

by considering the intrinsic evidence. Id. at 1313; C.R. Bard, Inc. v. U.S. Surgical Corp., 388

F.3d 858, 861 (Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Grp., Inc., 262

F.3d 1258, 1267 (Fed. Cir. 2001). The intrinsic evidence includes the claims themselves, the

specification, and the prosecution history. Phillips, 415 F.3d at 1314; C.R. Bard, Inc., 388 F.3d

at 861. The general rule—subject to certain specific exceptions discussed infra—is that each claim


                                              6 / 122
term is construed according to its ordinary and accustomed meaning as understood by one of

ordinary skill in the art at the time of the invention in the context of the patent. Phillips, 415 F.3d

at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir. 2003); Azure

Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed. Cir. 2014) (“There is a heavy presumption

that claim terms carry their accustomed meaning in the relevant community at the relevant time.”)

(vacated on other grounds).

       “The claim construction inquiry. . . begins and ends in all cases with the actual words of

the claim.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998).

“[I]n all aspects of claim construction, ‘the name of the game is the claim.’” Apple Inc. v.

Motorola, Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (quoting In re Hiniker Co., 150

F.3d 1362, 1369 (Fed. Cir. 1998)). First, a term’s context in the asserted claim can be instructive.

Phillips, 415 F.3d at 1314. Other asserted or unasserted claims can also aid in determining the

claim’s meaning, because claim terms are typically used consistently throughout the patent. Id.

Differences among the claim terms can also assist in understanding a term’s meaning. Id. For

example, when a dependent claim adds a limitation to an independent claim, it is presumed that

the independent claim does not include the limitation. Id. at 1314–15.

       “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. (quoting

Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc)). “[T]he

specification ‘is always highly relevant to the claim construction analysis.            Usually, it is

dispositive; it is the single best guide to the meaning of a disputed term.’” Id. (quoting Vitronics

Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am.

Corp., 299 F.3d 1313, 1325 (Fed. Cir. 2002). But, “‘[a]lthough the specification may aid the court

in interpreting the meaning of disputed claim language, particular embodiments and examples




                                               7 / 122
appearing in the specification will not generally be read into the claims.’” Comark Commc’ns,

Inc. v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting Constant v. Advanced

Micro-Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)); see also Phillips, 415 F.3d at 1323.

“[I]t is improper to read limitations from a preferred embodiment described in the specification—

even if it is the only embodiment—into the claims absent a clear indication in the intrinsic record

that the patentee intended the claims to be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358

F.3d 898, 913 (Fed. Cir. 2004).

       The prosecution history is another tool to supply the proper context for claim construction

because, like the specification, the prosecution history provides evidence of how the U.S. Patent

and Trademark Office (“PTO”) and the inventor understood the patent. Phillips, 415 F.3d at 1317.

However, “because the prosecution history represents an ongoing negotiation between the PTO

and the applicant, rather than the final product of that negotiation, it often lacks the clarity of the

specification and thus is less useful for claim construction purposes.” Id. at 1318; see also Athletic

Alts., Inc. v. Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (ambiguous prosecution history

may be “unhelpful as an interpretive resource”).

       Although extrinsic evidence can also be useful, it is “‘less significant than the intrinsic

record in determining the legally operative meaning of claim language.’” Phillips, 415 F.3d

at 1317 (quoting C.R. Bard, Inc., 388 F.3d at 862). Technical dictionaries and treatises may help

a court understand the underlying technology and the manner in which one skilled in the art might

use claim terms, but technical dictionaries and treatises may provide definitions that are too broad

or may not be indicative of how the term is used in the patent. Id. at 1318. Similarly, expert

testimony may aid a court in understanding the underlying technology and determining the

particular meaning of a term in the pertinent field, but an expert’s conclusory, unsupported




                                               8 / 122
assertions as to a term’s definition are entirely unhelpful to a court. Id. Generally, extrinsic

evidence is “less reliable than the patent and its prosecution history in determining how to read

claim terms.” Id. The Supreme Court recently explained the role of extrinsic evidence in claim

construction:

        In some cases, however, the district court will need to look beyond the patent’s
        intrinsic evidence and to consult extrinsic evidence in order to understand, for
        example, the background science or the meaning of a term in the relevant art during
        the relevant time period. See, e.g., Seymour v. Osborne, 11 Wall. 516, 546 (1871)
        (a patent may be “so interspersed with technical terms and terms of art that the
        testimony of scientific witnesses is indispensable to a correct understanding of its
        meaning”). In cases where those subsidiary facts are in dispute, courts will need to
        make subsidiary factual findings about that extrinsic evidence. These are the
        “evidentiary underpinnings” of claim construction that we discussed in Markman,
        and this subsidiary factfinding must be reviewed for clear error on appeal.

Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015).

B.      35 U.S.C. § 112(6) (pre-AIA) / § 112(f) (AIA)3

        A patent claim may be expressed using functional language. See 35 U.S.C. § 112, ¶ 6;

Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1347–49 & n.3 (Fed. Cir. 2015) (en banc in

relevant portion). Section 112, paragraph 6, provides that a structure may be claimed as a “means

. . . for performing a specified function” and that an act may be claimed as a “step for performing

a specified function.” Masco Corp. v. United States, 303 F.3d 1316, 1326 (Fed. Cir. 2002).

        But § 112, ¶ 6 does not apply to all functional claim language. There is a rebuttable

presumption that § 112, ¶ 6 applies when the claim language includes “means” or “step for” terms,

and that it does not apply in the absence of those terms. Masco Corp., 303 F.3d at 1326;

Williamson, 792 F.3d at 1348. The presumption stands or falls according to whether one of

ordinary skill in the art would understand the claim with the functional language, in the context of


3
 Because the application resulting in the ’361 Patent w a s filed before the effective date of the America Invents
Act (“AIA”), the Court refers to the pre-AIA version of § 112.




                                                    9 / 122
the entire specification, to denote sufficiently definite structure or acts for performing the function.

See Media Rights Techs., Inc. v. Capital One Fin. Corp., 800 F.3d 1366, 1372 (Fed. Cir. 2015)

(§ 112, ¶ 6 does not apply when “the claim language, read in light of the specification, recites

sufficiently definite structure” (quotation marks omitted) (citing Williamson, 792 F.3d at 1349;

Robert Bosch, LLC v. Snap-On Inc., 769 F.3d 1094, 1099 (Fed. Cir. 2014))); Williamson, 792 F.3d

at 1349 (§ 112, ¶ 6 does not apply when “the words of the claim are understood by persons of

ordinary skill in the art to have sufficiently definite meaning as the name for structure”); Masco

Corp., 303 F.3d at 1326 (§ 112, ¶ 6 does not apply when the claim includes an “act” corresponding

to “how the function is performed”); Personalized Media Communications, L.L.C. v. International

Trade Commission, 161 F.3d 696, 704 (Fed. Cir. 1998) (§ 112, ¶ 6 does not apply when the claim

includes “sufficient structure, material, or acts within the claim itself to perform entirely the recited

function . . . even if the claim uses the term ‘means.’”) (quotation marks and citation omitted).

        When it applies, § 112, ¶ 6 limits the scope of the functional term “to only the structure,

materials, or acts described in the specification as corresponding to the claimed function and

equivalents thereof.” Williamson, 792 F.3d at 1347. Construing a means-plus-function limitation

involves multiple steps. “The first step . . . is a determination of the function of the means-plus-

function limitation.” Medtronic, Inc. v. Advanced Cardiovascular Sys., Inc., 248 F.3d 1303, 1311

(Fed. Cir. 2001). “[T]he next step is to determine the corresponding structure disclosed in the

specification and equivalents thereof.”       Id.   A “structure disclosed in the specification is

‘corresponding’ structure only if the specification or prosecution history clearly links or associates

that structure to the function recited in the claim.” Id. The focus of the “corresponding structure”

inquiry is not merely whether a structure is capable of performing the recited function, but rather

whether the corresponding structure is “clearly linked or associated with the [recited] function.”




                                                10 / 122
Id. The corresponding structure “must include all structure that actually performs the recited

function.” Default Proof Credit Card Sys. v. Home Depot U.S.A., Inc., 412 F.3d 1291, 1298 (Fed.

Cir. 2005). However, § 112, ¶ 6 does not permit “incorporation of structure from the written

description beyond that necessary to perform the claimed function.” Micro Chem., Inc. v. Great

Plains Chem. Co., 194 F.3d 1250, 1258 (Fed. Cir. 1999).

       For § 112, ¶ 6 limitations implemented by a programmed general purpose computer or

microprocessor, the corresponding structure described in the patent specification must include an

algorithm for performing the function. WMS Gaming Inc. v. Int’l Game Tech., 184 F.3d 1339,

1349 (Fed. Cir. 1999). The corresponding structure is not a general purpose computer but rather

the special purpose computer programmed to perform the disclosed algorithm. Aristocrat Techs.

Austl. Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008).

C.     Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA)

       Patent claims must particularly point out and distinctly claim the subject matter regarded

as the invention. 35 U.S.C. § 112, ¶ 2. A claim, when viewed in light of the intrinsic evidence,

must “inform those skilled in the art about the scope of the invention with reasonable certainty.”

Nautilus Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2129 (2014). If it does not, the claim

fails § 112, ¶ 2 and is therefore invalid as indefinite. Id. at 2124. Whether a claim is indefinite is

determined from the perspective of one of ordinary skill in the art as of the time the application for

the patent was filed. Id. at 2130. As it is a challenge to the validity of a patent, the failure of any

claim in suit to comply with § 112 must be shown by clear and convincing evidence. Id.

at 2130 n.10. “[I]ndefiniteness is a question of law and in effect part of claim construction.” ePlus,

Inc. v. Lawson Software, Inc., 700 F.3d 509, 517 (Fed. Cir. 2012).

       When a term of degree is used in a claim, “the court must determine whether the patent

provides some standard for measuring that degree.” Biosig Instruments, Inc. v. Nautilus, Inc., 783


                                               11 / 122
F.3d 1374, 1378 (Fed. Cir. 2015) (quotation marks omitted). Likewise, when a subjective term is

used in a claim, “the court must determine whether the patent’s specification supplies some

standard for measuring the scope of the [term].” Datamize, LLC v. Plumtree Software, Inc., 417

F.3d 1342, 1351 (Fed. Cir. 2005); accord Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364,

1371 (Fed. Cir. 2014) (citing Datamize, 417 F.3d at 1351).

                     III.    LEVEL OF ORDINARY SKILL IN THE ART

        It is well established that patents are interpreted from the perspective of one of ordinary

skill in the art. See Phillips, 415 F.3d at 1313 (“[T]he ordinary and customary meaning of a claim

term is the meaning that the term would have to a person of ordinary skill in the art in question at

the time of the invention, i.e., as of the effective filing date of the patent application.”). The Federal

Circuit has advised that the “[f]actors that may be considered in determining the level of skill in

the art include: (1) the educational level of the inventors; (2) the type of problems encountered in

the art; (3) prior art solutions to those problems; (4) the rapidity with which innovations are made;

(5) sophistication of the technology; and (6) education level of active workers in the field.” Env’tl

Designs, Ltd. v. Union Oil Co. of California, 713 F.2d 693, 696 (Fed. Cir. 1983). “These factors

are not exhaustive but are merely a guide to determining the level of ordinary skill in the art.”

Daiichi Sankyo Co. Ltd. v. Apotex, Inc., 501 F.3d 1254, 1256 (Fed. Cir. 2007).

        Plaintiff’s expert, Dr. Ahmed Tewfik, states that he agrees with and adopts the Court’s

previous finding for the appropriate level of ordinary skill in the art, namely that a person of

ordinary skill in the art would have (a) at least a Bachelor’s degree in Electrical Engineering,

Computer Engineering, Computer Science, or equivalent thereof and (b) at least two years of

programming experience. Docket No. 105-15 at ¶ 27. Defendants’ expert, Dr. Dan Schonfeld,

opines that a person of ordinary skill in the art “would have (a) at least at least a Bachelor’s degree

in Electrical Engineering, Computer Engineering, Computer Science, or equivalent thereof and (b)


                                                12 / 122
at least two years of work experience relating to multimedia streaming and user interfaces.”

Docket No. 108-2 at ¶15. Having considered the parties’ proposals, and the factors that may be

considered in determining the level of skill in the art, the Court finds that a person of ordinary skill

in the art would have a Bachelor’s degree in Electrical Engineering, Computer Engineering,

Computer Science, or equivalent thereof, and at least two years of programming experience. While

a person of skill in the art may have the more specific experience relating to multimedia streaming

and user interfaces, the Court finds that even general programming experience is sufficient in light

of the varied specifications of the Asserted Patents.

                        IV.    CONSTRUCTION OF AGREED TERMS

       The parties agreed to the construction of the following terms/phrases:

 Claim Term/Phrase                               Agreed Construction
 “presentation focus”                            “an attribute associated with a media player,
                                                 directly and/or indirectly, indicating whether the
 (’731 claims 1, 10; ’558 claims 14, 17;         media player is allowed to access one or more
 ’299 claim 17; ’264 claims 61, 70, 71)          presentation devices for playing one or more
                                                 corresponding media streams on the presentation
                                                 devices; an attribute for restricting and
                                                 coordinating access to an output device by one or
                                                 more applications”

 “presentation focus information”                “data that identifies one or more media players
                                                 and whether the media players have presentation
 (’731 claims 1, 10; ’299 claims 17, 23;         focus”
 ’264 claims 61, 71)

 “input focus”                                   “an attribute of a user interface element indicating
                                                 whether input from one or more particular input
 (’731 claim 1; ’558 claim 14; ’299 claim        devices is directed to the element”
 17; ’264 claim 61)

 “navigation control”                            “a user interface element for navigating between
                                                 and/or among user interface elements of
 (’361 claim 236)                                respective operating applications”




                                               13 / 122
Docket No. 85 at 1-2. The parties also agreed that the following terms should be given their plain

and ordinary meaning.

 Claim Term/Phrase                                  Claim(s)
 “navigation control is sent utilizing a            ’361 claim 117
 hypertext transfer protocol (HTTP)”

 “drop down interface”                              ’361 claims 25, 117, 143

 “updated visual components”                        ’361 claim 25

 “execution environment presentation focus          ’299 claim 1
 information”

 “first presentation focus” / “second               ’731 claims 1, 10; ’299 claim 17; ’264 claims
 presentation focus”                                61, 70, 71; ’731 claims 1, 3, 20

 “first media stream” / “second media stream”       ’731 claims 1, 3, 20; ’558 claims 14, 17; ’299
                                                    claims 17, 23;’264 claim 61

 “computer program product”                         ’731 claim 1; ’299 claims 17, 23; ’264 claims
                                                    61, 70, 71

 “non-transitory computer readable medium” /        ’731 claim 1; ’299 claim 17; ’264 claim 61;
 “non-transitory memory storing instructions”       ’558 claim 14; ’361 claim 236

 “play”                                             ’858 claims 1, 6, 9; ’264 claims 61, 71; ’731
                                                    claims 1, 20; ’299 claims 1, 3, 4, 5, 10, 11, 12;
                                                    ’858 claims 1, 14, 24

 “context switching”                                ’361 claim 143

 “navigation region moves as a function of a        ’361 claim 270
 movement of the first application region”

 “associated with a web service”                    ’361 claim 143

 “capable of dynamically retrieving data”           ’361 claim 143

 “presented . . . via an interface”                 ’361 claim 113

 “one or more rules that differ, at least in        ’731 claim 20
 part”

 “user interface element displayed with a           ’299 claim 23


                                               14 / 122
 command interface element including a
 rewind icon or a forward icon for changing
 an operational state of the first media player
 in connection with the first media stream”

 “first navigation region”                          ’361 claims 236, 238, 239; ’923 claim 3

 “detection of a first user input”                 ’838 claims 153, 154, 156, 180

 “detection of a second user input”                ’145 claims 13, 52

 “detection of a third user input”                 ’954 claim 14

 “a first media player access to a first           ’858 claims 1, 6
 presentation device”

 “a first media player access to a second          ’858 claims 1, 6
 presentation device”

 “a second media player access to play a           ’858 claims 1, 6
 second media stream”

 “utilized for presentation”                       ’558 claims 1, 24; ’264 claims 61, 63; ’299
                                                   claims 1, 10, 11, 13, 17, 19, 26, 28.

 “access to a resource”                            ’731 claim 5


Docket No. 85-6 at 2-4. Finally, during the claim construction hearing, the parties agreed to the

construction of the following term:

 Claim Term                                              Agreed Construction
 (Term No. 20 – Group D)                                 “state of being able to be seen”
 “visibility”

 (’838 claims 153, 154, 156, 180; ’145 claims 13,
 52)


In view of the parties’ agreement on the construction of the identified terms, the Court ADOPTS

the parties’ agreed constructions.




                                              15 / 122
                      V.      CONSTRUCTION OF DISPUTED TERMS

       The parties’ dispute focuses on the meaning and scope of thirty-two terms/phrases in the

Asserted Patents. As an initial matter, the Court notes that the parties dispute whether several

“software” limitations are subject to § 112, ¶ 6. Both sides agree with the general proposition that

“software” claims do not automatically invoke or exclude a claim from being subject to § 112, ¶ 6.

But both sides also argue that all the disputed “software” limitations either are subject to or are

not subject to § 112, ¶ 6. Given their extreme positions, the parties offer little help construing the

diverse cross section of “software” limitations in the Asserted Patents. Apple Inc. v. Motorola,

Inc., 757 F.3d 1286, 1298-1299 (Fed. Cir. 2014) (“Requiring traditional physical structure in

software limitations lacking the term means would result in all of these limitations being construed

as means-plus-function limitations and subsequently being found indefinite.”). The parties’

positions thus further complicate the analysis and confirm that “[p]aragraph 6 has morphed from

a clear legal instruction into a litigator’s delight.” Williamson v. Citrix Online, LLC, 792

F.3d 1339, 1362 (Fed. Cir. 2015) (Newman, J., dissenting).

       For the convenience of the parties, the Court provides its constructions of the disputed

terms in table form in the Appendix to this Order.




                                              16 / 122
A.       “application” (Group A)4

     Disputed Term       Plaintiff’s Proposal                         Defendants’ Proposal
    (Term No. 15)       Plain and ordinary           “software program that performs a specific function,
    “application”       meaning.                     such as word processors, database programs, web
                                                     browsers, and image-editing programs, as contrasted
                                                     with a utility or operating system”

         1. The Parties’ Positions

         In ZTE, Plaintiff agreed that an “application” is “a software program that performs a

specific function.”5 The parties in this case dispute whether the term requires construction.

         Plaintiff argues that “application” has a plain and ordinary meaning with no construction

needed. Docket. No. 105 at 20. Plaintiff also argues that “application” is also used as a modifier

to distinguish one particular component from another. Id. (citing ’361 Patent at 6:5–6, 3:47–51,

6:33–34, 9:3–7).

         Defendants respond that Plaintiff has not provided any basis for deviating from the Court’s

prior analysis in ZTE. Docket No. 108 at 54. Defendants argue that Figure 1 of the patents shows

that “applications 122” are separate and distinct from the “operating system 120.” Id. Defendants

also contend that the patents provide examples of different applications that track the Court’s

construction in ZTE. Id. (citing ’954 Patent at 1:27–37, 8:25–28; ’361 Patent at 6:38–61, Fig. 4).

         Plaintiff replies that Defendants’ construction is improper because it uses examples picked

from the background section of just one asserted patent. Docket No. 112 at 16. According to

Plaintiff, unlike in ZTE, where “application” appeared only in the ’954 Patent, here the term applies



4
  Before the claim construction hearing, the parties submitted a Joint Claim Construction Chart (“the Chart”). Docket
No. 121. In the Chart, the parties proposed presenting the term/phrases in groups and agreed to an order of
prioritization of the groups. Id. at 1. The groups identified in this Order are the ones that were presented to the Court
in the Chart, and the “Term No.” is the one the parties identified in the Chart. Id. at 1-8.

5
 The Court addressed some of the same arguments and several of the same patents in Cypress Lake Software, Inc. v.
ZTE, Inc., Case No. 6:17-CV-300-RWS, Docket No. 123 (“ZTE”).




                                                       17 / 122
to a host of figures and disputed phrases from several asserted patents. Id. Because of this,

Plaintiff argues, the Court should not include the examples Defendants selected from just one

patent, but should provide a construction that applies to all appearances of the disputed term

“application” across all the patents-in-suit. Id. According to Plaintiff, the plain and ordinary

meaning of “application” is “a software program that provides a specific function.” Id. (citing

Docket No. 105-15 at ¶¶ 831–832). In the alternative, Plaintiff argues that “application” should

be construed to mean “a collection of software components used to perform specific types of

user-oriented works on a computer.” Id. (citing Docket No. 108-5).

       For the following reasons, the Court finds that the term “application” should be construed

to mean “a software program that performs a specific function. For example, a word

processor, a database program, a web browser, or an image-editing program.”

       2. Analysis

       The term “application” appears in asserted claim 14 of the ’954 Patent; asserted claims

236, 238, 239 of the ’361 Patent; asserted claims 3, 4, 7, 11, 12 of the ’923 Patent; asserted claims

1, 15, 23 of the ’938 Patent; asserted claims 1, 153, 154, 156, 164, 166 of the ’838 Patent; asserted

claim 1 of the ’878 Patent; and asserted claims 13, 30, 52 of the ’145 Patent. The Court finds that

the term is used consistently in the claims and is intended to have the same general meaning in

each claim. The Court further finds that the specifications for all of the Asserted Patents that

include this claim term state that “FIG. 1 illustrates execution environment 102 including operating

system 120, one or more applications 122, and other program code and/or data components

illustrated by other libraries and subsystems 124.” See, e.g., ’954 Patent at 4:35–38. As shown

below, Figure 1 illustrates “applications 122” distinct from “operating system 120.”




                                              18 / 122
’954 Patent at Figure 1 (highlighted). To the extent that Plaintiff argues that “application” as used

in the asserted claims may include only the operating system, the Court rejects this argument.

       In addition to Figure 1, the specification provides context for the term and further provides

examples of applications. The Background section of the ’954 Patent, ’145 Patent, and ’838 Patent

describes the problem with a lack of “integration and/or cooperation between or among

applications used at the same time by a user.” See, e.g.,’954 Patent at 1:23–25. The specifications

also provide examples of applications and further explain:

       For example, documents often include both text and media such as images from
       pictures, graphs, and drawings. Word processors provide rich feature sets for
       creating and editing text, but provide relatively weak or no features for creating and
       editing other forms of data. As a result, users work on text for a document in a
       word processor, images in an image editor, and drawings using a drawing tool
       such as a computer aided design (CAD) tool. Users spend significant time
       managing the user interfaces of these various applications in order to access the
       data desired in the application desired.

See, e.g., ’954 Patent at 1:27–37 (emphasis added). As another example, each specification states

that Figures 4a and 4b illustrate web browser 403b as an equivalent to an application 403a. The



                                              19 / 122
specifications explain that “FIG. 4a illustrates execution environment 401a hosting application

403a,” while “FIG. 4b illustrates execution environment 401b hosting browser 403b.” See, e.g.,

’954 at 8:25–28 (emphasis added). Accordingly, the Court finds that these examples will help

clarify the disputed term for the jury.

       Plaintiff replies that Defendants’ construction is improper because it uses examples picked

from the background section of just one asserted patent. As illustrated above, these examples do

not appear in only one patent. The word processor, image editor, and CAD tool examples appear

not only in the ’954 Patent, but also in the ’145 Patent and the ’838 Patent. See ’145 Patent at

1:27–37; ’838 Patent at 1:23–33. Moreover, the web browser example cited above appears in all

of the Asserted Patents related to this term. Thus, Plaintiff’s argument that the examples appear

in only the ’954 Patent is incorrect. Further, the Court’s construction clearly indicates that these

are non-limiting examples of applications—not an exhaustive list—that will aid the jury in

understanding the term. In summary, Plaintiff has not provided a persuasive reason for construing

“application” differently across the Asserted Patents or to alter the construction adopted in ZTE.

Finally, in reaching its conclusion, the Court has considered the extrinsic evidence submitted by

the parties and has given it its proper weight in light of the intrinsic evidence.

       3. Court’s Construction

       The term “application” (Term No. 15) means “a software program that performs a

specific function. For example, a word processor, a database program, a web browser, or an

image-editing program.”




                                               20 / 122
B.     “. . . presentation of . . . a first window associated with the first program component
       . . . creation of a second window associated with the second program component”
       (Group B)

                   Disputed Term                    Plaintiff’s Proposal    Defendants’ Proposal
 (Term No. 22)                                     Plain and ordinary      Indefinite.
 “. . . presentation of . . . a first window       meaning.
 associated with the first program component”

 “creation of a second window associated with
 the second program component”

       1. The Parties’ Positions

       The parties dispute whether the terms “the first program component” and “the second

program component” lack antecedent basis.

       Defendants argue that the “associated with the [first/second] program component” terms

found in claim 14 of the ’954 Patent are indefinite because a person of ordinary skill in the art

(“POSITA”) would not be able to ascertain the scope of these terms with reasonable certainty.

Docket No. 108 at 55. Defendants contend that based on a plain reading of claim 14, each of the

first, second, and third applications includes a first program component and a second program

component, resulting in six total claimed program components. Id. Defendants further argue that

claim 14 does not indicate which first program component and which second program component

(of the three first program components, and three second program components) are associated with

the first window and the second window, respectively. Id. Defendants contend that this presents

an indisputable lack of antecedent basis, resulting in the disputed “associated with the

[first/second] program component” terms having several potential meanings.            Id. at 55-56.

Because of this, Defendants argue, the disputed claim terms fail to inform a POSITA about the

scope of the invention with reasonable certainty and are therefore indefinite. Id. at 57.

       Plaintiff argues that the terms “first program component” and “second program

component” do not lack antecedent basis. Docket No. 105 at 25; Docket No. 112 at 19. According


                                             21 / 122
to Plaintiff, Defendants have not met their burden of proving by clear and convincing evidence

that the phrase is indefinite. Id.

       For the following reasons, the Court finds that the phrase “. . . presentation of . . . a first

window associated with the first program component . . . creation of a second window

associated with the second program component” is not indefinite and should be given its plain

and ordinary meaning.

       2. Analysis

       The phrase “. . . presentation of . . . a first window associated with the first program

component . . . creation of a second window associated with the second program component”

appears in asserted claim 14 of the ’954 Patent. The Court finds that the terms “the first program

component” and “the second program component” do not lack antecedent basis. Claim 14 recites:

       storage of a plurality of applications including a first application, a second
               application, and a third application, utilizing the memory, the applications
               including a first program component and a second program component;
       detection of a first user input;
       in response to the first user input, presentation of, utilizing the touchscreen, a first
               window associated with the first program component including at least one
               user interface element;
       detection of a second user input in connection with the at least one user interface
               element of the first window;
       in response to the second user input in connection with the at least one user interface
               element of the first window, creation of a second window associated with
               the second program component and presentation thereof, utilizing the
               touchscreen, adjacent to and not overlapping with respect to the first
               window, for presenting, in the second window, data associated with the at
               least one user interface element of the first window

’954 Patent at claim 14 (emphasis added).         As indicated, claim 14 recites “a plurality of

applications,” and states that the applications include “a first program component and a second

program component.” The claim later recites “a first window associated with the first program

component,” and “a second window associated with the second program component.” Thus, the

first/second window is associated with the first/second component, and the first/second component


                                              22 / 122
is included in the “plurality of applications.” Accordingly, “the first program component” and

“the second program component” do not lack antecedent basis.

       Defendants focus on the phrase “storage of a plurality of applications including a first

application, a second application, and a third application,” and the phrase “the applications

including a first program component and a second program component.” Docket No. 108 at 55

(emphasis in original). Defendants argue that a plain reading of this language results in a total of

six claimed program components—three first program components, and three second program

components. Id. Defendants further argue that claim 14 does not indicate which first program

component and which second program component are associated with the first window and the

second window. Id. According to Defendants, this presents an indisputable lack of antecedent

basis, which results in the disputed “associated with the [first/second] program component” terms

having several potential meanings. Id. at 55-56. The Court disagrees.

       As discussed above, claim 14 recites that the first program component and the second

program component are included in the “plurality of applications.” Thus, a person of ordinary

skill in the art would understand that regardless of the number of applications included in the

“plurality of applications,” the plurality includes a first program component and a second program

component. Indeed, the recited “a first application, a second application, and a third application”

are introduced as part of the “plurality of applications,” and are not further recited in claim 14.

       Moreover, the specification states that a visual component of a user interface may include

a “window.” See, e.g., ’954 Patent at 5:62–5:67 (“[V]isual components of a user interface are

referred to herein as visual interface elements. A visual interface element may be a visual

component of a graphical user interface (GUI). Exemplary visual interface elements include

windows . . . .”). Claim 14 recites that a first/second window is associated with the first/second




                                              23 / 122
component, and the first/second component is included in the “plurality of applications.” Thus,

the claims, viewed in light of the specification, inform those skilled in the art about the scope of

the invention with reasonable certainty. Accordingly, the Court finds that Defendants have failed

to prove by clear and convincing evidence that the terms “the first program component” and “the

second program component” lack antecedent basis. Finally, in reaching its conclusion, the Court

has considered the extrinsic evidence submitted by the parties and has given it its proper weight in

light of the intrinsic evidence.

        3. Court’s Construction

        The phrases “. . . presentation of . . . a first window associated with the first program

component . . .” and “creation of a second window associated with the second program

component” (Term No. 22) are not indefinite and will be given their plain and ordinary meaning.

C.      “more convenient” and “permits a user to conveniently enter” (Group C)

                  Disputed Term                     Plaintiff’s Proposal    Defendants’ Proposal
 (Term No. 16)                                     Plain and ordinary      Indefinite.
 “in an area that is more convenient than an       meaning.
 area in which a desktop taskbar resides”
 (Term No. 16)                                     Plain and ordinary      Indefinite.
 “permits a user to conveniently enter the         meaning.
 second user input on the one of the plurality
 of elements of the menu corresponding to the
 second application for selection purposes,
 instead of requiring location of the second
 window among a clutter of different
 windows”

        1. The Parties’ Positions

        The parties dispute whether the use of the terms “convenient” and “conveniently” render

claims 12 and 16 of the ’923 Patent indefinite for failing to “inform those skilled in the art about

the scope of the invention with reasonable certainty.” Nautilus, 134 S. Ct. at 2129.

        Plaintiff argues that because these terms have an objective meaning within a scope of



                                             24 / 122
limited possibilities as used in the asserted claims, they are not subjective and are not indefinite.

Docket No. 105 at 21 (citing Docket No. 105-15 at ¶¶ 433-437). Plaintiff contends that the phrase

“in an area that is more convenient . . .” relates to an area that does not cover up a desktop taskbar

as it is being displayed. Id. at 22. Plaintiff further contends that the phrase “permits a user to

conveniently enter . . .” refers “to a thumbnail or another way that is objectively easier than, and

thus more conveniently [sic] than obtaining the location of the second window among a clutter of

different windows.” Id.

       Defendants respond that the claims do not provide any objective criteria for determining

what is “convenient.” Docket No. 108 at 51. Defendants contend that claim 16 does not specify

any objective basis for determining which, if any, areas outside of a taskbar are more or less

convenient than the taskbar itself. Id. Defendants further argue that claim 12 fails to provide any

definition for what is “convenient,” what constitutes “clutter,” or any criteria for determining

whether an area that lacks “clutter” is “convenient” or not “convenient.” Id. Defendants also

contend that the remaining intrinsic evidence fails to provide any objective guidance for evaluating

“convenient.” Id. at 52 (citing Docket No. 108-2 at ¶ 157). Finally, Defendants argue that both

parties’ experts agree that the term “convenient[]” is purely subjective in the context of this patent

and its meaning depends on the personal preferences of the specific user accessing the user

interface or display. Id. (citing Docket No. 108-2 at ¶ 154; Docket No. 108-3 at 143:9-13).

       For the following reasons, the Court finds that the disputed phrases are indefinite because

the terms “more convenient” and “permits a user to conveniently enter,” viewed in light of the

specification, fail to “inform those skilled in the art about the scope of the invention with

reasonable certainty.” Nautilus, 134 S. Ct. at 2129.




                                              25 / 122
       2. Analysis

       The phrase “in an area that is more convenient than an area in which a desktop taskbar

resides” appears in asserted claim 16 of the ’923 Patent. The phrase “permits a user to conveniently

enter the second user input on the one of the plurality of elements of the menu corresponding to

the second application for selection purposes, instead of requiring location of the second window

among a clutter of different windows” appears in asserted claim 12 of the ’923 Patent. The Court

finds that the intrinsic evidence does not provide an objective criterion for determining what is

“more convenient” or “permits a user to conveniently enter” the second user input. Claims 12 and

16 of the ’923 Patent require the display of a menu or window to be in a location that permits

“convenient” access by a user. The claims do not provide any objective criteria for determining

what is “convenient.” Claim 16 recites an apparatus configured such that a window is displayed

for “user interaction” in an area that is “more convenient” than a taskbar. But the claim does not

specify any objective basis for determining which, if any, areas outside of a taskbar are more or

less convenient than the taskbar itself. Likewise, claim 12 recites an “apparatus” configured so

that the display of a menu in a particular location permits a user to “conveniently enter” user input

without searching through “clutter.” Simply stated, the claims fail to provide any definition for

what is “convenient,” what constitutes “clutter,” or any criteria for determining whether an area

that lacks “clutter” is “convenient” or not “convenient.”

       The remaining intrinsic evidence fails to provide any objective guidance for evaluating

“convenient.” The only instance of the term in the written description or prosecution history occurs

in the patent’s background, stating that a user interface “may be located in a location that is

convenient for some applications but inconvenient for others for a user.” ’923 Patent at 1:39–42.

This statement does not provide any objective scope for “convenient.”




                                              26 / 122
       Finally, both parties’ experts agree that, in the context of this patent, the term

“convenient[]” is purely subjective and depends on the personal preferences of the specific user

accessing the user interface or display. Docket No 108-2 at ¶ 154. Indeed, Plaintiff’s expert agreed

that the term “convenient” in claims 12 and 16 is subjective because “[d]ifferent people will have

different interpretations of convenient or not convenient or the degrees of convenience that

something refers to.” Docket No. 108-3 at 143:9-13. It is well established that the meaning of a

claim limitation “cannot depend on the undefined views of unnamed persons, even if they are

experts, specialists, or academics.” Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342,

1352 (Fed. Cir. 2005). Accordingly, the Court finds that each disputed phrase is “highly subjective

and, on its face, provides little guidance to one of skill in the art.” Intellectual Ventures I LLC v.

T-Mobile USA, Inc., 902 F.3d 1372, 1381 (Fed. Cir. 2018). Therefore, claims 12 and 16 are

indefinite because the terms “more convenient” and “permits a user to conveniently enter,” viewed

in light of the specification, fail to “inform those skilled in the art about the scope of the invention

with reasonable certainty.” Nautilus, 134 S. Ct. at 2129.

       3. Court’s Construction

       The disputed phrases (Term No. 16) are indefinite because the terms “more convenient”

and “permits a user to conveniently enter,” viewed in light of the specification, fail to “inform

those skilled in the art about the scope of the invention with reasonable certainty.” Nautilus, 134

S. Ct. at 2129.




                                               27 / 122
D.     “code for” terms in the ’361 Patent (Group E)

           Disputed Term                 Plaintiff’s Proposal         Defendants’ Proposal
 (Term No. 1)                           Not subject to § 112,   Subject to § 112, ¶ 6.
 “code for detecting a user input       ¶ 6.                    Function: “detecting user input
 corresponding to the first             (plain and ordinary     corresponding to the first
 navigation control”                    meaning)                navigation control”
                                                                Structure: none

 (Term No. 2)                           Not subject to § 112,   Subject to § 112, ¶ 6.
 “code for sending, in response to      ¶ 6.                    Function: “sending, in response to
 detecting the user input, navigation   (plain and ordinary     detecting the user input,
 information to navigate to the         meaning)                navigation information to
 second visual component”                                       navigate to the second visual
                                                                component”
                                                                Structure: none
 (Term No. 5)                           Not subject to § 112,   Subject to § 112, 6.
 “code for presenting a first           ¶ 6.                    Function: “presenting a first
 navigation control, in a first         (plain and ordinary     navigation control, in a first
 navigation region determined           meaning)                navigation region determined
 based on the first application                                 based on the first application
 region”                                                        region”
                                                                Structure: none
 (Term No. 11)                          Not subject to § 112,   Subject to § 112, ¶ 6.
 “code for presenting, in a first       ¶ 6.                    Function: “presenting, in a first
 application region of a                (plain and ordinary     application region of presentation
 presentation space of a display        meaning)                space of a display device, a first
 device, a first visual component”                              visual component”
                                                                Structure: none

       1. The Parties’ Positions

       The parties dispute whether the phrases “code for detecting . . .,” “code for sending . . .,”

and “code for presenting . . .” are subject to § 112, ¶ 6.

       For these terms, Plaintiff argues that because the claims do not use the word “means,” the

presumption is that § 112, ¶ 6 does not apply and that Defendants bear the burden to rebut this

presumption—a burden they have not carried for any of these terms. Docket No. 105 at 7, 12, 13,

15, 18. Plaintiff also argues that the intrinsic record shows the patentee did not intend to invoke

§ 112, ¶ 6 because the patentee told the patent examiner: “it should be noted that no claims are




                                               28 / 122
intended to be construed under 35 U.S.C. §112, paragraph 6.” Id. at 5-6 (citing Docket No. 105-

15 at ¶¶ 107-116).

       Regarding “code for detecting” (Term No. 1), Plaintiff argues that a POSITA would have

understood the scope and structure of these terms because implementations for “code for detecting

a user input corresponding to the first navigation control . . .” were well known in the art. Docket

No. 105 at 5 (citing Docket No. 105-15 at ¶¶ 113, 107-120). Plaintiff contends that Defendants’—

and the ZTE Court’s—reliance on portions of the ’361 Patent specification that replace “code for”

in the disputed terms with “means for” is misplaced. Id. at 7-8. Although “means for” appears

several times in the ’361 Patent specification, Plaintiff argues that the patentee used the term

“means for” to show examples of how to implement the method of detection. Plaintiff argues that

a POSITA would not confuse these uses in the specification with the legal term “means” that

invokes § 112, ¶ 6. Id. at 8; see also id. at 9-10.

       Plaintiff next argues that the specification discloses an algorithm in the prose describing

the different implementations to detect a user input corresponding to the first navigation control.

Id. (citing ’361 Patent at 9:17–20, 9:20–26, 14:14–17, 15:49–52, 14:12–24; Docket No. 105-15 at

¶ 110). According to Plaintiff, this informs a POSITA what “code for detecting” to use for a

particular operating environment. Id. (citing Docket No. 105-15 at ¶¶ 113-119). Plaintiff also

argues that the specification provides additional structural support for the “code for detecting a

user interface.” Id. (’361 Patent at 3: 29–38, 4: 51–57, 4:58–60, 4:61–63, 4:63–67, 5:1–11, 5:11–

26, 5: 60–62, 5:62–64, 5:64–6:2, 6:3–8, 6:7–14, 6:15–21, 9:16–18, 9:18–20, 9:21–25, 14:16–44,

14:43–15:41, 16:23–45, 17:23–27, 18:5–24, 19:40–52, 20:18–4; Docket No. 105-15 at ¶¶ 107-

119). According to Plaintiff, the disputed claim language connotes sufficient structure in the

context of the intrinsic evidence. Id. at 12.




                                                29 / 122
          For the remaining three “code for” terms in the ’361 Patent (Term Nos. 2, 5, and 11),

Plaintiff makes essentially the same short argument for each. Id. at 13, 15, 17-18. Plaintiff argues

that each term should be provided its plain and ordinary meaning because the claim language

provides sufficient structure to a POSITA in view of the intrinsic evidence, because the patentee

did not clearly disavow claim scope, and because the patentee did not equate “code for” as a nonce

word for “means for” to invoke § 112, ¶ 6. Id. at 13 (citing Docket No. 105-15 at ¶ 145), 15 (citing

Docket No. 105-15 at ¶¶ 83-100), 17-18 (citing Docket No. 105-15 at ¶¶ 169-78).

          Defendants respond that all four “code for” terms recite functions, but do not identify any

structure to perform those functions, resulting in claims that replace “means for” with the similarly

generic “code for.” Docket No. 108 at 16. Defendants argue that Plaintiff’s expert acknowledged

that “code” is even more generic than “module,” id. (citing Docket No. 108-3 at 10:19-11:4), and

admitted that these “code for” terms describe “functionalities,” id. (citing Docket No. 105-15 at

¶ 116).

          Defendants further argue that the phrase “code for” does not convey sufficiently definite

structure to perform the recited functions. Id. (citing Docket No. 108-2 at ¶¶ 25-27, 38, 48, 58).

Defendants contend that the specification fails to provide any structural meaning for “code for” or

distinguish that term from generic software. Id. at 17 (citing Docket No. 108-2 at ¶¶ 31-34, 41-

44, 52-45, 62; Docket No. 108-3 at 14:5-1). According to Defendants, the variety of different

functions that follow the phrase “code for” confirms that the phrase is a generic placeholder rather

than definite structure. Id. (citing Docket No. 108-2 at ¶¶ 27, 39, 49, 59).

          Defendants next argue that the patent repeated use of the phrase “code for” as an equivalent

to the phrase “means for” solidifies the generic nature of “code for” in these claims. Id. (citing

’361 Patent at 14:14–17, 15:49–52, 12:37–40).             Defendants assert that the ’361 Patent’s




                                               30 / 122
interchangeable use of the terms “code for” and “means for” shows that the patentee viewed the

terms as synonyms. Id. (citing Docket No. 108-2 at ¶¶ 30, 41, 52).

         Defendants further argue that Plaintiff’s expert does not identify any definite structure

provided in the claim language for the “code for” limitations, nor does he explain how the “code

for” limitations interact or produce the desired results. Id. at 17-18 (citing Docket No. 105-15 at

¶¶ 90-91, 110-11, 148, 172; Docket No. 108-2 at ¶¶ 28, 40, 50, 60; Docket No. 108-3 at 167:20-

25, 169:10-25; 170:11-176:13, 211:16-212:1). Based on these arguments, Defendants contend

that they have rebutted the presumption that § 112, ¶ 6 does not apply. Id. at 18.

         After concluding that § 112, ¶ 6 applies to these terms, Defendants next argue that the

“code for” terms are indefinite for lack of corresponding structure. Id. Defendants contend that

the Federal Circuit has rejected Plaintiff’s argument that POSITAs “could have” developed

algorithms to perform the claimed function based on the specification. Id. (citing Blackboard, Inc.

v. Desire2Learn, Inc., 574 F.3d 1371, 1384–85 (Fed. Cir. 2009); Docket No. 105-15 at ¶¶ 95-99,

150-52, 115-18, 173-77).

         Defendants also argue that Plaintiff indiscriminately block quotes and cites to large

portions of the specification, but fails to show how or why any of the cited passages disclose

definite structure for the specific “code” functions. Id. at 18-19. Defendants also contend that

Plaintiff fails to analyze how any alleged structure is expressly linked to the claimed function. Id.

at 19.

         Regarding “code for detecting” (Term No. 1), Defendants argue that the “navigation

element handler component” is not a definite structure, but merely a black box. Id. Similarly,

regarding “code for presenting a first navigation control” (Term No. 5), while the specification

states that the “application navigator component is configured” to perform the function,




                                              31 / 122
Defendants argue that this too is a black box providing neither any structural detail or a

step-by-step algorithm to accomplish the result. Id. at 13 (citing Docket No. 105-3 at 12:43-49;

Docket No. 108-2 at ¶¶ 53-55). And regarding “code for presenting . . . a first visual component”

(Term No. 11), Defendants contend that a “PS monitor component” is not a known structure

recognizable to a POSITA, and that the ’361 Patent provides neither structural detail nor

algorithmic steps to achieve the function. Id. at 21 (citing Docket No. 108-2 at ¶ 63; Docket No.

105-3 at Figs. 3, 4a-4d; Docket No. 108-3 at 192:10-193:2, 195:1-13). For Term No. 11,

Defendants further argue that the “kitchen-sink citations” in Plaintiff’s expert declaration at best

identify where, but not how, a first visual component is presented. Id. (citing Docket No. 108-2

at ¶¶ 61-63).

       Plaintiff replies that the terms here are distinguishable from Williamson, as the limitations

involving “code for” are not the source of novelty as the “distributed learning control module” was

in Williamson. Docket No. 112 at 6. Plaintiff contends that the functions at issue here are simple,

and a POSITA would not need express structural or algorithmic instructions. Id. at 8, 11 (citing

Docket No. 105-15 at ¶ 148; Docket No. 112-9 at 57:23-59:3, 108:11–109:11; Docket No. 112-8

at 180:4-25, 216:18-218:14, 219:25-221:3), 14 (citing Docket No. 112-9 at 57:23-59:3, 108:11–

109:11).

       Plaintiff counters Defendants’ attack on its block quotes by pointing to the declaration of

Ahmed Tewfik, which Plaintiff contends provides the necessary analysis to explain how the

disclosures of elements such as the input driver, UI element handler, navigation element handler,

and presentation controller all work together to provide the structure a POSITA would understand.

Id. at 10 (citing Docket No. 105-15 at ¶¶ 107-119). According to Plaintiff, Dr. Tewfik states that

a POSITA would recognize that “code for detecting a user input” would refer to “an input driver,




                                             32 / 122
user interface event listener or a user interface event handler corresponding to such UI elements

which in 2010 were well-known functionalities available to programmers using platforms such as

HTML, Jacascript, Visual Basic, MacOS, Windows, Linux and/or Android.” Id. (citing Docket

No. 105-15 at ¶ 116). Plaintiff argues that Dr. Tewfik identifies numerous publicly available

documents evidencing how common those implementations were at the time. Id. (citing Docket

No. 105-15 at ¶ 117). Plaintiff makes similar arguments for the other “code for” terms. Id. at 12-

13, 14-15.

       Finally, Plaintiff argues that the examiner allowed the claims at issue without objection.

Id. at 11. Plaintiff contends that claiming “code for” performing basic functions was common in

contemporaneously filed patents, thus indicating widespread acceptance among persons of

ordinary skill that the term conveyed sufficient structure. Id. (citing Docket No. 112-2 at claims

23, 36, 37, Figs. 35-36, 34:15-22, 35:1–8; Docket No. 112-3 at claims 11, 14; Docket No. 112-4

at claim 15; Docket No. 112-5 at claim 9).

       For the following reasons, the Court finds that the phrase “code for detecting the user

input corresponding to the first navigation control” is governed by 35 U.S.C. § 112, ¶ 6, and

is indefinite. The Court further finds that the phrase “code for sending, in response to detecting

the user input, navigation information to navigate to the second visual component” is

governed by 35 U.S.C. § 112, ¶ 6, and is not indefinite. The Court also finds that the phrase “code

for presenting a first navigation control, in a first navigation region determined based on the

first application region” is governed by 35 U.S.C. § 112, ¶ 6, and is not indefinite. Finally, the

Court finds that the phrase “code for presenting, in a first application region of a presentation

space of a display device, a first visual component” is governed by 35 U.S.C. § 112, ¶ 6, and is

indefinite.




                                             33 / 122
       2. Analysis

       The phrase “code for detecting the user input corresponding to the first navigation control”

appears in asserted claims 21, 113, 160, and 236 of the ’361 Patent. The Court finds that the phrase

is used consistently in the claims and is intended to have the same general meaning in each claim.

The phrase “code for sending, in response to detecting the user input, navigation information to

navigate to the second visual component” appears in asserted claims 21, 113, 160, and 236 of the

’361 Patent. The Court finds that the phrase is used consistently in the claims and is intended to

have the same general meaning in each claim. The phrase “code for presenting a first navigation

control, in a first navigation region determined based on the first application region” appears in

asserted claims 21, 113, 160, and 236 of the ’361 Patent. The Court finds that the phrase is used

consistently in the claims and is intended to have the same general meaning in each claim. The

phrase “code for presenting, in a first application region of a presentation space of a display device,

a first visual component” appears in asserted claims 21, 113, 160, and 236 of the ’361 Patent. The

Court finds that the phrase is used consistently in the claims and is intended to have the same

general meaning in each claim. For the following reasons, the Court finds that the phrases are

subject to § 112, ¶ 6.

           a. Determining Whether the Disputed “Code For” Terms Are Means-Plus-
              Function Terms

       “It is well settled that [a] claim limitation that actually uses the word ‘means’ invokes a

rebuttable presumption that § 112, [¶] 6 applies.” Apex Inc. v. Raritan Comput., Inc., 325 F.3d

1364, 1371 (Fed. Cir. 2003) (quotation omitted). It is also equally understood that “a claim term

that does not use ‘means’ will trigger the rebuttable presumption that § 112, [¶] 6 does not apply.”

Id. at 1371 (quotation omitted). The presumption against the application of § 112, ¶ 6 may be

overcome if a party can “demonstrate[] that the claim term fails to ‘recite sufficiently definite



                                               34 / 122
structure’ or else recites ‘function without reciting sufficient structure for performing that

function.’” Williamson, 792 F.3d at 1348 (quoting Watts v. XL Sys., Inc., 232 F.3d 877, 880 (Fed.

Cir. 2000)). “The standard is whether the words of the claim are understood by persons of ordinary

skill in the art to have a sufficiently definite meaning as the name for structure.” Id. at 1349. In

determining whether this presumption has been rebutted, the challenger must establish by a

preponderance of the evidence that the claims are to be governed by § 112, ¶ 6. See Apex Inc. v.

Raritan Comput. Inc., 325 F.3d 1364, 1372 (Fed. Cir. 2003).

       Here, there is a rebuttable presumption that § 112, ¶ 6 does not apply because the claims

do not recite the word “means.” Therefore, the analysis proceeds in two steps. First, the Court

must determine whether the phrases are in means-plus-function form pursuant to 35 U.S.C. § 112,

¶ 6. See Robert Bosch, LLC v. Snap-On Inc., 769 F.3d 1094, 1097 (Fed. Cir. 2014). If the Court

determines that the phrases recite a means-plus-function limitation, then the Court proceeds to the

next step and attempts “to construe the disputed claim term by identifying the corresponding

structure, material, or acts described in the specification to which the term will be limited.” Id.

(internal quotation marks and citation omitted).

       Starting with the first step, Defendants argue that all four “code for” terms recite functions,

but do not identify any structure to perform those functions. Courts in this District have noted that

in many instances, “code,” like “circuit” or “processor,” may connote sufficiently definite structure

and is not a “nonce” or “functional” word that is necessarily subject to the limitations of § 112,

¶ 6. Glob. Equity Mgmt. (SA) Pty. Ltd. v. Expedia, Inc., 2016 U.S. Dist. LEXIS 177218, at *96-

97 (E.D. Tex. Dec. 22, 2016). In other words, whether recitation of “code for” performing a

function is governed by § 112, ¶ 6 depends on whether the recited objectives and operation of the

code connote sufficiently definite structure. See, e.g., Linear Tech. Corp. v. Impala Linear Corp.,




                                              35 / 122
379 F.3d 1311, 1319-21 (Fed. Cir. 2004) (finding that “circuit [for performing a function]” was

sufficiently definite structure because the claim recited the “objectives and operations” of the

circuit).

        In the context of these claims and the intrinsic evidence here, the Court agrees with

Defendants that “code for” does not connote sufficiently definite structure. Rather, in these claims,

the term “code for” is defined only by the function that it performs, specifically: “code for detecting

the user input corresponding to the first navigation,” “code for sending, in response to detecting

the user input, navigation information to navigate to the second visual component,” “code for

presenting a first navigation control, in a first navigation region determined based on the first

application region,” and “code for presenting, in a first application region of a presentation space

of a display device, a first visual component.” Docket No. 108-2 at ¶¶ 27, 39, 49, 59. The

surrounding claim language also does not identify any specific structure of “code” to perform the

recited function of “detecting the user input corresponding to the first navigation control,”

“sending . . . navigation information to navigate to the second visual component,” “presenting a

first navigation control, in a first navigation region determined based on the first application

region,” or “presenting, in a first application region of a presentation space of a display device, a

first visual component.” Docket No. 108-2 at ¶¶ 27, 28, 39, 40, 49, 50, 59, 60.

        Moreover, the specification equates “code for” and “means for” by using the same

functional language as in the claims except that the specification recites “means for” performing

those functions, whereas the claims recite “code for” doing so. Docket No. 108-2 at ¶¶ 30, 41, 52.

Specifically, the specification states that “a system for navigating between visual components

includes means for detecting a user input corresponding to the first navigation control.” ’361

Patent at 14:14–17 (emphasis added). Likewise, the specification provides that “a system for




                                               36 / 122
navigating between visual components includes means for sending, in response to detecting the

user input, navigation information to navigate to the second visual component.” Id. at 15:49–52

(emphasis added). The specification also states that “a system for navigating between visual

components includes means for presenting a first navigation control, in a first navigation region

determined based on the first application region.” Id. at 12:37-40 (emphasis added).

        Plaintiff argues that the patentee used “means for” in each of these cited portions of the

specification to show examples of how to implement the method of detection. Docket No. 105 at

8. The Court disagrees. By using this parallel language, a person of ordinary skill in the art would

understand that the ’361 Patent uses the terms “code for” and “means for” as synonyms.

Accordingly, Defendants have rebutted the presumption that § 112, ¶ 6 does not apply to the

disputed “code for” terms in the ’361 Patent.

        Regarding the application of § 112, ¶ 6, Plaintiff first argues that the claim language itself

provides sufficient structure to a POSITA in view of the intrinsic evidence, and that the patentee

clearly indicated that § 112, ¶ 6 should not apply. Docket No. 105 at 5-6, 12, 13, 15, 17.

Specifically, Plaintiff argues that the patentee stated in the prosecution history that “it should be

noted that no claims are intended to be construed under 35 U.S.C. paragraph 6.” Docket No. 105-

15 at ¶ 107. But whether a claim limitation invokes § 112, ¶ 6 is a “question of law.” And under

the controlling precedent, the Court concludes that Defendants have rebutted the presumption that

§ 112, ¶ 6 does not apply. In other words, a patentee cannot “opt-out” of this legal determination

by stating that his “intent” is for it not to apply. In addition, the Federal Circuit has noted that the

“inventor’s subjective intent is irrelevant to the issue of claim construction.”           Howmedica

Osteonics Corp. v. Wright Med. Tech., Inc., 540 F.3d 1337, 1347 (Fed. Cir. 2008). “Courts must

view the prosecution history not for applicant’s subjective intent, but as an official record.”




                                               37 / 122
Seachange Int’l, Inc. v. C-COR, Inc., 413 F.3d 1361, 1375 (Fed. Cir. 2005).

       Plaintiff next argues that the recited function is not complex and does not require express

structural or algorithmic instructions. Docket No. 112 at 12, 14, 15. “Although the examples

given in the [] patent might enable [a POSITA] to make and use the invention, they do not recite

the particular structure that performs the function and to which the means-plus-function claim is

necessarily limited.” Aristocrat Techs. v. Int’l Game Tech., 521 F.3d 1328, 1336 (Fed. Cir. 2008).

The fact “[t]hat various methods might exist to perform a function is precisely why the disclosure

of specific programming is required.” Noah Sys., Inc. v. Intuit Inc., 675 F.3d 1302, 1371 (Fed.

Cir. 2012) Noah, 675 F.3d at 1371. In the Asserted Patents, however, there is “nothing in the

specification to help cabin the scope of the functional language: The patentee has in effect claimed

everything that [performs the functions] under the sun.” ePlus, Inc. v. Lawson Software, Inc., 700

F.3d 509, 519 (Fed. Cir. 2012).

       Finally, Plaintiff argues that POSITAs could have developed algorithms to perform the

claimed functions based on the specification. Docket No. 108 at 18 (citing Docket No. 105-15 at

¶¶ 95-99, 150-52, 115-18, 173-77). The Federal Circuit has rejected this approach:

       [Plaintiff] argues that the process of putting together control lists through software
       is well known to [POSITAs] because access control lists “have been around for a
       long time and everyone of ordinary skill . . . would know how to construct one
       given the understanding conveyed in the specification . . . .” That argument,
       however, conflates the definiteness requirement . . . and the enablement
       requirement . . . . The fact that [POSITAs] might be able to design a program . . .
       goes to enablement.

Blackboard, Inc. v. Desire2Learn Inc., 574 F.3d 1371, 1384-85 (Fed. Cir. 2009). Accordingly,

the Court finds that the terms are subject to § 112, ¶ 6.

           b. Construing the Terms That Are Subject to § 112, ¶ 6

       “The first step in construing [a means-plus-function] limitation is a determination of the

function of the means-plus-function limitation.” Medtronic, 248 F.3d at 1311. The Court finds


                                              38 / 122
that the recited function for Term No. 1 is “detecting the user input corresponding to the first

navigation control.” The Court finds that the recited function for Term No. 2 is “sending, in

response to detecting the user input, navigation information to navigate to the second visual

component.” The Court finds that the recited function for Term No. 5 is “presenting a first

navigation control, in a first navigation region determined based on the first application region.”

The Court finds that the recited function for Term No. 11 is “presenting, in a first application

region of presentation space of a display device, a first visual component.” Having determined

the function, “the next step is to determine the corresponding structure disclosed in the

specification and equivalents thereof.” Medtronic, 248 F.3d at 1311.

          When § 112, ¶ 6 applies to a claim limitation and the corresponding structure is software

that cannot be performed by a general-purpose computer, the patentee must provide an algorithm

for the software to avoid indefiniteness. See Function Media, LLC v. Google, Inc., 708 F.3d 1310,

1318 (Fed. Cir. 2013) (holding that the corresponding disclosure for a computer-implemented

means-plus-function claim is an algorithm).           An algorithm may be expressed “in any

understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any

other manner that provides sufficient structure.” Typhoon Touch Techs., Inc. v. Dell, Inc., 659

F.3d 1376, 1385 (quoting Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir.

2008)).      Even described “in prose,” an algorithm is still “a step-by-step procedure for

accomplishing a given result.” Id. at 1385 (quoting In re Freeman, 573 F.2d 1237, 1245-46

(CCPA 1978)).

          Regarding the phrase “code for detecting” (Term No. 1), the specification fails to disclose

any structure for performing the recited function. There is no algorithm described in any form for

the function of “detecting the user input corresponding to the first navigation control.” Instead,




                                               39 / 122
the specification merely provides functional language and does not include any process for

detecting the user input.

       In arguing that the specification discloses structure, Plaintiff cites to large portions of the

specification but provides no analysis. See Docket No. 105 at 10-12 (citing ’361 Patent at 3: 29–

38, 4: 51–57, 4:58–60, 4:61–63, 4:63–67, 5:1–11, 5:11–26, 5: 60–62, 5:62–64, 5:64–6:2, 6:3–8,

6:7–14, 6:15–21, 9:16–18, 9:18–20, 9:21–25, 14:16–44, 14:43–15:41, 16:23–45, 17:23–27, 18:5–

24, 19:40–52, 20:18–4). Plaintiff does not explain how or why any of the passages disclose

definite structure for the specific “code” that “detect[s] a user input corresponding to the first

navigation control.” At best, the passage at 14:17-19 provides a generic statement that the

“navigation element handler component is configured for detecting a user input corresponding to

the first navigation control.”   However, as described in more detail below, the black box

“navigation element handler component” itself is not a definite structure.

       Moreover, Plaintiff’s reliance on the specification’s laundry list of user interfaces does not

constitute adequate structure. Docket No. 105-15 at ¶ 136. “[A] bare statement that known

techniques or methods can be used does not disclose structure.” Biomedino, LLC v. Waters Techs.

Corp., 490 F.3d 946, 953 (Fed. Cir. 2007). Similarly, Plaintiff’s reliance on an expert’s statement

that different implementations of “code for detecting a user input” were “well known in the art”

does not constitute adequate structure. Docket No. 105-15 ¶¶ 116-17 (listing over thirty possible

implementations of the “detecting” function). “That [POSITAs] could carry out the recited

function in a variety of ways is precisely why claims written in ‘means-plus-function’ form must

disclose the particular structure that is used to perform the recited function.” Blackboard, 574

F.3d at 1385. This is especially true given that Plaintiff’s expert, Dr. Tewfik, concedes that none

of the implementations are actually found in the patent. Docket No. 108-3 at 185:12-25.




                                              40 / 122
           Finally, Plaintiff’s expert, Dr. Tewfik, provides an alternative construction for Term No. 1,

assuming it is subject to § 112, ¶ 6. In the proposed construction, Dr. Tewfik identifies the

following portions of the specification as the corresponding structure: ’361 Patent specification at

8:34–50, 9:16–26, 13:27–54, 14:12–26, and 14:43–15:16. Docket No. 105-15 at ¶ 120. But Dr.

Tewfik does not explain how the cited passages are specifically linked to the recited function of

“detecting a user input corresponding to the first navigation control.” Moreover, none of the

passages identified by Dr. Tewfik discloses a definite structure or step-by-step algorithm for

performing the recited function. Docket No. 108-2 at ¶ 35. Accordingly, the Court rejects the

alternative construction included in Dr. Tewfik’s declaration.6

           Regarding the phrase “code for presenting, in a first application region of a presentation

space of a display device, a first visual component” (Term No. 11), the specification fails to

disclose any structure for performing the recited function. There is no algorithm described in any

form for the function of “presenting, in a first application region of presentation space of a display

device, a first visual component.” Instead, the specification provides functional language and does

not include any process for presenting a first visual component. Plaintiff’s expert cites to a number

of portions of the specification, but these portions do not indicate or show how a first visual

component is presented. Docket No. 105-15 at ¶¶ 173-74. The cited passages are “hardly more

than a restatement of the [‘presenting’] function itself.” Triton, LLC v. Nintendo, Inc., 753 F.3d

1375, 1379 (Fed. Cir. 2014). Also, while the passages refer to a PS monitor component, a “PS

monitor component” is not a known structure recognizable to a POSITA, and the specification

does not provide any structural detail nor any algorithmic steps performed to achieve the function.




6
    The Court notes that Plaintiff did not present or argue this alternative construction in its briefing.




                                                          41 / 122
Docket No. 108-2 at ¶ 63; Docket No. 105-3 at Figs. 3, 4a-4d; Docket No. 108-3 at 192:10-193:2,

195:1-13.

           Finally, Plaintiff’s expert Dr. Tewfik provides an alternative construction for Term No. 11,

assuming it is subject to § 112, ¶ 6. In the proposed construction, Dr. Tewfik identifies the

following portions of the specification as the corresponding structure: ’361 Patent specification at

3:38–39, 7:42–48, 8:51–9:15, 11:22–36, 11:46–56, 11:57–12:2. Docket No. 105-15 at ¶ 178. Dr.

Tewfik does not explain how the cited passages are specifically linked to the recited function of

“presenting, in a first application region of presentation space of a display device, a first visual

component.” Moreover, none of the passages identified by Dr. Tewfik discloses a definite

structure or step-by-step algorithm for performing the recited function. Docket No. 108-2 at ¶ 63.

Accordingly, the Court rejects the alternative construction included in Dr. Tewfik’s declaration.7

           Regarding the phrase “code for sending . . . navigation information . . . ” (Term No. 2), the

specification discloses corresponding structure for performing the recited function. Specifically,

the specification states the following:

           Sending the navigation information may include sending the navigation
           information by invoking a function, a method, and/or a subroutine. Sending the
           navigation information may include sending the navigation information by sending
           a message via a network. The message may be sent asynchronously. The message,
           in another aspect, may be included in a request/response exchange. Sending the
           navigation information may include sending the navigation information by sending
           data via an inter-process communication (IPC) including, for example, a message
           queue, a pipe, an interrupt, a semaphore, and/or a lock. Sending the navigation
           information may include sending the navigation information via a shared data area.

’361 Patent at 15:60–16:5 (emphasis added). Defendants’ expert Dr. Schonfeld opines that this

passage does not disclose a definite structure or step-by-step algorithm for performing the claimed

function. Docket No. 108-2 at ¶ 45. The Court disagrees and finds that this portion of the


7
    The Court notes that Plaintiff did not present or argue this alternative construction in its briefing.




                                                          42 / 122
specification identifies one or more steps used to perform the recited function of “sending

navigation information to navigate to the second visual component.” Finally, Plaintiff’s expert Dr.

Tewfik provides an alternative construction for Term No. 2, assuming it is subject to § 112, ¶ 6.

In the proposed construction, Dr. Tewfik identifies the same portion of the specification discussed

above as the corresponding structure. Docket No. 105-15 at ¶ 153. Accordingly, the Court adopts

the alternative construction included in Dr. Tewfik’s declaration.8

           Regarding the phrase “code for presenting a first navigation control, in a first navigation

region determined based on the first application region” (Term No. 5), the specification discloses

corresponding structure for performing the recited function. Specifically, the specification states

the following:

           Presenting a navigation control may include detecting the navigation control
           presented in a previous navigation region determined based on a corresponding
           application region. Presenting may further include detecting a move indication (in
           response to a detected user input), and determining the navigation region based on
           at least one of a current application region and the previous navigation region. A
           navigation region may be determined based on the move indication. Further,
           presenting the navigation control may include determining that a corresponding
           application region differs from a previous application region in the presentation
           space, which includes a visual component that corresponded to the navigation
           region prior to the presenting. Presenting may further include presenting the
           navigation control in the navigation region from a previous navigation region
           determined based on the previous application region.

’361 Patent at 19:54–20:2 (emphasis added). Defendants’ expert Dr. Schonfeld opines that this

passage does not disclose a definite structure or step-by-step algorithm for performing the claimed

function. Docket No. 108-2 at ¶ 55. Again, the Court disagrees and finds that this portion of the

specification identifies one or more steps used to perform the recited function of “presenting a first

navigation control, in a first navigation region determined based on the first application region.”



8
    The Court notes that Plaintiff did not present or argue this alternative construction in its briefing.




                                                          43 / 122
Finally, Plaintiff’s expert, Dr. Tewfik, provides an alternative construction for Term No. 5

assuming it is subject to § 112, ¶ 6. In the proposed construction, Dr. Tewfik identifies the same

portion of the specification discussed above as the corresponding structure. Docket No. 105-15 at

¶ 153. Accordingly, the Court adopts this portion of the alternative construction included in Dr.

Tewfik’s declaration.9

           3. Court’s Construction

           In light of the evidence, the Court finds that the phrase “code for detecting a user input

corresponding to the first navigation control” (Term No. 1) is governed by 35 U.S.C. § 112, ¶

6, and is indefinite for failure to disclose corresponding structure.

           In light of the evidence, the Court finds that the phrase “code for presenting, in a first

application region of a presentation space of a display device, a first visual component”

(Term No. 11) is governed by 35 U.S.C. § 112, ¶ 6, and is indefinite for failure to disclose

corresponding structure.

           In light of the evidence, the Court finds that the phrase “code for sending, in response to

detecting the user input, navigation information to navigate to the second visual component”

(Term No. 2) is governed by 35 U.S.C. § 112, ¶ 6, and construes the phrase as follows:

           Function: Sending, in response to detecting the user input, navigation information to

navigate to the second visual component.

           Corresponding Structure: A processor programmed to perform one or more of the

steps for sending navigation information disclosed in the ’361 Patent at 15:60–16:5.

           In light of the evidence, the Court finds that the phrase “code for presenting a first

navigation control, in a first navigation region determined based on the first application


9
    The Court notes that Plaintiff did not present or argue this alternative construction in its briefing.




                                                          44 / 122
region” (Term No. 5) is governed by 35 U.S.C. § 112, ¶ 6, and construes the phrase as follows:

       Function: Presenting a first navigation control, in a first navigation region

determined based on the first application region.

       Corresponding Structure: A processor programmed to perform one or more of the

steps for presenting a navigation control disclosed in the ’361 Patent at 19:54-20:2.

E.     “navigation element handler component” and “navigation director component”
       (Group M)

                  Disputed Term                       Plaintiff’s Proposal   Defendants’ Proposal
 (Term No. 3)                                        Not subject to §        Subject to § 112, ¶ 6.
 “navigation element handler component that          112, ¶ 6.               Function: “detect a
 . . . detects a user input corresponding to the     (plain and ordinary     user input”
 first navigation control”                           meaning)                Structure: none

 (Term No. 4)                                        Not subject to §        Subject to § 112, ¶ 6.
 “navigation director component that . . . sends     112, ¶ 6.               Function: “send
 . . . navigation information to navigate to the     (plain and ordinary     navigation
 second visual component”                            meaning)                information”
                                                                             Structure: none


       1. The Parties’ Positions

       The parties dispute whether the phrases “navigation element handler component . . .” and

“navigation director component . . .” are subject to § 112, ¶ 6.

       Plaintiff contends that Defendants have not rebutted the presumption against § 112, ¶ 6

because: (1) the claim language provides sufficient structure to a POSITA in view of the intrinsic

evidence, (2) the patentee did not clearly disavow claim scope, and (3) the patentee did not equate

“navigation element handler component” as a nonce word for “means for.” Docket No. 105 at 14

(citing Docket No. 105-15 at ¶¶ 131, 157-165). Further, Plaintiff argues that the patent describes

the necessary algorithm for the “navigation element handler component” in prose, informing the

POSITA what event handler available in the prior art to use. Id. (citing Docket No. 105-15 at ¶¶

135, 139).


                                               45 / 122
       Defendants respond that both terms are drafted in traditional means-plus-function format,

merely replacing the word “means” with “component,” and that both “component” and “element”

are classic examples of generic nonce words. Docket No. 108 at 11. Defendants also argue that

adding the functional modifiers “navigation element handler” and “navigation director” to the

nonce word “component” does not impart any structure, and contend that the ’361 Patent never

describes “navigation element handler component” or “navigation director component” in

structural terms. Id. at 12 (citing Docket No. 108-2 at ¶¶ 68, 69, 81, 82), 13 (citing Docket No. at

108-2 at ¶¶ 72-76, 85-90). Rather, Defendants contend, the patent only discusses these terms

according to their functional attributes, tracking the claimed functions verbatim. Id. at 13.

       Defendants again contend that Plaintiff’s expert cites large portions of the specification but

offers no analysis of how these passages describe structural features of the “navigation element

handler component.” Id. (citing Docket No. 105-15 at ¶ 133). Defendants also argue that

Plaintiff’s expert’s reliance on materials that POSITAs may have known but were not disclosed in

the patent cannot save the claim. Id. at 15 (citing Docket No. 105-115 at ¶ 138).

       Regarding the term “navigation director component,” Defendants argue that the

specification passage at 15:60-16:5—determined to provide structure for the claimed function in

ZTE—does not provide structure, but merely restates the function of sending navigation

information in different ways . Id. at 15. Defendants argue that each of the items included in the

passage are generic computer software constructs that do not provide any detail as to how to

accomplish “sending.” Id. (citing Docket No. 108-2 at ¶ 91). Defendants further argue that there

is no disclosure of physical structure and an algorithmic “step-by-step procedure for

accomplishing a given result” in that passage. Id. (citing Ergo Licensing, LLC v. CareFusion 303,

Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012)).




                                               46 / 122
        For the following reasons, the Court finds that the phrase “navigation element handler

component that . . . detects a user input corresponding to the first navigation control” is

governed by 35 U.S.C. § 112, ¶ 6, and is indefinite. The Court further finds that the phrase

“navigation director component that . . . sends, in response to detecting the user input,

navigation information to navigate to the second visual component” is governed by 35 U.S.C.

§ 112, ¶ 6, and is not indefinite.

        2. Analysis

        The phrase “navigation element handler component that . . . detects a user input

corresponding to the first navigation control” appears in asserted claim 17 of the ’361 Patent. The

phrase “navigation director component that . . . sends, in response to detecting the user input,

navigation information to navigate to the second visual component” also appears in asserted claim

17 of the ’361 Patent. For the following reasons, the Court finds that the phrases are subject to §

112, ¶ 6.

             a. Determining Whether the Disputed “Component” Terms Are Means-Plus-
                Function Terms

        Here, there is a rebuttable presumption that § 112, ¶ 6 does not apply because the claim

does not recite the word “means.” Therefore, as noted above, the analysis proceeds in two steps.10

Starting with the first step, Defendants argue that the phrases are drafted “in a format consistent

with traditional means-plus-function claim limitations.” Docket No. 108 at 11 (citing Williamson,

792 F.3d at 1350). According to Defendants, the limitations replace the term “means” with the

term “component,” and then recite a function performed by each component. Id. The Court agrees

that the terms “navigation element handler component . . .” and “navigation director


10
  The applicable law relating to the determination and construction of means-plus-function terms is included in the
Analysis Section of “‘Code For’ Terms in the ’361 Patent.”




                                                    47 / 122
component . . .” invoke § 112, ¶ 6. Both phrases fail to describe a sufficient structure and otherwise

recite abstract elements for performing functions.

       The claim terms “navigation element handler component . . .” and “navigation director

component . . .” do not by themselves identify a structure by its function, nor do the asserted claims

suggest that the phrases connote a definite structure. See Media Rights Techs., Inc. v. Capital One

Fin. Corp., 800 F.3d 1366, 1372 (Fed. Cir. 2015) (finding that the term “compliance mechanism”

invokes § 112, ¶ 6, because the asserted claims “simply state that the ‘compliance mechanism’ can

perform various functions”). Claim 17 uses these terms “solely in relation to [their] function[s] . . .

in the apparatus,” but “do[es] not recite any structure.” Diebold Nixdorf, Inc. v. ITC, 899 F.3d

1291, 1298 (Fed. Cir. 2018).

       Likewise, the functional modifiers “navigation,” “element,” “handler,” and “director” fail

to impart structure into the term “component.” The ordinary meanings of these terms do not

connote structure, and neither the specification nor the prosecution history gives these modifiers

any structural significance in this claim. Instead, the “components” terms are coined for the

purposes of the asserted patent. Defendants’ expert opines that “navigation element handler

component” and “navigation director component” are not terms that are commonly used in

computer science or electrical engineering, and do not have an understood meaning to a POSITA.

Docket No. 108-2 at ¶¶ 68, 69, 81, 82. Thus, the terms are not used in “common parlance or by

persons of skill in the pertinent art to designate structure,” such that they connote sufficient

structure to avoid applying § 112, ¶ 6. Lighting World, Inc. v. Birchwood Lighting, Inc., 382 F.3d

1354, 1359 (Fed. Cir. 2004), overruled on other grounds by Williamson, 792 F.3d at 1348-49.

Likewise, the surrounding claim language does not provide any detail about the structure of the




                                               48 / 122
“navigation element handler component” and “navigation director component.” Docket No. 108-

2 at ¶¶ 70, 83.

       Finally, the specification explicitly uses these “components” terms as synonyms for

“means for,” and uses the same functional language as in the claims except that the specification

recites “means for” performing those functions whereas the claims recite the respective

“component” doing so. Specifically, the specification states “a system for navigating between

visual components includes means for detecting a user input corresponding to the first navigation

control. For example, as illustrated in FIG. 3, navigation element handler component 306 is

configured for detecting a user input corresponding to the first navigation control.” ’361 Patent

at 14:14–19 (emphasis added). Likewise, the specification states “a system for navigating between

visual components includes means for sending, in response to detecting the user input, navigation

information to navigate to the second visual component. For example, as illustrated in FIG. 3,

navigation director component 308 is configured for sending, in response to detecting the user

input, navigation information to navigate to the second visual component.” ’361 Patent at 15:49–

55 (emphasis added). Thus, a person of ordinary skill in the art would understand that the ’361

Patent uses “component” as a synonym for “means for.” Accordingly, Defendants have rebutted

the presumption that § 112, ¶ 6 does not apply to these “component” terms.

           b. Construing the Terms That Are Subject to § 112, ¶ 6

       “The first step in construing [a means-plus-function] limitation is a determination of the

function of the means-plus-function limitation.” Medtronic, 248 F.3d at 1311. The Court finds

that the recited function for Term No. 3 is “detects a user input corresponding to the first navigation

control.” The Court finds that the recited function for Term No. 4 is “sends, in response to

detecting the user input, navigation information to navigate to the second visual component.”




                                               49 / 122
After identifying the function, “the next step is to determine the corresponding structure disclosed

in the specification and equivalents thereof.” Medtronic, 248 F.3d at 1311.

       Regarding the phrase “navigation element handler component,” the Court finds that there

is no algorithm described for the recited function. The specification only provides functional

language and does not contain any step-by-step process or other indication of structure. The recited

functions must be performed by some component disclosed in the specification; however, the

specification does not describe these components. The “algorithm” disclosed in Figure 2 only

repeats the functional language recited in the claims. See ’361 Patent at Figure 2 (Box 206 -

“Detect a user input corresponding to the first navigation control”). “Merely restating the function

in the specification is insufficient to provide the required algorithm.” Cloud Farm Assocs. LP v.

Volkswagen Grp., Inc., 674 F. App’x 1000, 1010-11 (Fed. Cir. 2017). See, also, Noah Sys., Inc.

v. Intuit Inc., 675 F.3d 1302, 1317 (Fed. Cir. 2012) (“This type of purely functional language,

which simply restates the function associated with the means-plus-function limitation, is

insufficient to provide the required corresponding structure.”). Likewise, the “navigation element

handler component 306” depicted in Figure 3 is a generic black box devoid of any physical

structure or algorithm:




’361 Patent at Figure 3 (highlighted).



                                             50 / 122
       “While it is true that the patentee need not disclose details of structures well known in the

art, . . . the specification must nonetheless disclose some structure.” Default Proof Credit Card

Sys., Inc. v. Home Depot U.S.A., Inc., 412 F.3d 1291, 1302 (Fed. Cir. 2005) (emphasis added).

Here, there is no specific algorithm disclosed in prose, as a mathematical formula, in flow charts,

or otherwise. As in Blackboard, the “navigation element handler component” is “simply an

abstraction that describes the function” to be performed. 574 F.3d at 1383. Accordingly, the Court

finds that the term “navigation element handler component” is governed by § 112, ¶ 6, and fails to

comply with the statute. The claim is therefore indefinite.

       Plaintiff argues that a person of ordinary skill in the art would understand that the coined

“navigation element handler component” is equivalent to an “event handler.” Docket No. 105-15

at ¶ 129. But the term “event handler” is not used anywhere in the patent, and the materials cited

by Plaintiff’s expert regarding an “event handler” are not cited anywhere in the patent. Docket

No. 105-15 at ¶¶ 130-132, 137-138. It is well established that Plaintiff “cannot use the declaration

of its expert to rewrite the patent’s specification.” Default Proof, Inc. v. Home Depot, Inc., 412

F.3d 1291, 1302 (Fed. Cir. 2005). Moreover, the examples provided by Plaintiff’s expert of how

a POSITA could implement the claimed components, none of which are contained in the claims

or the specification of the ’361 Patent, are insufficient to avoid application of § 112, ¶ 6. Docket

No. 105-15 at ¶¶ 129-30, 137-39, 162-64. Indeed, the Federal Circuit has held that “merely listing

examples of possible structures is insufficient to avoid invocation of § 112, ¶ 6.” Robert Bosch,

LLC v. Snap-On Inc., 769 F.3d 1094, 1101 (Fed. Cir. 2014).

       Plaintiff’s expert also cites large portions of the specification, but he offers no analysis of

how these passages describe structural features of the “navigation element handler component,”

much less how or why the passages link any structure to perform the recited function. Docket




                                              51 / 122
No. 105-15 ¶ 133. “[S]tructure disclosed in the specification is ‘corresponding’ only if the

specification clearly links or associates that structure to the function recited in the claim.” Med.

Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1210 (Fed. Cir. 2003).

Reliance by Plaintiff’s expert on materials that POSITAs may have known, but were not disclosed

in the patent, cannot save the claim. Docket No. 105-115 at ¶ 138 (noting over forty possible

implementations of the “detecting” function). The “fact that a [POSITA] could program a

computer to perform the recited functions cannot create structure where none otherwise is

disclosed.” Williamson, 792 F.3d at 1351.

        Finally, Plaintiff’s expert argues that the prosecution history is devoid of any statement that

means plus function should apply, and that the prosecuting attorney indicated that “no claims are

intended to be construed under 35 U.S.C. 112, paragraph 6, with the exception of the last claim.”

Docket No. 105-15 at 75. But whether a claim limitation invokes § 112, ¶ 6 is a question of law.

Accordingly, an applicant’s “intent” provides no basis for ignoring the controlling precedent, and

it cannot supply structural meaning where none exists. Biogen, Inc. v. Berlex Labs., Inc., 318 F.3d

1132, 1140 (Fed. Cir. 2003) (“Representations during prosecution cannot enlarge the content of

the specification . . . .”); see also ZTE at 18 (“[A] patentee cannot “opt-out” of the controlling

precedent by stating that his “intent” is for it not to apply.”).

        Regarding the phrase “navigation director component that . . . sends, in response to

detecting the user input, navigation information to navigate to the second visual component,” the

specification does disclose corresponding structure for performing the recited function.

Specifically, the specification states the following:

        Sending the navigation information may include sending the navigation
        information by invoking a function, a method, and/or a subroutine. Sending the
        navigation information may include sending the navigation information by sending
        a message via a network. The message may be sent asynchronously. The message,



                                                  52 / 122
           in another aspect, may be included in a request/response exchange. Sending the
           navigation information may include sending the navigation information by sending
           data via an inter-process communication (IPC) including, for example, a message
           queue, a pipe, an interrupt, a semaphore, and/or a lock. Sending the navigation
           information may include sending the navigation information via a shared data area.

’361 Patent at 15:60–16:5 (emphasis added). Defendants’ expert Dr. Schonfeld opines that this

passage does not disclose a definite structure or step-by-step algorithm for performing the claimed

function. Docket No. 108-2 at ¶ 91. The Court disagrees and finds that this portion of the

specification identifies one or more steps used to perform the recited function of sending “in

response to detecting the user input, navigation information to navigate to the second visual

component.” Finally, the Court notes that Plaintiff’s expert agrees with the Court’s construction

if the term is subject to § 112, ¶ 6.11 Docket No. 105-15 at ¶ 165.

           3. Court’s Construction

           In light of the evidence, the Court finds that the phrase “navigation element handler

component that . . . detects a user input corresponding to the first navigation control” (Term

No. 3) is governed by 35 U.S.C. § 112, ¶ 6, and is indefinite for failure to disclose corresponding

structure.

           In light of the evidence, the Court finds that the phrase “navigation director component

that . . . sends, in response to detecting the user input, navigation information to navigate to

the second visual component” (Term No. 4) is governed by 35 U.S.C. § 112, ¶ 6, and construes

the phrase as follows:

           Function: Sends, in response to detecting the user input, navigation information to

navigate to the second visual component.




11
     The Court notes that Plaintiff did not present or argue this alternative construction in its briefing.




                                                          53 / 122
       Corresponding Structure: A processor programmed to perform one or more of the

steps for sending navigation information disclosed in the ’361 Patent at 15:60–16:5.

F.     “code for detecting access” terms (Group F)

           Disputed Term                Plaintiff’s Proposal        Defendants’ Proposal
 (Term No. 6)                          Not subject to § 112, Subject to § 112, ¶ 6.
 “code for detecting access to the     ¶ 6.                  Function: “detecting a first media
 first media player to play a first    (plain and ordinary   player access to a first
 media stream that includes video”     meaning)              presentation device to play a first
                                                             media stream”
                                                             Structure: none.
 (Term No. 7)                          Not subject to § 112, Subject to § 112, ¶ 6.
 “code for detecting a first media     ¶ 6.                  Function: “detecting a first media
 player access to a first              (plain and ordinary   player access to a first
 presentation device to play a first   meaning)              presentation device to play a first
 media stream, where presentation                            media stream”
 focus information is accessible for                         Structure: none
 identifying whether the first media
 player has first presentation focus
 for playing the first media stream”
 (Term No. 27)                         Not subject to § 112,   Subject to § 112, ¶ 6.
 “code for detecting a second          ¶ 6.                    Function: “detecting a second
 media player access to play a         (plain and ordinary     media player access to play a
 second media stream while the         meaning)                second media stream while the
 second media player does not                                  second media player does not
 have second presentation focus,                               have second presentation focus,
 where the second media stream is                              where the second media stream is
 not played via the first                                      not played via the first
 presentation device while the                                 presentation device while the
 second media player does not                                  second media player does not
 have second presentation focus”                               have second presentation focus”
                                                               Structure: none

       1. The Parties’ Positions

       The parties dispute whether the “code for detecting access” phrases are subject to § 112,

¶ 6.

       Plaintiff contends that Defendants have not rebutted the presumption against § 112, ¶ 6

because: (1) the claim language provides sufficient structure to a POSITA in view of the intrinsic

evidence, (2) the patentee did not clearly disavow claim scope, and (3) the patentee did not equate



                                             54 / 122
“code for” as a nonce word for “means for.” Docket No. 105 at 15-16, 26 (citing Docket No. 105-

15 at ¶¶ 475-483, 531-540).

       Defendants argue that these “code for” terms are drafted in standard means-plus-function

format, with “code” simply substituted for “means.” Docket No. 108 at 42. Defendants contend

that the specification repeatedly and consistently equates “code for” with “means for” performing

the same functions. Id. at 42, 43 (citing Docket No. 105-8 at 6:23–26, 18:3–6, 23:20–23).

Defendants argue that the term “code for” does not convey any definite structure to a POSITA and

only serves as a generic placeholder for structure. Id. (citing Docket No. 108-2 at ¶¶ 254, 258,

265-66; Docket No. at 108-3 at 227:5–228:25). Defendants contend that Plaintiff’s expert

acknowledged that “code” is more generic than the nonce term “module.” Id. at 42 (citing Docket

No. 108-3 at 10:19–11:14). Defendants also contend that nothing in the claim language describes

any definite structure or algorithm to perform the recited functions. Id. (citing Docket No. 108-2

at ¶ 255). Based on these arguments, Defendants conclude that these terms are subject to § 112,

¶ 6.

       Defendants further argue that the “code for detecting . . . access” terms are indefinite for

lack of corresponding structure. Id. at 43 (citing Docket No. 108-2 at ¶¶ 259-60). Defendants

contend that the specification repeats the functional language at various parts of the specification,

but never provides a step-by-step procedure for carrying out those functions. Id. (citing Docket

No. 108-2 at ¶¶ 270-71). For example, Defendants argue that although the specification discloses

that a “presentation access component is configured for detecting a first media player access to a

first presentation device to play a first media stream,” the “presentation access component” itself

is a purely functional module that conveys no structure. Id. at 43-44 (citing Docket No. 105-8 at

6:26–29, 18:6–9, 23:23–26, Fig. 3 (352), Figs. 4a-c (452a-c), Fig. 5 (552); Docket No. 108-2 at ¶




                                              55 / 122
260; Docket No. 108-3 at 240:9-23, 238:23-240:8).

       Defendants contend that Plaintiff’s expert cites large portions of the specification, but never

explains how any of the passages he cites are clearly linked or associated with the recited functions.

Id. at 44 (citing Docket No. 108-2 at ¶¶ 260, 271). Defendants also argue that although Plaintiff’s

expert states that unidentified “algorithms run by” the “focus state component” and “focus director

component” perform the recited functions, the expert never states where those algorithms are

disclosed in the specification or how those components are linked to the recited functions. Id.

(citing Docket No. 105-15 at ¶ 536). Further, Defendants contend, Plaintiff concedes that the

“focus director component” and “focus state component” are not terms of art and are depicted as

black boxes without any structural or algorithmic detail. Id. (citing Docket No. 108-2 at ¶ 260;

Docket No. 108-3 at 238:23-240:23; Docket No. 105-8 at Fig. 3, Figs. 4a-4d). Defendants also

argue that Plaintiff’s expert concedes that he is not aware of any “detecting access” functions

disclosed in the specification. Id. at 45 (citing Docket No. 105-15 at ¶¶ 481, 538, 551).

       Plaintiff responds that the recited functions are not complex, and therefore do not require

express structural or algorithmic instructions for a POSITA’s understanding. Id. Docket No. 112

at 15 (citing Docket No. 105-15 at ¶ 478, Docket No. 112-9 at 57:2359:3, 108:11–109:11).

Plaintiff further argues that implementations were well-known in the art and contends that the

claims themselves disclose how the “code for detecting” operates within the framework of the

claimed invention on the whole. Id. (citing Docket No. 105-15 at ¶¶ 478-82).

       For the following reasons, the Court finds that the phrase “code for detecting access to

the first media player to play a first media stream that includes video” is governed by 35

U.S.C. § 112, ¶ 6, and is indefinite. The Court also finds that the phrase “code for detecting a

first media player access to a first presentation device to play a first media stream, where




                                              56 / 122
presentation focus information is accessible for identifying whether the first media player

has first presentation focus for playing the first media stream” is governed by 35 U.S.C. §

112, ¶ 6, and is indefinite. Finally, the Court finds that the phrase “code for detecting a second

media player access to play a second media stream while the second media player does not

have second presentation focus, where the second media stream is not played via the first

presentation device while the second media player does not have second presentation focus”

is governed by 35 U.S.C. § 112, ¶ 6, and is indefinite.

       2. Analysis

       The phrase “code for detecting access to the first media player to play a first media stream

that includes video” appears in asserted claims 1 and 17 of the ’299 Patent. The Court finds that

the phrase is used consistently in the claims and is intended to have the same general meaning in

each claim. The phrase “code for detecting a first media player access to a first presentation device

to play a first media stream, where presentation focus information is accessible for identifying

whether the first media player has first presentation focus for playing the first media stream”

appears in asserted claim 1 of the ’731 Patent. The phrase “code for detecting a second media

player access to play a second media stream while the second media player does not have second

presentation focus, where the second media stream is not played via the first presentation device

while the second media player does not have second presentation focus” appears in asserted claim

1 of ’731 Patent. For the following reasons, the Court finds that the phrases are subject to § 112,

¶ 6.




                                              57 / 122
             a. Determining Whether the Disputed “Code For” Terms Are Means-Plus-
                Function Terms

        Here, there is a rebuttable presumption that § 112, ¶ 6 does not apply because the claim

does not recite the word “means.” Therefore, the analysis proceeds in two steps.12 Starting with

the first step, Defendants argue that the term “code for” does not convey any definite structure to

a POSITA and only serves as a generic placeholder for structure. Docket No. 108 at 42. In this

instance, the Court agrees with Defendants that the term “code for detecting,” in the context of the

asserted claims and intrinsic evidence, does not connote sufficiently definite structure. Nothing in

the claim language describes any definite structure or algorithm to perform the recited functions.

The term “code for” is defined only by the function that it performs—specifically, “code for

detecting . . . access.”

        Moreover, the specification equates “code for” and “means for” by using the same

functional language as in the claims, except that the specification recites “means for” performing

those functions whereas the claims recite “code for” doing so. Indeed, the specification states “a

system for coordinating playing of media streams includes means for detecting a first media player

access to a first presentation device to play a first media stream.” ’299 Patent at 6:23–26, ’731

Patent at 18:3–6 (emphasis added). Thus, a person of ordinary skill in the art would understand

that the ’299 Patent and the ’731 Patent use the terms “code for detecting” and “means for

detecting” as synonyms. Accordingly, Defendants have rebutted the presumption that § 112, ¶ 6

does not apply to the “code for” terms.

             b. Construing the Terms that Are Subject to § 112, ¶ 6

        “The first step in construing [a means-plus-function] limitation is a determination of the


12
  The applicable law relating to the determination and construction of means-plus-function terms is included in the
Analysis Section of “‘Code For’ Terms in the ’361 Patent.”




                                                    58 / 122
function of the means-plus-function limitation.” Medtronic, 248 F.3d at 1311. The Court finds

that the recited function for Term No. 6 is “detecting a first media player access to a first

presentation device to play a first media stream.” The Court finds that the recited function for

Term No. 7 is “detecting a first media player access to a first presentation device to play a first

media stream.” The Court finds that the recited function for Term No. 27 is “detecting a second

media player access to play a second media stream.” After identifying the function, “the next step

is to determine the corresponding structure disclosed in the specification and equivalents thereof.”

Medtronic, 248 F.3d at 1311.

          When § 112, ¶ 6 applies to a claim limitation and the corresponding structure is software

that cannot be performed by a general-purpose computer, the patentee must provide an algorithm

for the software to avoid indefiniteness. See Function Media, LLC v. Google, Inc., 708 F.3d 1310,

1318 (Fed. Cir. 2013) (holding that the corresponding disclosure for a computer-implemented

means-plus-function claim is an algorithm).           An algorithm may be expressed “in any

understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any

other manner that provides sufficient structure.” Typhoon Touch Techs., Inc. v. Dell, Inc., 659

F.3d 1376, 1385 (quoting Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir.

2008)).      Even described “in prose,” an algorithm is still “a step-by-step procedure for

accomplishing a given result.” Id. at 1385 (quoting In re Freeman, 573 F.2d 1237, 1245-46

(CCPA 1978)).

          Regarding the phrase “code for detecting,” the specification fails to disclose any structure

for performing the recited function. There is no algorithm described in any form for the function

of “detecting media player access to a presentation device to play a media stream.” Instead, the

specification includes only functional language and does not contain any process for detecting the




                                               59 / 122
user input. The specification does state that a “presentation access component is configured for

detecting a first media player access to a first presentation device to play a first media stream.”

’731 Patent at 6:26–29, 18:6–9, 23:23–26. However, the “presentation access component” is a

purely functional module. Docket No. 108-2 at ¶ 260; Docket No. 108-3 at 240:9-23. Indeed, the

specification states that “the presentation access component may be included in and/or interoperate

with any component configured to prepare for and/or access a presentation device, and/or

configured to access a resource processed in accessing a presentation device.” ’731 Patent at 7:20–

25. This statement does not provide the corresponding structure or algorithm to accomplish the

claimed function, but instead indicates that the presentation access component could be part of

any other component that may provide access to a presentation device.

       In arguing that the specification discloses structure, Plaintiff relies on its expert’s citation

to large portions of the specification as providing structure to perform all the “detecting access”

functions. But Plaintiff’s expert does not explain how any of these passages are clearly linked or

associated with the recited functions. Docket No. 108-2 at ¶¶ 260, 271. Plaintiff’s expert also

states that unidentified “algorithms run by” the “focus state component” and “focus director

component” perform the recited functions. Docket No. 105-15 at ¶ 536. Again, Plaintiff’s expert

never states where those algorithms are disclosed in the specification or how those components

are linked to the recited functions.

       Plaintiff’s expert opines that POSITAs were aware of many different implementations for

the “detecting access” functions. Docket No. 105-15 at ¶¶ 481, 538, 551. Critically, however,

Plaintiff’s expert does not indicate where any such implementations are disclosed in the

specification. The Federal Circuit has rejected this approach. In Medical Instrumentation, an

expert opined that a claimed function could be implemented by “a software programmer having




                                              60 / 122
ordinary skill in the art” because she “would be aware of the sources of routines, modules and

even small programs” that “were widely available from well-known sources or available from

other software developers.” 344 F.3d at 1212. The expert noted that “none” of the routines or

modules were “cited in the patents” but “would have been available at the time the patent was

filed.”       Id.   The court held that whether POSITAs would have been aware of different

implementations “is not the correct inquiry.” Id. Rather, the “correct inquiry is to look at the

disclosure of the patent and determine if [POSITAs] would have understood that disclosure to

encompass software . . . to implement such a program, not simply whether [POSITAs] would have

been able to write such a software program.” Id. Accordingly, the court held the claims indefinite

because “[i]t is important to determine whether [POSITAs] would understand the specification

itself to disclose the structure, not simply whether that person would be capable of implementing

that structure.” Id. The Court therefore finds that the phrase is indefinite for failing to disclose

corresponding structure.

           Plaintiff’s expert Dr. Tewfik provides alternative constructions for Terms No. 7 and 27,

assuming they are subject to § 112, ¶ 6. In the proposed constructions, Dr. Tewfik identifies the

following portions of the specification as the corresponding structure in the ’731 Patent: 7:1–39,

9:48–10:7, 10:53–62, 17:31–65, 17:66–21:36. Docket No. 105-15 at ¶ 541, 553. Dr. Tewfik does

not explain how the cited passages are specifically linked to the recited functions. Moreover, none

of the passages identified by Dr. Tewfik discloses a definite structure or step-by-step algorithm

for performing the recited function. Docket No. 108-2 at ¶ 260. Accordingly, the Court rejects

the alternative construction included in Dr. Tewfik’s declaration.13




13
     The Court notes that Plaintiff did not present or argue this alternative construction in its briefing.




                                                          61 / 122
           Dr. Tewfik also provides an alternative construction for Term No. 6, assuming it is subject

to § 112, ¶ 6. In the proposed construction, Dr. Tewfik identifies the following portions of the

specification as the corresponding structure in the ’299 Patent: 7:1–39, 9:55–10:7, 10:53–62,

10:63–11:7, 12:19–29, 17:31–65, 17:66–21:36. Docket No. 105-15 at ¶ 483. Dr. Tewfik does not

explain how the cited passages are specifically linked to the recited function. Moreover, none of

the passages identified by Dr. Tewfik discloses a definite structure or step-by-step algorithm for

performing the recited function. (108-2 at ¶ 271). Accordingly, the Court rejects the alternative

construction included in Dr. Tewfik’s declaration.14

           3. Court’s Construction

           In light of the evidence, the Court finds that the phrase “code for detecting access to the

first media player to play a first media stream that includes video” (Term No. 6) is governed

by 35 U.S.C. § 112, ¶ 6, and is indefinite for failure to disclose corresponding structure.

           In light of the evidence, the Court finds that the phrase “code for detecting a first media

player access to a first presentation device to play a first media stream, where presentation

focus information is accessible for identifying whether the first media player has first

presentation focus for playing the first media stream” (Term No. 7) is governed by 35 U.S.C.

§ 112, ¶ 6, and is indefinite for failure to disclose corresponding structure.

           In light of the evidence, the Court finds that the phrase “code for detecting a second media

player access to play a second media stream while the second media player does not have

second presentation focus, where the second media stream is not played via the first

presentation device while the second media player does not have second presentation focus”




14
     The Court notes that Plaintiff did not present or argue this alternative construction in its briefing.




                                                          62 / 122
(Term No. 27) is governed by 35 U.S.C. § 112, ¶ 6, and is indefinite for failure to disclose

corresponding structure.

G.     “code for indicating” terms (Group G)

            Disputed Term               Plaintiff’s Proposal          Defendants’ Proposal
 (Term No. 12)                        Not subject to § 112,    Subject to § 112, ¶ 6.
 “A computer program product          ¶ 6.                     Function: indicating that the first
 embodied on a non-transitory         (plain and ordinary      media stream is allowed to be
 computer readable medium,            meaning)                 presented via the first presentation
 comprising: . . .                                             device” / “indicating that the first
 code for indicating, if the first                             media stream is allowed to be
 presentation device is to be                                  presented via the second
 utilized for presentation based on                            presentation device”
 the presentation focus                                        Structure: ’299 patent, 13:55-
 information, that the first media                             14:30, 22:58-23:4, 25:20-40
 stream is allowed to be presented
 via the first presentation device;
 and . . .”

 “A computer program product
 embodied on a non-transitory
 computer readable medium,
 comprising . . .
 code for indicating, if the second
 presentation device is to be
 utilized for presentation based on
 the presentation focus
 information, that the first media
 stream is allowed to be presented
 via the second presentation
 device; wherein the computer
 program product is operable
 such that a change in
 presentation focus is capable of
 being based on at least one of a
 releasing of a first presentation
 focus in connection with the first
 media player, a detected user
 input indication for giving the
 second media player a second
 presentation focus, a change in
 input focus, a change in an
 attribute of a user interface
 element, a transparency level



                                              63 / 122
of at least one of the user
interface element, or another
user interface element sharing a
region of a display of the first
presentation device.”

“code for indicating, . . . , that
the first media stream is allowed
to be presented via the first
presentation device”

“code for indicating, . . . , that
the first media stream is allowed
to be presented via the second
presentation device”
(Term No. 13)                          Not subject to § 112,   Subject to § 112, ¶ 6.
“code for indicating, . . . that the   ¶ 6.                    Function: “indicating . . . that the
second media player is allowed         (plain and ordinary     first media player is allowed to
to play the second media stream        meaning)                play the first media stream via the
via the second presentation                                    first presentation device” /
device”                                                        “indicating . . . that the second
                                                               media player is allowed to play
“code for indicating, . . . that the                           the second media stream via the
first media player is allowed to                               first presentation device” /
play the first media stream via                                “indicating, . . . , that the second
the first presentation device”                                 media player is allowed to play
                                                               the second media stream via the
“code for indicating, . . . that the                           second presentation device” /
second media player is allowed                                 “indicating . . . that the first media
to play the second media stream                                player is allowed to play the first
via the first presentation device”                             media stream via the second
                                                               presentation device” / “indicating .
“code for indicating, . . . that the                           . . that the first media player is
first media player is allowed to                               allowed to play the first media
play the first media stream via                                stream via both the first
the second presentation device”                                presentation device and the
                                                               second presentation device”
“code for indicating, . . . that the                           Structure: ’299 patent, 13:55-
first media player is allowed to                               14:30, 22:58-23:4, 25:20-40 (and
play the first media stream via                                corresponding text in the ’731 and
both the first presentation device                             ’264 patents)
and the second presentation
device”




                                              64 / 122
       1. The Parties’ Positions

       The parties dispute whether the “code for indicating . . ” phrases are subject to § 112, ¶ 6.

       Plaintiff contends that Defendants have not rebutted the presumption against § 112, ¶ 6

because: (1) the claim language provides sufficient structure to a POSITA in view of the intrinsic

evidence, (2) the patentee did not clearly disavow claim scope, and (3) the patentee did not equate

“code for” as a nonce word for “means for.” Docket No. 105 at 18, 19 (citing Docket No. 105-15

at ¶¶ 486-495).

       Defendants respond that the term “code for” is a nonce word acting as a placeholder for

“means for.” Docket No. 108 at 46 (citing Docket No. 108-2 at ¶ 276). Defendants argue that

nothing in the claim language offers any structure or algorithm to perform the function. Id. (citing

Docket No. 108-2 at ¶¶ 277-80). Defendants contend that the specification consistently and

expressly equates “code for” with “means for” performing the recited functions. Id. (citing Docket

No. 105-7 at 13:37–41, 22:48–52, 25:10–15). Defendants further argue that Plaintiff’s expert

declaration cannot create structure where none exists. Id. (citing Docket No. 105-15 at ¶¶ 489-

90).   Defendants also contend that the “presentation access component” referenced in the

specification     does   not   prevent   the   “code   for   indicating”   limitations   from   being

means-plus-function terms because “presentation access component” is not a term of art and does

not convey any known structure to a POSITA. Id. at 47 (citing Docket No. 105-15 at ¶¶ 491).

Regarding the corresponding structure, Defendants state that they do not seek to alter the structure

identified in ZTE.

       For the following reasons, the Court finds that the “code for indicating” terms are

governed by 35 U.S.C. § 112, ¶ 6, and are not indefinite.




                                               65 / 122
        2. Analysis

        The phrase “[a] computer program product embodied on a non-transitory computer

readable medium, comprising: . . . code for indicating, if the first presentation device is to be

utilized for presentation based on the presentation focus information, that the first media stream is

allowed to be presented via the first presentation device; and code for indicating, if the second

presentation device is to be utilized for presentation based on the presentation focus information,

that the first media stream is allowed to be presented via the second presentation device; wherein

the computer program product is operable such that a change in presentation focus is capable of

being based on at least one of a releasing of a first presentation focus in connection with the first

media player, a detected user input indication for giving the second media player a second

presentation focus, a change in input focus, a change in an attribute of a user interface element, a

transparency level of at least one of the user interface element, or another user interface element

sharing a region of a display of the first presentation device” appears in asserted claim 61 of the

’264 Patent. The phrase “code for indicating, . . . that the first media stream is allowed to be

presented via the first presentation device; code for indicating, . . . that the first media stream is

allowed to be presented via the second presentation device” appears in asserted claim 17 of the

’299 Patent. The phrase “code for indicating, . . . that the second media player is allowed to play

the second media stream via the second presentation device” appears in asserted claim 71 of the

’264 Patent. The phrase “code for indicating, . . . that the first media player is allowed to play the

first media stream via the first presentation device; code for indicating, . . . that the first media

player is allowed to play the first media stream via the second presentation device; code for

indicating, . . . that the first media player is allowed to play the first media stream via both the first

presentation device and the second presentation device” appears in asserted claim 1 of the ’299

Patent. The phrase “code for indicating, . . . that the first media player is allowed to play the first


                                                66 / 122
media stream via the first presentation device . . . code for indicating, . . . that the second media

player is allowed to play the second media stream via the first presentation device” appears in

asserted claim 1 of the ’731 Patent. For the following reasons, the Court finds that the phrases are

subject to § 112, ¶ 6.

             a. Determining Whether the Disputed “Code for Indicating” Terms Are
                Means-Plus-Function Terms

        Here, there is a rebuttable presumption that § 112, ¶ 6 does not apply because the claim

does not recite the word “means.” Therefore, the analysis proceeds in two steps.15 Starting with

the first step, Defendants argue that the term “code for” does not convey any definite structure to

a POSITA and only serves as a generic placeholder for structure. Docket No. 108 at 46. In this

instance, the Court agrees with Defendants that the term “code for indicating,” in the context of

the asserted claims and intrinsic evidence, does not connote sufficiently definite structure. Nothing

in the claim language describes any definite structure or algorithm to perform the recited functions.

The term “code for” is defined only by the function that it performs. Specifically, code for

indicating that a media steam is allowed to be presented or played by a media player.

        Moreover, the specification equates “code for” and “means for” by using the same

functional language as in the claims except that the specification recites “means for” performing

those functions whereas the claims recite “code for” doing so. Specifically, the specification states

“a system for coordinating playing of media streams includes means for indicating, in response to

determining the first media player has first presentation focus, that the first media player is allowed

to play the first media stream via the first presentation device.” ’299 Patent at 13:37–41, 22:48–




15
  The applicable law relating to the determination and construction of means-plus-function terms is included in the
Analysis Section of “‘Code For’ Terms in the ’361 Patent.”




                                                    67 / 122
52, 25:10–15.16 Thus, a person of ordinary skill in the art would understand that the ’299 Patent

uses the terms “code for indicating” and “means for indicating” as synonyms. Accordingly,

Defendants have rebutted the presumption that § 112, ¶ 6 does not apply to the “code for

indicating” term.

            b. Construing the Terms that Are Subject to § 112, ¶ 6

        “The first step in construing [a means-plus-function] limitation is a determination of the

function of the means-plus-function limitation.” Medtronic, 248 F.3d at 1311. The Court finds

that the recited function for Term No. 12 in claim 61 of the ’264 Patent is “indicating that the first

media stream is allowed to be presented via the first presentation device” / “indicating that the first

media stream is allowed to be presented via the second presentation device.” The Court further

finds that the recited function for Term No. 12 in claim 17 of the ’299 Patent is “indicating that

the first media stream is allowed to be presented via the first presentation device” / “indicating

that the first media stream is allowed to be presented via the second presentation device.” The

Court finds that the recited function for Term No. 13 in claim 71 of the ’264 Patent is “indicating

. . . that the second media player is allowed to play the second media stream via the first

presentation device.” The Court finds that the recited function for Term No. 13 in claim 1 of the

’299 Patent is “indicating . . . that the first media player is allowed to play the first media stream

via the first presentation device” / “indicating . . . that the first media player is allowed to play the

first media stream via the second presentation device” / “indicating . . . that the first media player

is allowed to play the first media stream via both the first presentation device and the second

presentation device.” Finally, the Court finds that the recited function for Term No. 13 in claim 1



16
    As indicated above, the ’299, ’264, ’731, and ’558 Patents share a common specification. Unless otherwise
indicated, citations are to the ’299 Patent.




                                                 68 / 122
of the ’731 Patent is “indicating . . . that the first media player is allowed to play the first media

stream via the first presentation device” / “indicating . . . that the second media player is allowed

to play the second media stream via the first presentation device.” After identifying the function,

“the next step is to determine the corresponding structure disclosed in the specification and

equivalents thereof.” Medtronic, 248 F.3d at 1311.

          When § 112, ¶ 6 applies to a claim limitation and the corresponding structure is software

that cannot be performed by a general-purpose computer, the patentee must provide an algorithm

for the software to avoid indefiniteness. See Function Media, LLC v. Google, Inc., 708 F.3d 1310,

1318 (Fed. Cir. 2013) (holding that the corresponding disclosure for a computer-implemented

means-plus-function claim is an algorithm).           An algorithm may be expressed “in any

understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any

other manner that provides sufficient structure.” Typhoon Touch Techs., Inc. v. Dell, Inc., 659

F.3d 1376, 1385 (quoting Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir.

2008)).      Even described “in prose,” an algorithm is still “a step-by-step procedure for

accomplishing a given result.” Id. at 1385 (quoting In re Freeman, 573 F.2d 1237, 1245-46

(CCPA 1978)).

          The corresponding structure disclosed in the specification is as follows:

                  In various aspects, a play and/or a no-play indication may be provided in
          different ways. In one aspect, presentation access component 352 may call and/or
          otherwise instruct the first media player to change its mode of operation to play
          mode to provide a play indication. Similarly, presentation access component 352
          may instruct the first media player to enter a mode other than play mode in
          providing a no-play indication.
                  In another aspect, presentation access component 352 may detect access by
          a first media player to the first presentation device by being included in and/or
          otherwise intercepting stream data sent from the first media player to the first
          presentation device. Presentation access component 352 may process the data for
          presentation as configured, and/or pass it along unprocessed for processing by the
          first presentation device and/or another component included in the process of



                                               69 / 122
       presenting the media stream, thus indicating the first media player is allowed to
       play the first media stream.
                In yet another aspect, presentation access component 352 may include
       and/or otherwise make use of a serialization mechanism such as a semaphore or
       lock. Presentation access component 352 may provide a play indication by not
       blocking and/or by unblocking a thread of execution for presenting the first media
       stream on the first presentation device by the first media player. Alternatively or
       additionally, presentation access component 352 may provide a play indication by
       being included in and/or otherwise interoperating with a thread/process scheduler
       to put one or more threads for playing the first media stream in a run state. Sending
       a no-play indicator may analogously be performed and/or otherwise provided for
       by presentation access component 352 by causing one or more threads for playing
       the first media stream to be blocked from execution by processor 104.
                Providing a play indication may further include sending and/or receiving a
       message via a network to and/or from, respectively, a remote node where either the
       node hosting presentation access component 352 or the remote node is operatively
       coupled to a presentation device for presenting a media stream. Presentation access
       component 352 may be adapted to operate in a client node, a server node, and/or an
       intermediary node such as a proxy server. A no-play indicator may be provided
       similarly.

’299 Patent at 13:55–14:30 (emphasis added). The specification further states:

              In FIG. 4a, presentation access component 452a may indicate a media
       player is allowed to play a media stream by passing intercepted invocations and
       data to a driver for the targeted presentation devices. In FIG. 4b, presentation
       access component 452b may indicate a media player is allowed to play a media
       stream by passing intercepted data from media content handler 434 to media UI
       element handler 432b allowing access to the targeted presentation device(s). In
       FIG. 4c, presentation access component 452c may indicate a media player is
       allowed to play a media stream by passing intercepted data from media UI element
       handler 432c to GUI subsystem 420c, graphics subsystem 422c, audio subsystem
       428c, and/or other presentation components allowing access to the targeted
       presentation device(s).
              Alternatively or additionally, in FIG. 4a, FIG. 4b, and FIG. 4c, presentation
       access component 452 may receive a request for permission to access a presentation
       device. Presentation access component 452 may block or allow a requesting thread
       to run based on the determination by focus director component 456 as described
       above. In another aspect, presentation access component 452 may respond to a
       request for permission providing a play or a no-play identifier to the calling
       presentation subsystem component. The calling component may access or not
       access a corresponding presentation device based on the identifier.

’299 Patent at 22:58–23:16 (emphasis added). The specification also states:

               In FIG. 5, presentation access component 552 may indicate a media player
       is allowed to play a media stream by passing intercepted invocations and data to


                                             70 / 122
       media player UI element handler 532 for a presenting on a presentation device of a
       client node, such as use node 602. In FIG. 5, presentation access component 552
       may indicate a media player is allowed to play a media stream by passing
       intercepted data from media streamer 534 to media UI element handler 532.
               Alternatively or additionally, in FIG. 5, presentation access component 552
       may receive a request for permission to access media player UI element handler
       532, media streamer 534, and/or another component included in playing a media
       stream. Presentation access component 552 may block or allow a requesting thread
       to run based on the determination by focus director component 556 as described
       above. In another aspect, presentation access component 552 may respond to a
       request for permission providing a play or a no-play return value and/or parameter
       value to the calling component. The calling component may access or not access a
       corresponding presentation device based on the return value and/or parameter
       value.

’299 Patent at 25:20–40 (emphasis added).          Defendants generally agree that this is the

corresponding structure.

       Plaintiff makes the conclusory assertion that “[t]he claim language itself provides sufficient

structure to [a POSITA] in view of the intrinsic evidence.” Docket No. 105 at 18, 19. Plaintiff’s

expert, Dr. Tewfik, quotes various portions of the claim language and block quotes certain

dependent claims, but he never identifies where or explains how the claim language provides a

definite structure or necessary algorithm to perform the “code for . . . indicating” functions.

Docket No. 105-15 at ¶¶ 489-90. Plaintiff also asserts that the “presentation access component”

referenced in the specification prevents the “code for indicating” limitations from being means-

plus-function terms. Id. at ¶ 491. The Court disagrees. As explained above concerning the “code

for detecting” limitations, the “presentation access component” is not a term of art and does not

convey any definite or known structure to POSITAs.

       Plaintiff’s expert, Dr. Tewfik, provides an alternative construction for the disputed phrases,

assuming they are subject to § 112, ¶ 6. In the proposed construction, Dr. Tewfik, identifies the

following portions of the specification as the corresponding structure in the ’299 Patent: 9:29–39,

10:63–11:7, 13:1–20, 13:33–46, 22:44–23:16, 25:7–40. Docket No. 105-15 at ¶ 495, Section 6.6



                                             71 / 122
at p. 239, Sections 8.4-8.8 at pp. 264-65). Dr. Tewfik does not explain how the cited passages are

specifically linked to the recited function. Moreover, not all of the passages identified by Dr.

Tewfik disclose a definite structure or step-by-step algorithm for performing the recited function.

Docket No. 108-2 at ¶ 281. Accordingly, except for the portions of the specification identified in

the Court’s construction, the Court rejects the alternative construction included in Dr. Tewfik’s

declaration.17

           3. Court’s Construction

           In light of the evidence, the Court finds that the phrase “[a] computer program product

embodied on a non-transitory computer readable medium, comprising: . . . code for

indicating, if the first presentation device is to be utilized for presentation based on the

presentation focus information, that the first media stream is allowed to be presented via the

first presentation device; and code for indicating, if the second presentation device is to be

utilized for presentation based on the presentation focus information, that the first media

stream is allowed to be presented via the second presentation device; wherein the computer

program product is operable such that a change in presentation focus is capable of being

based on at least one of a releasing of a first presentation focus in connection with the first

media player, a detected user input indication for giving the second media player a second

presentation focus, a change in input focus, a change in an attribute of a user interface

element, a transparency level of at least one of the user interface element, or another user

interface element sharing a region of a display of the first presentation device” (Term No. 12)

in claim 61 of the ’264 Patent is governed by 35 U.S.C. § 112, ¶ 6, and construes the phrase as

follows:


17
     The Court notes that Plaintiff did not present or argue this alternative construction in its briefing.




                                                          72 / 122
       Function: “indicating that the first media stream is allowed to be presented via the

first presentation device” / “indicating that the first media stream is allowed to be presented

via the second presentation device”

       Corresponding Structure: A processor programmed to perform one or more of the

steps for indicating that the media stream is allowed to be presented via the presentation

device disclosed in the ’264 Patent at 13:52–14:27, 22:56–23:13, 25:17–37.

       In light of the evidence, the Court finds that the phrase “code for indicating, . . . that the

first media stream is allowed to be presented via the first presentation device; code for

indicating, . . . that the first media stream is allowed to be presented via the second

presentation device” (Term No. 12) in claim 17 of the ’299 Patent is governed by 35 U.S.C. §

112, ¶ 6, and construes the phrase as follows:

       Function: “indicating that the first media stream is allowed to be presented via the

first presentation device” / “indicating that the first media stream is allowed to be presented

via the second presentation device”

       Corresponding Structure: A processor programmed to perform one or more of the

steps for indicating that the media stream is allowed to be presented via the presentation

device disclosed in the ’299 Patent at 13:55–14:30, 22:58–23:16, 25:20–40.

       In light of the evidence, the Court finds that the phrase “code for indicating, . . . that the

second media player is allowed to play the second media stream via the second presentation

device” (Term No. 13) in claim 71 of the ’264 Patent is governed by 35 U.S.C. § 112, ¶ 6, and

construes the phrase as follows:

       Function: “indicating . . . that the second media player is allowed to play the second

media stream via the first presentation device”

       Corresponding Structure: A processor programmed to perform one or more of the


                                             73 / 122
steps for indicating that the second media player is allowed to play the second media stream

via the first presentation device disclosed in the ’264 Patent at 13:52–14:27, 22:56–23:13,

25:17–37.

       In light of the evidence, the Court finds that the phrase “code for indicating, . . . that the

first media player is allowed to play the first media stream via the first presentation device;

code for indicating, . . . that the first media player is allowed to play the first media stream

via the second presentation device; code for indicating, . . . that the first media player is

allowed to play the first media stream via both the first presentation device and the second

presentation device” (Term No. 13) in claim 1 of the ’299 Patent is governed by 35 U.S.C. § 112,

¶ 6, and construes the phrase as follows:

       Function: “indicating . . . that the first media player is allowed to play the first media

stream via the first presentation device” / “indicating . . . that the first media player is

allowed to play the first media stream via the second presentation device” / “indicating . . .

that the first media player is allowed to play the first media stream via both the first

presentation device and the second presentation device”

       Corresponding Structure: A processor programmed to perform one or more of the

steps for indicating that the media player is allowed to play the media stream via the

presentation device disclosed in the ’299 Patent at 13:55–14:30, 22:58–23:16, 25:20–40.

       In light of the evidence, the Court finds that the phrase “code for indicating, . . . that the

first media player is allowed to play the first media stream via the first presentation device .

. . code for indicating, . . . that the second media player is allowed to play the second media

stream via the first presentation device” in claim 1 of the ’731 Patent is governed by 35 U.S.C.

§ 112, ¶ 6, and construes the phrase as follows:

       Function: “indicating . . . that the first media player is allowed to play the first media


                                             74 / 122
stream via the first presentation device” / “indicating . . . that the second media player is

allowed to play the second media stream via the first presentation device”

       Corresponding Structure: A processor programmed to perform one or more of the

steps for indicating that the media player is allowed to play the media stream via the

presentation device disclosed in the ’731 Patent at 13:55–14:30, 22:58–23:16, 25:20–40.

H.     ’145 Patent “instructions to” terms (Group H)

             Disputed Term                 Plaintiff’s Proposal            Defendants’ Proposal
 (Term No. 31)                            Not subject to § 112,   Subject to § 112, ¶ 6.
 “instructions to:                        ¶ 6.                    Function: “in response to the first
 ...                                      (plain and ordinary     user input, present, utilizing the
 in response to the first user input,     meaning)                touchscreen, a first window
 present, utilizing the touchscreen, a                            associated with the first application
 first window associated with the first                           simultaneously with a first menu
 application simultaneously with a                                with a plurality of first menu-related
 first menu with a plurality of first                             items” / “in response to the fourth
 menu-related items                                               user input, present, utilizing the
 ...                                                              touchscreen, a second window” / “in
 in response to the fourth user input,                            response to the first user input,
 present, utilizing the touchscreen, a                            present, utilizing the touchscreen, a
 second window.”                                                  first window associated with the first
                                                                  application simultaneously with a
 “instruction to:                                                 first reduced application window
 ...                                                              group with a plurality of first
 in response to the first user input,                             reduced application window group-
 present, utilizing the touchscreen, a                            related windows”
 first window associated with the first                           Structure: none
 application simultaneously with a
 first reduced application window
 group with a plurality of first
 reduced application window group-
 related windows”




                                              75 / 122
(Term No. 17)                            Not subject to § 112,   Subject to § 112, ¶ 6.
“instructions to                         ¶ 6.                    Function: “in response to the second
:..                                      (plain and ordinary     user input, change, utilizing the
in response to the second user input,    meaning)                touchscreen, the presentation of the
change, utilizing the touchscreen,                               first menu item and the second menu
the presentation of the first menu                               item” / “in response to the third user
item and the second menu item,                                   input, change, utilizing the
...                                                              touchscreen, the presentation of the
in response to the third user input,                             first menu related items and the first
change, utilizing the touchscreen,                               window associated with the first
the presentation of the first menu-                              application”
related items and the first window                               Structure: none
associated with the first application”
(Term No. 32)                            Not subject to § 112,   Subject to § 112, ¶ 6.
“instructions to: detect a first user    ¶ 6.                    Function: “detect a first
input,                                   (plain and ordinary     [second/third/fourth] user input” /
...                                      meaning)                “detect, utilizing the touchscreen, a
detect a second user input,                                      first [second/third/fourth] user
...                                                              input”
detect a third user input.                                       Structure: none
...
detect a fourth user input,”

“instructions to:
detect, utilizing the touchscreen, a
first user input
...
detect, utilizing the touchscreen, a
second user input
...
detect, utilizing the touchscreen, a
third user input
...
detect, utilizing the touchscreen, a
fourth user input”

       1. The Parties’ Positions

       The parties dispute whether the “instructions to” phrases are subject to § 112, ¶ 6.

       Plaintiff contends that Defendants have not rebutted the presumption against § 112, ¶ 6

because: (1) the claim language provides sufficient structure to a POSITA in view of the intrinsic

evidence, (2) the patentee did not clearly disavow claim scope, and (3) the patentee did not equate




                                             76 / 122
“instructions” as a nonce word for “means for.” Docket No. 105 at 22 (citing Docket No. 105-15

at ¶¶ 590-597).

       Plaintiff also argues that Defendants’ expert Dr. Schonfeld mischaracterizes the evidence

by omitting the surrounding language of claim 17 of the ’558 Patent, and claims 13 and 52 of the

’145 Patent. Id. at 23. Including this surrounding claim language, Plaintiff contends, the claims

recite both the objective of the “instructions” and their interaction with the other instructions and

structures in the claim. Id. Plaintiff argues that the specifications teach how the “instructions” for

“causing a change in presentation focus” are triggered and how the “change in presentation focus”

in turn causes one or more media players to pause playing a data stream. Id. (citing ’558 Patent at

22:1–9, 14:7–14, 11:35–41, 11:42–49, 11:50–61; 11:62–12:4).

       Defendants respond that the terms are written in traditional means-plus-function format,

reciting “instructions to” followed by high-level functions. Docket No. 108 at 39 (citing Docket

No. 108-2 at ¶¶ 225-27, 235-37, 243-45; Docket No. 105-15 at ¶¶ 704, 717). Defendants also

contend that Plaintiff’s expert agreed that “instructions” are just “code that a processor or other

hardware would use to perform a recited function,” and admitted that “instructions to” conveys no

more structure than “module,” a well-known nonce word. Id. (citing Docket No. 108-3 at 222:11-

15, 10:17-18). Defendants further argue that the ’145 Patent claims do not reasonably connote a

name for structure to a POSITA. Id. (citing Docket No. 108-2 at ¶¶ 225-27, 235-37, 243-45).

Defendants contend that many different algorithms and processes could implement “presenting”

and “chang[ing]” the presentation of “menu” items. Id. at 39-40 (citing Docket No. 108-2 at ¶¶

237, 241, 245, 249; citing Docket No. 105-115 at ¶¶ 776, 788). Defendants assert that the

specification does not compensate for the lack of structure in the claims. Id. at 40.

       Defendants next argue that the “instructions to” terms are indefinite for lack of




                                              77 / 122
corresponding structure. Id. (citing Docket No. 108-2 at ¶ 232). Defendants contend that the

passages Plaintiff’s expert cites for these limitations fail to state the required steps or algorithm.

Id. (citing Docket No. 108-2 at ¶ 232). Regarding the phrases “instructions to . . . in response to

the [ ] user input, present, utilizing the touchscreen” a window simultaneously with a menu (claim

13) or a reduced application window group (claim 52), Defendants argue that the specification

fails to provide any disclosures relating to this term. Id. at 41 (citing Docket No. 108-2 at ¶¶ 238,

240).

        Regarding the phrases “instructions to . . . in response to the [] user input, change, utilizing

the touchscreen, the presentation of the” menu items (claim 13) or reduced application windows

(claim 52), Defendants argue that the ’145 Patent specification provides no disclosure of this

limitation. Id. (citing Docket No. 108-2 at ¶ 246; citing Docket No. 108-9). Defendants contend

that nothing in the specification describes a “change” in presentation of a menu item or reduced

application window “in response to” user input. Id. (citing Docket No. 108-2 at ¶ 248). According

to Defendants, the passages cited by Plaintiff’s expert merely provide general descriptions of

output devices and user interfaces, but do not disclose changing menu items or reduced application

windows in response to user input. Id. (Docket No. 105-15 at ¶ 778).

        For the following reasons, the Court finds that the “instructions to” terms are not governed

by 35 U.S.C. § 112, ¶ 6, and are not indefinite.

        2. Analysis

        The phrase “instructions to: . . . in response to the first user input, present, utilizing the

touchscreen, a first window associated with the first application simultaneously with a first menu

with a plurality of first menu-related items . . . in response to the fourth user input, present, utilizing

the touchscreen, a second window” appears in asserted claim 13 of the ’145 Patent. The phrase

“in response to the first user input, present, utilizing the touchscreen, a first window associated


                                                78 / 122
with the first application simultaneously with a first reduced application window group with a

plurality of first reduced application window group-related windows” appears in asserted claim 52

of the ’145 Patent. The phrase “instructions to: . . . in response to the second user input, change,

utilizing the touchscreen, the presentation of the first menu item and the second menu item, . . . in

response to the third user input, change, utilizing the touchscreen, the presentation of the first

menu-related items and the first window associated with the first application,” appears in asserted

claim 13 of the ’145 Patent. The phrase “instructions to: detect, utilizing the touchscreen, a first

user input . . . detect, utilizing the touchscreen, a second user input . . . detect, utilizing the

touchscreen, a third user input . . . detect, utilizing the touchscreen, a fourth user input” appears in

asserted claim 52 of the ’145 Patent. For the following reasons, the Court finds that the phrases

are not subject to § 112, ¶ 6, and should be given their plain and ordinary meaning.

         Here, there is a rebuttable presumption that § 112, ¶ 6 does not apply because the claims

do not recite the word “means.” Therefore, the analysis proceeds in two steps.18 Starting with the

first step, Defendants argue that the terms are written in traditional means-plus-function format,

reciting “instructions to” followed by high-level functions. Docket No. 108 at 39 (citing Docket

No. 108-2 at ¶¶ 225-27, 235-37, 243-45; Docket No. 105-15 ¶¶ 704). Defendants also argue that

the ’145 Patent claims do not reasonably connote a name for structure to a POSITA. Id. According

to Defendants, the claims fail to describe any algorithm or step-by-step process. Id. Defendants

also contend that the specification does not compensate for the lack of structure in the claims. Id.

at 40.




18
  The applicable law relating to the determination and construction of means-plus-function terms is included in the
Analysis Section of “‘Code For’ Terms in the ’361 Patent.”




                                                    79 / 122
       The Court disagrees and finds that Defendants have conflated the steps in the § 112, ¶ 6,

analysis. Apple Inc. v. Motorola, Inc., 757 F.3d 1286, 1298-1299 (Fed. Cir. 2014) (“Requiring

traditional physical structure in software limitations lacking the term means would result in all of

these limitations being construed as means-plus-function limitations and subsequently being found

indefinite.”); Zeroclick, LLC v. Apple Inc., 891 F.3d 1003, 1007-09 (Fed. Cir. 2018) (holding that

the district court erred by effectively treating “program” and “user interface code” as nonce words

and concluding in turn that the claims recited means-plus-function limitations). Courts in this

District have noted that in many instances, “code,” like “circuit” or “processor,” may connote

sufficiently definite structure and is not necessarily a “nonce” or “functional” word that is subject

to the limitations of § 112, ¶ 6. Glob. Equity Mgmt. (SA) Pty. Ltd. v. Expedia, Inc., No. 2:16-cv-

00095-RWS-RSP, 2016 U.S. Dist. LEXIS 177218, at *96-97 (E.D. Tex. Dec. 22, 2016). In other

words, whether recitation of “instruction” performing a function is governed by § 112, ¶ 6 depends

on whether the stated objectives and operation of the code connote sufficiently definite structure.

See, e.g., Linear Tech. Corp. v. Impala Linear Corp., 379 F.3d 1311, 1319-21 (Fed. Cir. 2004)

(finding that “circuit [for performing a function]” was sufficiently definite structure because the

claim recited the “objectives and operations” of the circuit).

       Here, the claims describe the objectives and operations of the apparatus, which includes

one or more processors that execute the recited instructions. Specifically, claim 13 of the ’145

Patent recites that the processors execute instructions that

       detect a first user input, . . . in response to the first user input, present . . . a first
       window associated with the first application simultaneously with a first menu with
       a plurality of first menu-related items including a first menu item and a second
       menu item, the first menu item including a first Z-value and the second menu item
       including a second Z-value so that the first menu item overlies, at least in part, the
       second menu item.

Claim 13 further recites that the processor executes instructions to



                                               80 / 122
          detect a second user input, . . . in response to the second user input, change . . . the
          presentation of the first menu item and the second menu item, such that a first
          visibility of the first menu item is decreased and a second visibility of the second
          menu item is increased.

Claim 13 also recites that the processor executes instructions to

          detect a third user input, ... in response to the third user input, change, . . . the
          presentation of the first menu-related items and the first window associated with
          the first application, such that a third visibility of the first window is decreased and
          a fourth visibility of at least one of the first menu-related items is increased.

Finally, claim 13 recites that the processor executes instructions to “detect a fourth user input, . . .

and in response to the fourth user input, present, utilizing the touchscreen, a second window.” A

similar analysis applies to claim 52 of the ’145 Patent.

          The claims further describe the structural interactions among the non-transitory memory,

the touchscreen, and the one or more processors in communication with the non-transitory memory

and the touchscreen. The claims describe how the instructions detect a user input by “utilizing the

touch screen.” The claims also describe how the “windows” are presented to the user “utilizing

the touch screen.” Thus, a POSITA would understand that the claim language recites sufficient

structure and that the term “instructions” is not used as a generic term or black box recitations of

structure or abstractions. Zeroclick, LLC v. Apple Inc., 891 F.3d 1003, 1007-09 (Fed. Cir. 2018)

(“[A] person of ordinary skill in the art could reasonably discern from the claim language that the

words ‘program,’ . . . and ‘user interface code,’ . . . are used not as generic terms or black box

recitations of structure or abstractions, but rather as specific references to conventional graphical

user interface programs or code, existing in prior art at the time of the inventions.”) (emphasis

added).

          When § 112, ¶ 6 applies to a claim limitation and the corresponding structure is software

that cannot be performed by a general-purpose computer, the patentee must provide an algorithm

for the software to avoid indefiniteness. See Function Media, LLC v. Google, Inc., 708 F.3d 1310,


                                                 81 / 122
1318 (Fed. Cir. 2013) (holding that the corresponding disclosure for a computer-implemented

means-plus-function claim is an algorithm). But the algorithm requirement is only triggered when

the limitation is a means-plus-function limitation under step one of the analysis. Because the Court

has determined that the “instruction to” claim functions are not subject to § 112, ¶ 6, there is no

requirement that the claims or specification provide a specific algorithm.

       Finally, in contrast to other terms in the Asserted Patents, the specification does not equate

“instruction to” to “means for.”      Moreover, the Court generally agrees with Plaintiff that

Defendants have unnecessarily parsed and omitted surrounding claim language to give the

appearance that the disputed phrases are purely functional. In summary, although the presumption

against § 112, ¶ 6 is no longer “strong,” Defendants still bear the burden to overcome the

presumption. In the context of this intrinsic record, the Court finds that Defendants have not shown

that “instruction to” should be subject to § 112, ¶ 6. Accordingly, the Court rejects Defendants’

argument that the disputed phrases are means-plus-function terms governed by § 112, ¶ 6. The

Court finds that no further construction is required, and that the phrases should be given their plain

and ordinary meaning.

       3. Court’s Construction

       In light of the evidence, the Court finds that the phrase “instructions to: . . . in response

to the first user input, present, utilizing the touchscreen, a first window associated with the

first application simultaneously with a first menu with a plurality of first menu-related items

. . . in response to the fourth user input, present, utilizing the touchscreen, a second window”

(Term No. 31) in claim 13 of the ’145 Patent is not governed by 35 U.S.C. § 112, ¶ 6, and should

be given its plain and ordinary meaning.

       In light of the evidence, the Court finds that the phrase “in response to the first user

input, present, utilizing the touchscreen, a first window associated with the first application


                                              82 / 122
simultaneously with a first reduced application window group with a plurality of first

reduced application window group-related windows” (Term No. 31) in claim 52 of the ’145

Patent is not governed by 35 U.S.C. § 112, ¶ 6, and should be given its plain and ordinary meaning.

       In light of the evidence, the Court finds that the phrase “instructions to: . . . in response

to the second user input, change, utilizing the touchscreen, the presentation of the first menu

item and the second menu item, . . . in response to the third user input, change, utilizing the

touchscreen, the presentation of the first menu-related items and the first window associated

with the first application” (Term NO. 17) in claim 13 of the ’145 Patent is not governed by 35

U.S.C. § 112, ¶ 6, and should be given its plain and ordinary meaning.

       In light of the evidence, the Court finds that the phrase “instructions to: detect a first

user input, . . . detect a second user input, . . . detect a third user input . . . detect a fourth

user input” (Term No. 32) in claim 13 of the ’145 Patent is not governed by 35 U.S.C. § 112, ¶

6, and should be given its plain and ordinary meaning.

       In light of the evidence, the Court finds that the phrase “instructions to: detect, utilizing

the touchscreen, a first user input . . . detect, utilizing the touchscreen, a second user input .

. . detect, utilizing the touchscreen, a third user input . . . detect, utilizing the touchscreen, a

fourth user input” (Term No. 32) in claim 52 of the ’145 Patent is not governed by 35 U.S.C. §

112, ¶ 6, and should be given its plain and ordinary meaning.




                                             83 / 122
I.      ’558 Patent “instructions to” terms (Group I)

              Disputed Term                       Plaintiff’s            Defendants’ Proposal
                                                   Proposal
 (Term No. 33)                                 Not subject to   Subject to § 112, ¶ 6.
 “instructions to:                             § 112, ¶ 6.      Function: “indicate . . . that the first
 ...                                           (plain and       media stream is allowed to be
 indicate, . . . that the first media stream   ordinary         presented via the first presentation
 is allowed to be presented via the first      meaning)         device” / “indicate . . . that the first
 presentation device;                                           media stream is allowed to be
 ...                                                            presented via the second presentation
 indicate, . . . that the first media stream                    device”
 is allowed to be presented via the                             Structure: ’299 Patent, 13:55-14:30,
 second presentation device”                                    22:58-23:4, 25:20-40
 (Term No. 18)                                 Not subject to   Subject to § 112, ¶ 6.
 “instructions to:                             § 112, ¶ 6.      Function: “in response to the detection
 ...                                           (plain and       of the selection of the at least one first
 in response to the detection of the           ordinary         input control presented with the first
 selection of the at least one first input     meaning)         media player, cause
 control presented with the first media                         presentation of the first media stream
 player, cause presentation of the first                        via the first presentation device and the
 media stream via the first presentation                        second presentation device utilizing the
 device and the second presentation                             first media player" / "detect, while the
 device utilizing the first media player;                       first media stream is being presented
                                                                via the first presentation device and the
 detect, while the first media stream is                        second presentation device utilizing the
 being presented via the first                                  first media player, a selection of the at
 presentation device and the second                             least one second input control
 presentation device utilizing the first                        presented with the second media
 media player, a selection of the at least                      player” / “in response to the detection
 one second input control presented with                        of the selection of the at least one
 the second media player; and                                   second input control presented with the
                                                                second media player while the first
 in response to the detection of the                            media stream is being presented via the
 selection of the at least one second                           first presentation device and the second
 input control presented with the second                        presentation device utilizing the first
 media player while the first media                             media player, cause a pause of the
 stream is being presented via the first                        presentation of the first media stream
 presentation device and the second                             via the first presentation device and the
 presentation device utilizing the first                        second presentation device utilizing the
 media player, cause a pause of the                             first media player, and cause
 presentation of the first media stream                         presentation of the second media
 via the first presentation device and the                      stream via the first presentation device
 second presentation device utilizing the                       and the second presentation device
 first media player, and cause                                  utilizing the second media player.”
 presentation of the second media                               Structure: none



                                                84 / 122
 stream via the first presentation device
 and the second presentation device
 utilizing the second media player.”

       1. The Parties’ Positions

       The parties dispute whether the “instructions to . . .” terms are subject to § 112, ¶ 6.

       Plaintiff contends that Defendants have not rebutted the presumption against § 112, ¶ 6

because: (1) the claim language provides sufficient structure to a POSITA in view of the intrinsic

evidence, (2) the patentee did not clearly disavow claim scope, and (3) the patentee did not equate

“instructions” as a nonce word for “means for.” Docket No. 105 at 22, 27 (citing Docket No. 105-

15 at ¶¶ 590-597, 782-790).

       Plaintiff also argues that Defendants’ expert Dr. Schonfeld mischaracterizes the evidence

by omitting the surrounding language of claim 17 of the ’558 Patent, and claims 13 and 52 of the

’145 Patent. Id. at 23. Including this surrounding claim language, Plaintiff contends, the claims

recite both the objective of the “instructions” and their interaction with the other instructions and

structures in the claim. Id. Plaintiff also argues that the ’558 Patent specification teaches how the

“instructions” for “causing a change in presentation focus” are triggered and how the “change in

presentation focus” in turn causes one or more media players to pause playing a data stream. Id.

(citing ’558 Patent at 22:1–9, 14:7–14, 1:35–41, 11:42–49, 11:50–61, 11:62–12:4).

       Regarding Term No. 18, Defendants respond that the term “instructions” is a generic

placeholder for structure.    Docket No. 108 at 47.       Defendants argue that the ’558 Patent

specification recites “means for detecting a first media player access to a first presentation

device”—using “means for” rather than “instructions to,” but otherwise closely tracking the claim

language. Id. (citing Docket No. 105-9 at 18:31–33). Defendants further contend that the ’558

Patent does not discuss the claimed function, and that Plaintiff’s expert does not identify any

definite structure or algorithm found in the ’558 Patent. Id. (citing Docket No. 108-2 at ¶ 288).


                                              85 / 122
Defendants also argue that the phrase “the second presentation device in these limitations” is

devoid of antecedent basis. Id.

        Regarding Term No. 33, Defendants respond that these limitations are drafted in

means-plus-function format, with the term “instructions to” replacing “means for.” Id. at 48.

Defendants argue that instructions describe generic software rather than structure for performing

the claimed functionality. Id. (citing Docket No. 108-6 at 276 (defining “instruction” as “an action

statement in any computer language”); Docket No. 108-4 at 209 (defining “computer instruction”

as a “statement in a programming language, specifying an operation to be performed . . . .”);

Docket No. 108-2 at ¶¶ 293-94). According to Defendants, Plaintiff’s expert acknowledges that

instructions are not structural as they “are code that a processor or other hardware would use to

perform a recited function.” Id. at 48 (citing Docket No. 108-3 at 222:11-15). Defendants also

argue that the ’558 Patent equates “instruction to” and “means for” by associating both phrases

with the same function. Id. (citing Docket No. 105-9 at 13:37–41, 22:48–52, 25:10–15). Finally,

Defendants argue that they do not seek to alter the Court’s previous identification of structure for

performing the “indicating” function. Id. at 49.

        For the following reasons, the Court finds that the “instructions to . . . indicate” phrase

in claim 1 of the ’558 Patent is governed by 35 U.S.C. § 112, ¶ 6, and is not indefinite. The Court

further finds that the “instructions to . . . in response” phrase in claim 17 of the ’558 Patent is

not governed by 35 U.S.C. § 112, ¶ 6, and should be given its plain and ordinary meaning.

        2. Analysis

        The phrase “instructions to: . . . indicate, . . . that the first media stream is allowed to be

presented via the first presentation device; . . . indicate, . . . that the first media stream is allowed

to be presented via the second presentation device” appears in asserted claim 1 of the ’558 Patent.

For the following reasons, the Court finds that the phrase is subject to § 112, ¶ 6, and is not


                                                86 / 122
indefinite. The phrase “instructions to: . . . in response to the detection of the selection of the at

least one first input control presented with the first media player, cause presentation of the first

media stream via the first presentation device and the second presentation device utilizing the first

media player; detect, while the first media stream is being presented via the first presentation

device and the second presentation device utilizing the first media player, a selection of the at least

one second input control presented with the second media player; and in response to the detection

of the selection of the at least one second input control presented with the second media player

while the first media stream is being presented via the first presentation device and the second

presentation device utilizing the first media player, cause a pause of the presentation of the first

media stream via the first presentation device and the second presentation device utilizing the first

media player, and cause presentation of the second media stream via the first presentation device

and the second presentation device utilizing the second media player” appears in asserted claim 17

of the ’558 Patent. For the following reasons, the Court finds that the phrase is not subject to §

112, ¶ 6, and should be given its plain and ordinary meaning.

             a. Determining Whether the Disputed “Instruction To” Terms Are Means-Plus-
                Function Terms

        Here, there is a rebuttable presumption that § 112, ¶ 6 does not apply because the claim

does not recite the word “means.” Therefore, the analysis proceeds in two steps.19 Starting with

the first step, Defendants argue that the term “instructions to: . . . indicate, . . . that the first media

stream is allowed to be presented via the first presentation device” describes generic software

rather than structure for performing the claimed functionality. Docket No. 108 at 48. In this




19
  The applicable law relating to the determination and construction of means-plus-function terms is included in the
Analysis Section of “‘Code For’ Terms in the ’361 Patent.”




                                                    87 / 122
instance, the Court agrees with Defendants that in the context of the asserted claims and intrinsic

evidence, Term No. 33 does not connote sufficiently definite structure.

        Moreover, the specification equates “instructions to: . . . indicate, . . . that the first media

stream is allowed to be presented via the first presentation device” and “means for” by using the

same functional language as in the claims except that the specification recites “means for”

performing those functions whereas the claims recite “instructions to: . . . indicate, . . . that the first

media stream is allowed to be presented via the first presentation device.” Specifically, the

specification states “a system for coordinating playing of media streams includes means for

indicating, in response to determining the first media player has first presentation focus, that the

first media player is allowed to play the first media stream via the first presentation device.” ’558

Patent at 13:56–61, 23:14–18, 25:45–49. Thus, a POSITA would understand that the ’558 Patent

uses the terms “instructions to: . . . indicate, . . . that the first media stream is allowed to be

presented via the first presentation device” and “means for indicating, . . . that the first media

player is allowed to play the first media stream via the first presentation device” as synonyms.

Accordingly, Defendants have rebutted the presumption that § 112, ¶ 6 does not apply to this

“instruction to” term.

        Regarding Term No. 18, Defendants argue that the term “instructions” is a generic

placeholder for structure. Docket No. 108 at 47. Defendants also argue that the ’558 Patent recites

“means for detecting a first media player access to a first presentation device.” Id. Finally,

Defendants contend that “nowhere does the ’558 patent discuss the claimed function, let alone

disclosing any structure for performing the claimed function.” Id. (citing Docket No. 108-2 at ¶

288).




                                                 88 / 122
       The Court disagrees and finds that Defendants have conflated the steps in the § 112, ¶ 6

analysis. Apple Inc. v. Motorola, Inc., 757 F.3d 1286, 1298-1299 (Fed. Cir. 2014) (“Requiring

traditional physical structure in software limitations lacking the term means would result in all of

these limitations being construed as means-plus-function limitations and subsequently being found

indefinite.”); Zeroclick, LLC v. Apple Inc., 891 F.3d 1003, 1007-09 (Fed. Cir. 2018) (holding that

the district court erred by effectively treating “program” and “user interface code” as nonce words

and concluding in turn that the claims recited means-plus-function limitations). Courts in this

District have noted that in many instances, “code,” like “circuit” or “processor,” may connote

sufficiently definite structure and is not necessarily a “nonce” or “functional” word that is subject

to the limitations of § 112, ¶ 6. Glob. Equity Mgmt. (SA) Pty. Ltd. v. Expedia, Inc., No. 2:16-cv-

00095-RWS-RSP, 2016 U.S. Dist. LEXIS 177218, at *96-97 (E.D. Tex. Dec. 22, 2016). In other

words, whether recitation of “instructions” performing a function is governed by § 112, ¶ 6

depends on whether the stated objectives and operation of the code connote sufficiently definite

structure. See, e.g., Linear Tech. Corp. v. Impala Linear Corp., 379 F.3d 1311, 1319-21 (Fed. Cir.

2004) (finding that “circuit [for performing a function]” was sufficiently definite structure because

the claim recited the “objectives and operations” of the circuit).

       Here, the claims describe the objectives and operations of the first presentation device and

the second presentation device, which includes one or more processors that execute the recited

instructions. Specifically, the processors execute instructions that cause presentation of the first

media stream via the first presentation device and the second presentation device utilizing the first

media player. Claim 17 further recites that the instructions “detect, while the first media stream is

being presented via the first presentation device and the second presentation device utilizing the




                                              89 / 122
first media player, a selection of the at least one second input control presented with the second

media player.” Finally, claim 17 recites that the instructions,

       in response to the detection of the selection of the at least one second input control
       presented with the second media player while the first media stream is being
       presented via the first presentation device and the second presentation device
       utilizing the first media player, cause a pause of the presentation of the first media
       stream via the first presentation device and the second presentation device utilizing
       the first media player, and cause presentation of the second media stream via the
       first presentation device and the second presentation device utilizing the second
       media player.

       The claims further describe the structural interactions among the first media player and the

second media player. The claims describe how the instructions cause presentation of the first

media stream via the first presentation device and the second presentation device “utilizing the

first media player.” The claims also describe how the instructions detect “a selection of the at least

one second input control” while the “first media stream is being presented via the first presentation

device and the second presentation device utilizing the first media player.” Finally, the claims

describe how the instructions cause presentation of the second media stream via the first

presentation device and the second presentation device utilizing the second media player presented

in response “to the detection of the selection of the at least one second input control presented with

the second media player while the first media stream is being presented via the first presentation

device and the second presentation device utilizing the first media player.”

       Thus, a POSITA would understand that in this instance the claim language recites sufficient

structure, and that the term “instructions to” is not used as a generic term or black box recitations

of structure or abstractions. Zeroclick, LLC v. Apple Inc., 891 F.3d 1003, 1007-09 (Fed. Cir. 2018)

(“[A] person of ordinary skill in the art could reasonably discern from the claim language that the

words ‘program,’ . . . and ‘user interface code,’ . . . are used not as generic terms or black box

recitations of structure or abstractions, but rather as specific references to conventional graphical



                                              90 / 122
user interface programs or code, existing in prior art at the time of the inventions.”) (emphasis

added).

          Defendants correctly argue that when § 112, ¶ 6 applies to a claim limitation and the

corresponding structure is software that cannot be performed by a general-purpose computer, the

patentee must provide an algorithm for the software to avoid indefiniteness. See Function Media,

LLC v. Google, Inc., 708 F.3d 1310, 1318 (Fed. Cir. 2013) (holding that the corresponding

disclosure for a computer-implemented means-plus-function claim is an algorithm). But the

algorithm requirement is only triggered when the limitation is a means-plus-function limitation

under step one of the analysis. Because the Court has determined that this term is not subject to

§ 112, ¶ 6, there is no requirement that the claims or specification provide a specific algorithm.

          Finally, contrary to Defendants’ contention, the specification does not equate “instructions

to,” as used in Term No. 17, and “means for.” Although the presumption against § 112, ¶ 6 is no

longer “strong,” Defendants still bear the burden to overcome the presumption. In the context of

this intrinsic record, the Court finds that Defendants have not shown that “instructions to,” recited

in claim 17 of the ’558 Patent, is subject to § 112, ¶ 6. Accordingly, the Court rejects Defendants’

argument that the disputed phrases in claim 17 of the ’558 Patent are means-plus-function terms

governed by § 112, ¶ 6, and finds that the phrase should be given its plain and ordinary meaning.

             b. Construing the Terms that Are Subject to § 112, ¶ 6.

          “The first step in construing [a means-plus-function] limitation is a determination of the

function of the means-plus-function limitation.” Medtronic, 248 F.3d at 1311. Regarding Term

No. 33, the recited function is “indicate . . . that the first media stream is allowed to be presented

via the first presentation device” / “indicate . . . that the first media stream is allowed to be

presented via the second presentation device.” After identifying the function, “the next step is to




                                               91 / 122
determine the corresponding structure disclosed in the specification and equivalents thereof.”

Medtronic, 248 F.3d at 1311.

          When § 112, ¶ 6 applies to a claim limitation and the corresponding structure is software

that cannot be performed by a general-purpose computer, the patentee must provide an algorithm

for the software to avoid indefiniteness. See Function Media, LLC v. Google, Inc., 708 F.3d 1310,

1318 (Fed. Cir. 2013) (holding that the corresponding disclosure for a computer-implemented

means-plus-function claim is an algorithm).           An algorithm may be expressed “in any

understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any

other manner that provides sufficient structure.” Typhoon Touch Techs., Inc. v. Dell, Inc., 659

F.3d 1376, 1385 (quoting Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir.

2008)).      Even described “in prose,” an algorithm is still “a step-by-step procedure for

accomplishing a given result.” Id. at 1385 (quoting In re Freeman, 573 F.2d 1237, 1245-46

(CCPA 1978)).

          The corresponding structure for Term No. 33 disclosed in the specification is as follows:

                  In various aspects, a play and/or a no-play indication may be provided in
          different ways. In one aspect, presentation access component 352 may call and/or
          otherwise instruct the first media player to change its mode of operation to play
          mode to provide a play indication. Similarly, presentation access component 352
          may instruct the first media player to enter a mode other than play mode in
          providing a no-play indication.
                  In another aspect, presentation access component 352 may detect access by
          a first media player to the first presentation device by being included in and/or
          otherwise intercepting stream data sent from the first media player to the first
          presentation device. Presentation access component 352 may process the data for
          presentation as configured, and/or pass it along unprocessed for processing by the
          first presentation device and/or another component included in the process of
          presenting the media stream, thus indicating the first media player is allowed to
          play the first media stream.
                  In yet another aspect, presentation access component 352 may include
          and/or otherwise make use of a serialization mechanism such as a semaphore or
          lock. Presentation access component 352 may provide a play indication by not
          blocking and/or by unblocking a thread of execution for presenting the first media



                                               92 / 122
       stream on the first presentation device by the first media player. Alternatively or
       additionally, presentation access component 352 may provide a play indication by
       being included in and/or otherwise interoperating with a thread/process scheduler
       to put one or more threads for playing the first media stream in a run state. Sending
       a no-play indicator may analogously be performed and/or otherwise provided for
       by presentation access component 352 by causing one or more threads for playing
       the first media stream to be blocked from execution by processor 104.
                Providing a play indication may further include sending and/or receiving a
       message via a network to and/or from, respectively, a remote node where either the
       node hosting presentation access component 352 or the remote node is operatively
       coupled to a presentation device for presenting a media stream. Presentation access
       component 352 may be adapted to operate in a client node, a server node, and/or an
       intermediary node such as a proxy server. A no-play indicator may be provided
       similarly.

’558 Patent at 14:7–14:50 (emphasis added). The specification further states:

              In FIG. 4a, presentation access component 452a may indicate a media
       player is allowed to play a media stream by passing intercepted invocations and
       data to a driver for the targeted presentation devices. In FIG. 4b, presentation
       access component 452b may indicate a media player is allowed to play a media
       stream by passing intercepted data from media content handler 434 to media UI
       element handler 432b allowing access to the targeted presentation device(s). In
       FIG. 4c, presentation access component 452c may indicate a media player is
       allowed to play a media stream by passing intercepted data from media UI element
       handler 432c to GUI subsystem 420c, graphics subsystem 422c, audio subsystem
       428c, and/or other presentation components allowing access to the targeted
       presentation device(s).
              Alternatively or additionally, in FIG. 4a, FIG. 4b, and FIG. 4c, presentation
       access component 452 may receive a request for permission to access a presentation
       device. Presentation access component 452 may block or allow a requesting thread
       to run based on the determination by focus director component 456 as described
       above. In another aspect, presentation access component 452 may respond to a
       request for permission providing a play or a no-play identifier to the calling
       presentation subsystem component. The calling component may access or not
       access a corresponding presentation device based on the identifier.

’558 Patent at 23:24–49 (emphasis added). The specification also states:

               In FIG. 5, presentation access component 552 may indicate a media player
       is allowed to play a media stream by passing intercepted invocations and data to
       media player UI element handler 532 for a presenting on a presentation device of a
       client node, such as use node 602. In FIG. 5, presentation access component 552
       may indicate a media player is allowed to play a media stream by passing
       intercepted data from media streamer 534 to media UI element handler 532.
               Alternatively or additionally, in FIG. 5, presentation access component 552
       may receive a request for permission to access media player UI element handler


                                             93 / 122
       532, media streamer 534, and/or another component included in playing a media
       stream. Presentation access component 552 may block or allow a requesting thread
       to run based on the determination by focus director component 556 as described
       above. In another aspect, presentation access component 552 may respond to a
       request for permission providing a play or a no-play return value and/or parameter
       value to the calling component. The calling component may access or not access a
       corresponding presentation device based on the return value and/or parameter
       value.

’558 Patent at 25:55–26:9 (emphasis added).        Defendants generally agree that this is the

corresponding structure. Docket No 108 at 49.

       Regarding Term No. 33, Plaintiff makes the conclusory assertion that “[t]he claim language

itself provides sufficient structure to [a POSITA] in view of the intrinsic evidence.” Docket

No. 105 at 22. Plaintiff’s expert quotes portions of the claim language and block quotes certain

dependent claims, but he never identifies where or explains how the claim language provides a

definite structure or necessary algorithm to perform the recited function. Docket No. 105-15 at

p. 257 (Section 7.5 referencing Section 5.5 at ¶ 491). Accordingly, the Court finds that Term

No. 33 is subject to § 112, ¶ 6.

       Plaintiff’s expert Dr. Tewfik provides an alternative construction for Term No. 33

assuming it is subject to § 112, ¶ 6. In the proposed construction, Dr. Tewfik identifies the

following portions of the specification as the corresponding structure in the ’299 Patent: 9:29–39,

10:63–11:7, 13:1–20, 13:33–46, 22:44–23:16, 25:7–40. Docket No. 105-15 at p. 257 (Section 7.5

referencing Section 5.5 at ¶ 495). Dr. Tewfik does not explain how the cited passages are

specifically linked to the recited function. Moreover, not all of the passages identified by Dr.

Tewfik disclose a definite structure or step-by-step algorithm for performing the recited function.

Docket No. 108-2 at ¶ 292 (incorporating 108-2 at ¶ 281). Accordingly, except for the portions of

the specification identified in the Court’s construction, the Court rejects the alternative




                                             94 / 122
construction included in Dr. Tewfik’s declaration.20

           Regarding Term No. 18, Plaintiff argues that the claim language clearly teaches that the

“instructions” for “caus[ing] a change in presentation focus . . .” are executed in response to the

“detection of the selection of the at least one [ ] input,” reciting not only the objective of the

“instructions” but also their interaction with the other instructions and structures in the claim.

Docket No. 105 at 23. Plaintiff also argues that the ’558 Patent teaches how the “instructions” for

“causing a change in presentation focus” are triggered and how the “change in presentation focus”

in turn causes one or more media players to pause playing a data stream. Id. (citing ’558 Patent at

22:1–9; 14:7–14, 11:35–41, 11:42–49, 11:50–61; 11:62–12:4). As discussed above, the Court

agrees and finds that Term No. 18 is not subject to § 112, ¶ 6.

           3. Court’s Construction

           In light of the evidence, the Court finds that the phrase “instructions to: . . . indicate, . . .

that the first media stream is allowed to be presented via the first presentation device; . . .

indicate, . . . that the first media stream is allowed to be presented via the second presentation

device” is governed by 35 U.S.C. § 112, ¶ 6, and construes the phrase as follows:

           Function: “indicate . . . that the first media stream is allowed to be presented via the

first presentation device” / “indicate . . . that the first media stream is allowed to be presented

via the second presentation device.”

           Corresponding Structure: A processor programmed to perform one or more of the

steps for indicating that the media stream is allowed to be presented via the presentation

device disclosed in the ’558 Patent at 7–50, 23:24-49, 25:55–26:9.

           In light of the evidence, the Court finds that the phrase “instructions to: . . . in response


20
     The Court notes that Plaintiff did not present or argue this alternative construction in its briefing.




                                                          95 / 122
to the detection of the selection of the at least one first input control presented with the first

media player, cause presentation of the first media stream via the first presentation device

and the second presentation device utilizing the first media player; detect, while the first

media stream is being presented via the first presentation device and the second presentation

device utilizing the first media player, a selection of the at least one second input control

presented with the second media player; and in response to the detection of the selection of

the at least one second input control presented with the second media player while the first

media stream is being presented via the first presentation device and the second presentation

device utilizing the first media player, cause a pause of the presentation of the first media

stream via the first presentation device and the second presentation device utilizing the first

media player, and cause presentation of the second media stream via the first presentation

device and the second presentation device utilizing the second media player” (Term No. 18)

is not governed by 35 U.S.C. § 112, ¶ 6, and should be given its plain and ordinary meaning.

J.     ’938 Patent “code configured to” terms (Group J)

              Disputed Term                Plaintiff’s Proposal           Defendants’ Proposal
 (Term No. 10)                            Not subject to § 112,   Subject to § 112, ¶ 6.
 “code configured to:                     ¶ 6.                    Function: “utilize the at least one
  ...                                     (plain and ordinary     processor to determine if the first
 utilize the at least one processor to    meaning)                user input is predetermined to cause
 determine if the first user input is                             menu display”
 predetermined to cause menu                                      Structure: none
 display”
 (Term No. 23)                            Not subject to § 112,   Subject to § 112, ¶ 6.
 “code configured to                      ¶ 6.                    Function: “utilize the display to
 ...                                      (plain and ordinary     display a first window of the first
 utilize the display to display a first   meaning)                application” / “utilize the display to
 window of the first application                                  display a menu in a first location
 ...                                                              with respect to a location of the first
 utilize the display to display a menu                            window” / “utilize the display to
 in a first location with respect to a                            display the menu in a second
 location of the first window,                                    location with respect to the location
 ...                                                              of the first window” / “utilize the



                                              96 / 122
utilize the display to at least one of                           display to at least one of move or re-
move or re-size the first window of                              size the first window of the first
the first application, in response to                            application, in response to the
the second user input;                                           second user input” / “utilize the
utilize the display to at least one of                           display to at least one of move or re-
move or re-size the elements of the                              size the elements of the menu, in
menu, in response to the second user                             response to the second user input” /
input;                                                           “utilize the display to display a
...                                                              second window of the second
utilize the display to display a                                 application of the plurality of
second window of the second                                      applications, in response to the third
application of the plurality of                                  user input”
applications, in response to the third                           Structure: none
user input.”
(Term No. 24)                            Not subject to § 112,   Subject to § 112, ¶ 6.
“code configured to                      ¶ 6.                    Function: “utilize the at least one
...                                      (plain and ordinary     input device to receive first user
utilize the at least one input device    meaning)                input” / “utilize the at least one input
to receive first user input;                                     device to receive second user input
...                                                              for at least one of moving or re-
utilize the at least one input device                            sizing the first window of the first
to receive second user input for at                              application” / “utilize the at least one
least one of moving or re-sizing the                             input device to receive third user
first window of the first application;                           input on one of the plurality of
...                                                              elements of the menu corresponding
utilize the at least one input device                            to the second application”
to receive third user input on one of                            Structure: none
the plurality of elements of the menu
corresponding to the second
application”
(Term No. 28)                            Not subject to § 112,   Subject to § 112, ¶ 6.
“code configured to                      ¶ 6.                    Function: “utilize the memory to
...                                      (plain and ordinary     store a plurality of applications”
utilize the memory to store a            meaning)                Structure: none
plurality of applications”

       1. The Parties’ Positions

       The parties dispute whether the “code configured to . . .” phrases are subject to § 112, ¶ 6.

       Plaintiff contends that Defendants have not rebutted the presumption against § 112, ¶ 6

because: (1) the claim language provides sufficient structure to a POSITA in view of the intrinsic

evidence, (2) the patentee did not clearly disavow claim scope, and (3) the patentee did not equate




                                             97 / 122
“code for” as a nonce word for “means for.” Docket No. 105 at 17, 26-27 (citing Docket No. 105-

15 at ¶¶ 237-46).

       Defendants respond that the terms are written in traditional means-plus-function format,

reciting the generic and non-structural phrase “code configured to” followed by high-level

functions. Docket No. 108 at 22 (citing Docket No. 108-2 at ¶¶ 96-99, 107-10, 115-19; Docket

No. 105-15 at ¶ 278). Defendants further argue that the recited objectives and operation of the

code do not connote sufficiently definite structure, and the claim language fails to specify how the

code is specifically programmed to operate. Id. (citing Docket No. 108-2 at ¶¶ 97-105, 108-13,

116-23). According to Defendants, Plaintiff’s expert concedes that the claimed “code” covers any

type of structure and that the claimed functions could be performed using any of several possible

unclaimed algorithms or implementations. Id. at 23 (citing Docket No. 105-15 at ¶¶ 211, 243-45,

267-69, 279-82; Docket No. 108-3 at 74:2–74:12).             Defendants further contend that the

specification does not include any disclosures related to the claimed functions. Id. (citing Docket

No. 108-2 at ¶¶ 99-106, 110-14, 118-24; Docket No. 108-7). And Defendants argue that the

specification establishes that “code configured to . . . receive” user input is equivalent to “means

for” performing the same function, as the patent specification refers to similar functions by reciting

“means for” rather than “code configured to . . .” Id. (citing Docket No. 105-4 at 14:15-16; Docket

No. 108-2 at ¶ 110).

       For the following reasons, the Court finds that the phrase “code configured to” terms are

not governed by 35 U.S.C. § 112, ¶ 6, and should be given their plain and ordinary meaning.




                                              98 / 122
        2. Analysis

        All of the disputed “code configured to” phrases appear in asserted claim 1 of the ’938

Patent. Here, there is a rebuttable presumption that § 112, ¶ 6 does not apply because the claims

do not recite the word “means.” Therefore, the analysis proceeds in two steps.21

        The Court finds that Defendants have conflated the steps in the § 112, ¶ 6 analysis. Apple

Inc. v. Motorola, Inc., 757 F.3d 1286, 1298-1299 (Fed. Cir. 2014) (“Requiring traditional physical

structure in software limitations lacking the term means would result in all of these limitations

being construed as means-plus-function limitations and subsequently being found indefinite.”);

Zeroclick, LLC v. Apple Inc., 891 F.3d 1003, 1007-09 (Fed. Cir. 2018) (holding that the district

court erred by effectively treating “program” and “user interface code” as nonce words and

concluding in turn that the claims recited means-plus-function limitations).

        In contrast to the claims in Williamson, claim 1 of the ’938 Patent describes the objectives

and operations of the processor programmed to execute the recited “code configured to.” In other

words, the claim language provides a description of how the processor is specifically programmed

to operate. For example, the processor is programmed to execute the code configured to

        utilize the memory to store a plurality of applications including a first application
        and a second application; utilize the display to display a first window of the first
        application of the plurality of applications; utilize the at least one input device to
        receive first user input; utilize the at least one processor to determine if the first
        user input is predetermined to cause menu display, and to determine if the first user
        input takes a form of a first input or a second input; and utilize the display to display
        a menu in a first location with respect to a location of the first window, if it is
        determined that the first user input takes the form of the first input and is
        predetermined to cause menu display, where the menu in the first location is outside
        the first window and includes a plurality of elements corresponding to the plurality
        of applications that are operating except the first application since the first window
        is already displayed.


21
  The applicable law relating to the determination and construction of means-plus-function terms is included in the
Analysis Section of “‘Code For’ Terms in the ’361 Patent.”




                                                    99 / 122
        Claim 1 further recites that the processor is also programmed to execute the code

configured to

        utilize the display to display the menu in a second location with respect to the
        location of the first window, if it is determined that the first user input takes the
        form of the second input and is predetermined to cause menu display, where the
        menu in the second location is outside the first window and includes the plurality
        of elements corresponding to the plurality of applications that are operating except
        the first application since the first window is already displayed; utilize the at least
        one input device to receive second user input for at least one of moving or re-sizing
        the first window of the first application; utilize the display to at least one of move
        or re-size the first window of the first application, in response to the second user
        input; utilize the display to at least one of move or re-size the elements of the menu,
        in response to the second user input; utilize the at least one input device to receive
        third user input on one of the plurality of elements of the menu corresponding to
        the second application; and utilize the display to display a second window of the
        second application of the plurality of applications, in response to the third user
        input.

        Claim 1 further describes the structural interactions of the processor, the display, the input

device, and the memory when the “code configured to” is executed by the processor. The memory

stores an application, and the display is used to display a window of the stored application. The

input device receives an input and causes the display to display a menu. The input device receives

further input and causes further changes in the display of the window. Thus, a POSITA would

understand that the claim language recites sufficient structure, and that the term “code configured

to . . .” is not used as a generic term or black box recitations of structure or abstractions. Zeroclick,

LLC v. Apple Inc., 891 F.3d 1003, 1007-09 (Fed. Cir. 2018) (“[A] person of ordinary skill in the

art could reasonably discern from the claim language that the words ‘program,’ . . . and ‘user

interface code,’ . . . are used not as generic terms or black box recitations of structure or

abstractions, but rather as specific references to conventional graphical user interface programs or

code, existing in prior art at the time of the inventions.”) (emphasis added).

        Defendants contend that because the patentee amended the claims to add these limitations

during prosecution, the patent fails to provide any description for many of the claimed


                                               100 / 122
“determin[ing]” and “mov[ing] or re-siz[ing]” functions.          Docket No. 108 at 21, 23, 25.

Defendants’ argument here relates more to enablement or disclosure of corresponding structure

for terms determined to be means-plus-function limitations, rather than to the threshold question

of whether § 112, ¶ 6 applies. Aristocrat Techs. Australia Pty Ltd. v. Int'l Game Tech., 521 F.3d

1328, 1336 (Fed. Cir. 2008) (in evaluating a claim that was a means-plus-function limitation,

stating that “[w]hether the disclosure would enable one of ordinary skill in the art to make and use

the invention is not at issue here”; “[e]nablement of a device requires only the disclosure of

sufficient information so that a person of ordinary skill in the art could make and use the device”

while “[a] section 112 paragraph 6 disclosure . . . serves the very different purpose of limiting the

scope of the claim to the particular structure disclosed, together with equivalents”). Requiring the

patent to describe precisely how the claimed functions are achieved or how a POSITA could make

and use the invention goes beyond the threshold trigger for the application of § 112, ¶ 6.

       When § 112, ¶ 6 applies to a claim limitation and the corresponding structure is software

that cannot be performed by a general-purpose computer, the patentee must provide an algorithm

for the software to avoid indefiniteness. See Function Media, LLC v. Google, Inc., 708 F.3d 1310,

1318 (Fed. Cir. 2013) (holding that the corresponding disclosure for a computer-implemented

means-plus-function claim is an algorithm). But the algorithm requirement is only triggered when

the limitation is a means-plus-function limitation under step one of the analysis. Because the Court

has determined that this term is not subject to § 112, ¶ 6, there is no requirement that the claims or

specification provide a specific algorithm.

       In summary, although the presumption against § 112, ¶ 6 is no longer “strong,” Defendants

still bear the burden to affirmatively overcome the presumption. In the context of the intrinsic

record for the ’938 Patent, the Court finds that Defendants have not shown that these “code




                                              101 / 122
configured to” terms are subject to § 112, ¶ 6. Accordingly, the Court rejects Defendants’

argument that the “code configured to . . .” is a means-plus-function term governed by § 112, ¶ 6.

The Court further finds that no further construction is required, and that the phrases should be

given their plain and ordinary meaning.

       3. Court’s Construction

       In light of the evidence, the Court finds that the phrase “code configured to: . . . utilize

the at least one processor to determine if the first user input is predetermined to cause menu

display” (Term No. 10) is not governed by 35 U.S.C. § 112, ¶ 6, and should be given its plain and

ordinary meaning.

       In light of the evidence, the Court finds that the phrase “code configured to . . . utilize

the display to display a first window of the first application . . . utilize the display to display

a menu in a first location with respect to a location of the first window, . . . utilize the display

to at least one of move or re-size the first window of the first application, in response to the

second user input; utilize the display to at least one of move or re-size the elements of the

menu, in response to the second user input; . . . utilize the display to display a second window

of the second application of the plurality of applications, in response to the third user input”

(Term No. 23) is not governed by 35 U.S.C. § 112, ¶ 6, and should be given its plain and ordinary

meaning.

       In light of the evidence, the Court finds that the phrase “code configured to . . . utilize

the at least one input device to receive first user input; . . . utilize the at least one input device

to receive second user input for at least one of moving or re-sizing the first window of the

first application; . . . utilize the at least one input device to receive third user input on one of

the plurality of elements of the menu corresponding to the second application” (Term No. 24)

is not governed by 35 U.S.C. § 112, ¶ 6, and should be given its plain and ordinary meaning.


                                             102 / 122
       In light of the evidence, the Court finds that the phrase “code configured to . . . utilize

the memory to store a plurality of applications” (Term No. 28) is not governed by 35 U.S.C. §

112, ¶ 6, and should be given its plain and ordinary meaning.

K.     ’923 Patent and ’878 Patent “device configured to” terms (Group K)

             Disputed Term                     Plaintiff’s            Defendants’ Proposal
                                                Proposal
(Term No. 8)                                Not subject to   Subject to § 112, ¶ 6.
“device configured to:                      § 112, ¶ 6.      Function: “detect, utilizing the at least
...                                         (plain and       one hardware processor, first user
detect, utilizing the at least one          ordinary         input” / “detect, utilizing the at least
hardware processor, first user input        meaning)         one hardware processor, second user
..                                                           input in connection with the
detect, utilizing the at least one                           representation of the second visual
hardware processor, second user input                        component of the second application”
in connection with the representation of                     Structure: none
the second visual component of the
second application”
(Term No. 9)                                Not subject to   Subject to § 112, ¶ 6.
“device configured to:                      § 112, ¶ 6.      Function: detect, utilizing the at least
...                                         (plain and       one processor, first user input” /
detect, utilizing the at least one          ordinary         “detect, utilizing the at least one
processor, first user input;                meaning)         processor, the second user input in
...                                                          connection with the representation of
detect, utilizing the at least one                           the second window of the second
processor, the second user input in                          application”
connection with the representation of                        Structure: none
the second window of the second
application”
(Term No. 25)                               Not subject to   Subject to § 112, ¶ 6.
“device configured to:                      § 112, ¶ 6.      Function: “present, utilizing the at least
present, utilizing the at least one         (plain and       one hardware processor and the
hardware processor and the display, a       ordinary         display, a first visual component of the
first visual component of the first         meaning)         first application” / “in response to the
application                                                  detection of the first user input in
...                                                          connection with the first visual
in response to the detection of the first                    component of the first application,
user input in connection with the first                      present, utilizing the at least one
visual component of the first                                hardware processor and the display, a
application, present, utilizing the at                       representation of a second visual
least one hardware processor and the                         component” / “in response to the
display, a representation of a second                        detection of the second user input in
visual component                                             connection with the representation of



                                            103 / 122
 ...                                                            the second visual component of the
 in response to the detection of the                            second application in the plurality of
 second user input in connection with                           applications, present, utilizing the at
 the representation of the second visual                        least one hardware processor and the
 component of the second application in                         display, the second visual component
 the plurality of applications, present,                        of the second application”
 utilizing the at least one hardware                            Structure: none
 processor and the display, the second
 visual component of the second
 application”
 (Term No. 26)                                 Not subject to   Subject to § 112, ¶ 6.
 “device configured to:                        § 112, ¶ 6.      Function: “present, utilizing the at least
 present, utilizing the at least one           (plain and       one processor and the display, a first
 processor and the display, a first            ordinary         window of the first application in a
 window of the first application in a          meaning)         presentation space of the display” / “in
 presentation space of the display;                             response to the detection of the first
 ...                                                            user input, present, utilizing the at least
 in response to the detection of the first                      one processor and the display, a
 user input, present, utilizing the at least                    representation of a second window of
 one processor and the display, a                               the second application in a menu, in a
 representation of a second window of                           particular region of the presentation
 the second application in a menu, in a                         space of the display” / “in response to
 particular region of the presentation                          the detection of the second user input in
 space of the display,                                          connection with the representation of
 ...                                                            the second window of the second
 in response to the detection of the                            application, present, utilizing the at
 second user input in connection with                           least one processor and the display, the
 the representation of the second                               second window of the second
 window of the second application,                              application”
 present, utilizing the at least one                            Structure: none
 processor and the display, the second
 window of the second application”

       1. The Parties’ Positions

       The parties dispute whether the “device configured to . . .” phrases are subject to § 112,

¶ 6.

       Plaintiff contends that Defendants have not rebutted the presumption against § 112, ¶ 6

because: (1) the claim language provides sufficient structure to a POSITA in view of the intrinsic

evidence, (2) the patentee did not clearly disavow claim scope, and (3) the patentee did not equate

“device configured to” as a nonce word for “means for.”. Docket No. 105 at 16, 17, 26 (citing



                                               104 / 122
Docket No. 105-15 at ¶¶ 303, 308, 317-318, 343-353).

         Defendants respond that the terms are written in functional language and that “device” is a

well-recognized “nonce word[] that reflect[s] nothing more than [a] verbal construct.” Docket No.

108 at 28 (citing Williamson, 792 F.3d at 135; Docket No. 108-2 at ¶¶ 174-75; Docket No. 105-

15 at ¶¶ 173, 422). Defendants contend that the claims are subject to § 112, ¶ 6 because the

disputed terms cover a broad class of structures while failing to connote any algorithm,

step-by-step process, or other sufficiently definite structure to a POSITA. Id. at 28-29.

         Defendants further argue that the specification provides no additional structural meaning

to the term. Id. (citing Docket No. 108-2 at ¶¶ 166, 177). And Defendants assert that the claim

language “does not describe how the [limitation at issue] interacts with other components . . . in a

way that might inform the structural character” of either “detect[ing]” or “present[ing]” or

delineate categories of structures for carrying out these functions. Id. at 30, 32 (citing Williamson,

782 F.3d at 1351; Docket No. 108-2 at ¶¶ 170, 179, 130-52, 161-82; Docket No. 108-3 at 91:21-

92:8).

         For the following reasons, the Court finds that the “device configured to” terms are not

governed by 35 U.S.C. § 112, ¶ 6, and should be given their plain and ordinary meaning

         2. Analysis

         The disputed “device configured to” terms appear in either asserted claim 3 of the ’923

Patent or claim 1 of the ’878 Patent. Here, there is a rebuttable presumption that § 112, ¶ 6 does

not apply because the claims do not recite the word “means.” Therefore, the analysis proceeds in

two steps.22



22
  The applicable law relating to the determination and construction of means-plus-function terms is included in the
Analysis Section of “‘Code For’ Terms in the ’361 Patent.”




                                                   105 / 122
        The Court finds that Defendants have conflated the steps in the § 112, ¶ 6 analysis. Apple

Inc. v. Motorola, Inc., 757 F.3d 1286, 1298-1299 (Fed. Cir. 2014) (“Requiring traditional physical

structure in software limitations lacking the term means would result in all of these limitations

being construed as means-plus-function limitations and subsequently being found indefinite.”);

Zeroclick, LLC v. Apple Inc., 891 F.3d 1003, 1007-09 (Fed. Cir. 2018) (holding that the district

court erred by effectively treating “program” and “user interface code” as nonce words and

concluding in turn that the claims recited means-plus-function limitations).

        In contrast to the claims in Williamson, claim 3 of the ’923 Patent describes the objectives

and operations of the processor programmed to execute the recited “device configured to.” In

other words, the claim language provides a description of how the processor is specifically

programmed to operate. For example, the claimed device’s processor is programmed to present

“a first visual component of the first application in the plurality of applications, in a first

application region of a presentation space of the display.” The processor is further programmed

to detect the “first user input in connection with the first visual component of the first application.”

Claim 3 requires that the processor “present . . . a representation of a second visual component of

the second application and a representation of a third visual component of a third application” “in

response to the detection of the first user input in connection with the first visual component of the

first application.” Claim 3 further recites that these representations of the second and third visual

components are presented

        in a first navigation region of the presentation space of the display determined based
        on the first application region, for navigating to the second visual component of the
        second application, in a second application region in the presentation space of the
        display, the first navigation region being determined based on the first application
        region by determining a first location adjacent to a second location of the first visual
        component.

Finally, claim 3 recites that the processor is utilized to detect the



                                               106 / 122
       second user input in connection with the representation of the second visual
       component of the second application in the plurality of applications; and in
       response to the detection of the second user input in connection with the
       representation of the second visual component of the second application in the
       plurality of applications, present, utilizing the at least one hardware processor and
       the display, the second visual component of the second application in the plurality
       of applications.

       As these passages illustrate, claim 3 describes the structural interactions of the processor,

the display, and the memory. The memory stores applications, and the display presents a visual

component of the stored application. The input device detects an input and causes the display to

display a menu. The processor further detects a second user’s input, and in response to the input,

the processor and display present a representation of a second visual component. Thus, a POSITA

would understand that the claim language recites sufficient structure, and that the term “device

configured to” is not used as a generic term or black box recitations of structure or abstractions.

Zeroclick, LLC v. Apple Inc., 891 F.3d 1003, 1007-09 (Fed. Cir. 2018) (“[A] person of ordinary

skill in the art could reasonably discern from the claim language that the words ‘program,’ . . . and

‘user interface code,’ . . . are used not as generic terms or black box recitations of structure or

abstractions, but rather as specific references to conventional graphical user interface programs or

code, existing in prior art at the time of the inventions.”) (emphasis added).

       Likewise, claim 1 of the ’878 Patent describes the objectives and operations of the

processor programmed to execute the recited “device configured to.” In other words, the claim

language provides a description of how the processor of the device is specifically programmed to

operate. For example, the processor is programmed to “present . . . a first window of the first

application in a presentation space of the display” . . . “utilizing the at least one processor and the

display.” Claim 1 further recites that the processor “detect[s] . . . a first user input,” and “in

response to the detection of the first user inputs, present[s] . . . a representation of a second window




                                              107 / 122
of the second application in a menu, in a particular region of the presentation space of the display”

utilizing the display. Claim 1 also requires that the processor

       detect[s] the second user input in connection with the representation of the second
       window of the second application; and in response to the detection of the second
       user input in connection with the representation of the second window of the second
       application, present[s], utilizing the at least one processor and the display, the
       second window of the second application.

       As these passages illustrate, claim 1 describes the structural interactions of the processor,

the display, and the memory. The memory stores applications, and the display presents the recited

windows of the applications. The processor further detects a second user’s input, and in response

to the input, the processor displays the second window of the second application on the display.

Thus, a POSITA would understand that the claim language recites sufficient structure, and that the

term “device configured to” is not used as a generic term or black box recitations of structure or

abstractions. Zeroclick, LLC v. Apple Inc., 891 F.3d 1003, 1007-09 (Fed. Cir. 2018) (“[A] person

of ordinary skill in the art could reasonably discern from the claim language that the words

‘program,’ . . . and ‘user interface code,’ . . . are used not as generic terms or black box recitations

of structure or abstractions, but rather as specific references to conventional graphical user

interface programs or code, existing in prior art at the time of the inventions.”) (emphasis added).

       Defendants argue that the ’878 Patent specification fails to disclose the necessary

corresponding structure for “detect[ing]” user input. Docket No. 108 at 30. But Defendants’

argument here is more in the nature of enablement or disclosure of corresponding structure for

terms determined to be means-plus-function limitations, rather than the threshold question of

whether § 112, ¶ 6 applies. Aristocrat Techs. Australia Pty Ltd. v. Int'l Game Tech., 521 F.3d

1328, 1336 (Fed. Cir. 2008) (in evaluating a claim that was a means-plus-function limitation,

stating that “[w]hether the disclosure would enable one of ordinary skill in the art to make and use

the invention is not at issue here”; “[e]nablement of a device requires only the disclosure of


                                              108 / 122
sufficient information so that a person of ordinary skill in the art could make and use the device”

while “[a] section 112 paragraph 6 disclosure . . . serves the very different purpose of limiting the

scope of the claim to the particular structure disclosed, together with equivalents”). Requiring the

patent to describe precisely how the claimed functions are achieved or how a POSITA could make

and use the invention goes beyond the threshold trigger for the application of § 112, ¶ 6.

       When § 112, ¶ 6 applies to a claim limitation and the corresponding structure is software

that cannot be performed by a general-purpose computer, the patentee must provide an algorithm

for the software to avoid indefiniteness. See Function Media, LLC v. Google, Inc., 708 F.3d 1310,

1318 (Fed. Cir. 2013) (holding that the corresponding disclosure for a computer-implemented

means-plus-function claim is an algorithm). But the algorithm requirement is only triggered when

the limitation is a means-plus-function limitation under step one of the analysis. Because the Court

has determined that this term is not subject to § 112, ¶ 6, there is no requirement that the claims or

specification provide a specific algorithm.

       In summary, although the presumption against § 112, ¶ 6 is no longer “strong,” Defendants

still bear the burden to affirmatively overcome the presumption. In the context of the intrinsic

record for the ’923 Patent and ’878 Patent, the Court finds that Defendants have not shown that

the “device configured to” terms are subject to § 112, ¶ 6. Accordingly, the Court rejects

Defendants’ argument that the “device configured to . . .” phrases are means-plus-function terms

governed by § 112, ¶ 6, and finds that no further construction is required.

       3. Court’s Construction

       In light of the evidence, the Court finds that the phrase “device configured to: . . . detect,

utilizing the at least one hardware processor, first user input . . . detect, utilizing the at least

one hardware processor, second user input in connection with the representation of the

second visual component of the second application” (Term No. 8) is not governed by 35 U.S.C.


                                              109 / 122
§ 112, ¶ 6, and should be given its plain and ordinary meaning.

       In light of the evidence, the Court finds that the phrase “device configured to: . . . detect,

utilizing the at least one processor, first user input; . . . detect, utilizing the at least one

processor, the second user input in connection with the representation of the second window

of the second application” (Term No. 9) is not governed by 35 U.S.C. § 112, ¶ 6, and should be

given its plain and ordinary meaning.

       In light of the evidence, the Court finds that the phrase “device configured to: present,

utilizing the at least one hardware processor and the display, a first visual component of the

first application . . . in response to the detection of the first user input in connection with the

first visual component of the first application, present, utilizing the at least one hardware

processor and the display, a representation of a second visual component . . . in response to

the detection of the second user input in connection with the representation of the second

visual component of the second application in the plurality of applications, present, utilizing

the at least one hardware processor and the display, the second visual component of the

second application” (Term No. 25) is not governed by 35 U.S.C. § 112, ¶ 6, and should be given

its plain and ordinary meaning.

       In light of the evidence, the Court finds that the phrase “device configured to: present,

utilizing the at least one processor and the display, a first window of the first application in

a presentation space of the display; . . . in response to the detection of the first user input,

present, utilizing the at least one processor and the display, a representation of a second

window of the second application in a menu, in a particular region of the presentation space

of the display, . . . in response to the detection of the second user input in connection with the

representation of the second window of the second application, present, utilizing the at least




                                             110 / 122
one processor and the display, the second window of the second application” (Term No. 26)

is not governed by 35 U.S.C. § 112, ¶ 6, and should be given its plain and ordinary meaning.

L.     ’838 Patent “processor configured for” terms (Group L)

             Disputed Term                    Plaintiff’s            Defendants’ Proposal
                                               Proposal
(Term No. 14)                              Not subject to   Subject to § 112, ¶ 6.
“at least one processor configured for     § 112, ¶ 6.      Function: “in response to the third user
...                                        (plain and       input, change of, utilizing the screen,
in response to the third user input,       ordinary         the presentation of the first window and
change of, utilizing the screen, the       meaning)         the second window, such that a first
presentation of the first window and the                    size of the first window and a second
second window, such that a first size of                    size of the second window are both
the first window and a second size of                       changed”
the second window are both changed”                         Structure: none
(Term No. 29)                              Not subject to   Subject to § 112, ¶ 6.
“at least one processor configured for     § 112, ¶ 6.      Function: “presentation of, utilizing the
...                                        (plain and       screen, a plurality of application
presentation of, utilizing the screen, a   ordinary         window representations” / “in response
plurality of application window            meaning)         to the first user input, presentation of,
representations                                             utilizing the screen, a first window for
...                                                         presenting first data associated with the
in response to the first user input,                        first application” / “in response to the
presentation of, utilizing the screen, a                    second user input, presentation of,
first window for presenting first data                      utilizing the screen, a second window
associated with the first application;                      for presenting second data associated
...                                                         with the second application, adjacent to
in response to the second user input,                       the first window associated with the
presentation of, utilizing the screen, a                    first application”
second window for presenting second                         Structure: none
data associated with the second
application, adjacent to the first
window associated with the first
application”




                                           111 / 122
 (Term No. 30)                               Not subject to    Subject to § 112, ¶ 6.
 “at least one processor configured for      § 112, ¶ 6.       Function: “detection of, utilizing the
 ...                                         (plain and        input device, a first [second/third] user
 detection of, utilizing the input device,   ordinary          input”
 a first user input;                         meaning)          Structure: none
 ...
 detection of, utilizing the input device,
 a second user input;
 ...
 detection of, utilizing the input device,
 a third user input”

       1. The Parties’ Positions

       The parties dispute whether the “processor configured for . . .” phrases are subject to § 112,

¶ 6.

       Plaintiff contends that Defendants have not rebutted the presumption against § 112, ¶ 6

because: (1) the patentee did not clearly disavow claim scope, (2) “processor” connotes structure

to a POSITA, and (3) the patentee clearly did not intend to invoke § 112, ¶ 6. Docket No. 105

at 16, 17, 19, 26 (citing Docket No. 105-15 at ¶¶ 677-687, 712-724).

       Defendants respond that the terms are written in traditional means-plus-function format

and fail to connote to a POSITA any structural configuration or algorithm for performing the

recited functions. Docket No. 108 at 34 (citing Williamson, 792 F.3d at 1350; Docket No. 108-2

at ¶¶ 186-89, 197-99, 205-07). Defendants further contend that the specification lacks any

disclosure of “chang[ing]” and “present[ing]” windows in response to the claimed sequence of

“user inputs.” Id. (citing Docket No. 108-2 at ¶¶ 200, 208). Defendants also argue that Plaintiff’s

expert’s reliance on alleged “interact[ion]” between the limitations fails because the alleged

“interact[ion]” does not “inform the structural character of” the “detection,” “presentation,” and

“change” limitations. Id. (citing Docket No. 105-15 at ¶¶ 680, 703, 715).

       For the following reasons, the Court finds that the “processor configured for” terms are

not governed by 35 U.S.C. § 112, ¶ 6, and should be given their plain and ordinary meaning


                                             112 / 122
        2. Analysis

        The disputed “processor configured for” terms appear in asserted claim 66 of the ’838

Patent. Here, there is a rebuttable presumption that § 112, ¶ 6 does not apply because the claims

do not recite the word “means.” Therefore, the analysis proceeds in two steps.23

        The Court finds that Defendants have conflated the steps in the § 112, ¶ 6 analysis. Apple

Inc. v. Motorola, Inc., 757 F.3d 1286, 1298-1299 (Fed. Cir. 2014) (“Requiring traditional physical

structure in software limitations lacking the term means would result in all of these limitations

being construed as means-plus-function limitations and subsequently being found indefinite.”);

Zeroclick, LLC v. Apple Inc., 891 F.3d 1003, 1007-09 (Fed. Cir. 2018) (holding that the district

court erred by effectively treating “program” and “user interface code” as nonce words and

concluding in turn that the claims recited means-plus-function limitations).

        In contrast to the claims in Williamson, claim 66 of the ’838 Patent describes the objectives

and operations of the processor programmed to execute the recited algorithm. In other words, the

claim language provides a description of how the processor is specifically programmed to operate.

For example, the processor is programmed to present a plurality of application window

representations including a second application window representation associated with the second

application, and a third application window representation associated with the third application

using the screen. Claim 66 further recites that the processor is programmed to detect first user

input, and in response to the first user input, present a first window for presenting first data

associated with the first application. Claim 66 states that the processor is programmed to detect a

second user input, and in response to the second user input, present a second window for presenting



23
  The applicable law relating to the determination and construction of means-plus-function terms is included in the
Analysis Section of “‘Code For’ Terms in the ’361 Patent.”




                                                   113 / 122
second data associated with the second application, adjacent to the first window associated with

the first application. Claim 66 also recites that the processor is programmed to detect a third user

input, and in response to the third user input, change the presentation of the first window and the

second window, such that a first size of the first window and a second size of the second window

are both changed.

       As these claim elements illustrate, claim 66 describes the structural interactions of the

processor, the screen, the input device, and the memory. The memory stores applications, and the

screen is used to present a plurality of application window representations. The input device

detects the input and initiates presenting the window associated with the applications. Thus, a

POSITA would understand that the claim language recites sufficient structure, and that the term

“processor configured for . . .” is not used as a generic term or black box recitations of structure

or abstractions. Zeroclick, LLC v. Apple Inc., 891 F.3d 1003, 1007-09 (Fed. Cir. 2018) (“[A]

person of ordinary skill in the art could reasonably discern from the claim language that the words

‘program,’ . . . and ‘user interface code,’ . . . are used not as generic terms or black box recitations

of structure or abstractions, but rather as specific references to conventional graphical user

interface programs or code, existing in prior art at the time of the inventions.”) (emphasis added).

       Once again, Defendants’ argument is more in the nature of enablement or disclosure of

corresponding structure for terms determined to be means-plus-function limitations, rather than

the threshold question of whether § 112, ¶ 6 applies. Aristocrat Techs. Australia Pty Ltd. v. Int'l

Game Tech., 521 F.3d 1328, 1336 (Fed. Cir. 2008) (in evaluating a claim that was a means-plus-

function limitation, stating that “[w]hether the disclosure would enable one of ordinary skill in the

art to make and use the invention is not at issue here”; “[e]nablement of a device requires only the

disclosure of sufficient information so that a person of ordinary skill in the art could make and use




                                              114 / 122
the device” while “[a] section 112 paragraph 6 disclosure . . . serves the very different purpose of

limiting the scope of the claim to the particular structure disclosed, together with equivalents”).

       Requiring the patent to describe precisely how the claimed functions are achieved or how

a POSITA could make and use the invention goes beyond the threshold trigger for the application

of § 112, ¶ 6. When § 112, ¶ 6 applies to a claim limitation and the corresponding structure is

software that cannot be performed by a general-purpose computer, the patentee must provide an

algorithm for the software to avoid indefiniteness. See Function Media, LLC v. Google, Inc., 708

F.3d 1310, 1318 (Fed. Cir. 2013) (holding that the corresponding disclosure for a

computer-implemented means-plus-function claim is an algorithm).                But the algorithm

requirement is only triggered when the limitation is a means-plus-function limitation under step

one of the analysis. Because the Court has determined that this term is not subject to § 112, ¶ 6,

there is no requirement that the claims or specification provide a specific algorithm.

       In summary, although the presumption against § 112, ¶ 6 is no longer “strong,” Defendants

still bear the burden to affirmatively overcome the presumption. In the context of the intrinsic

record for the ’838 Patent, the Court finds that Defendants have not shown that the “processor

configured for . . .” terms are subject to § 112, ¶ 6. Accordingly, the Court rejects Defendants’

argument that the “process configured for . . .” terms are means-plus-function terms governed by

§ 112, ¶ 6, and finds that no further construction is required.

       3. Court’s Construction

       In light of the evidence, the Court finds that the phrase “at least one processor configured

for . . . in response to the third user input, change of, utilizing the screen, the presentation of

the first window and the second window, such that a first size of the first window and a

second size of the second window are both changed” (Term No. 14) is not governed by 35

U.S.C. § 112, ¶ 6, and should be given its plain and ordinary meaning.


                                              115 / 122
       In light of the evidence, the Court finds that the phrase “at least one processor configured

for . . . presentation of, utilizing the screen, a plurality of application window representations

. . . in response to the first user input, presentation of, utilizing the screen, a first window for

presenting first data associated with the first application; . . . in response to the second user

input, presentation of, utilizing the screen, a second window for presenting second data

associated with the second application, adjacent to the first window associated with the first

application” (Term No. 29) is not governed by 35 U.S.C. § 112, ¶ 6, and should be given its plain

and ordinary meaning.

       In light of the evidence, the Court finds that the phrase “at least one processor configured

for . . . detection of, utilizing the input device, a first user input; . . . detection of, utilizing the

input device, a second user input; . . . detection of, utilizing the input device, a third user

input” (Term No. 30) is not governed by 35 U.S.C. § 112, ¶ 6, and should be given its plain and

ordinary meaning.

M.     “the application window representations are presented before the detection of the
       first user input” (Group N)

          Disputed Term                  Plaintiff’s Proposal              Defendants’ Proposal
 (Term No. 21)                      Plain and ordinary meaning.        Indefinite
 “the application window
 representations are presented
 before the detection of the
 first user input”

       1. The Parties’ Positions

       The parties dispute whether the phrase “the application window representations are

presented before the detection of the first user input” renders the claim language indefinite.

       Plaintiff argues that a POSITA would find that antecedent basis exists between “the

application window representations” in claim 164 and “a plurality of application window

representations” in claim 1 of the ’838 Patent. Docket No. 105 at 25. Plaintiff contends that the


                                               116 / 122
phrase should be given its plain and ordinary meaning because Defendants have not shown by

clear and convincing evidence that this phrase is invalid. Id. (citing Docket No. 105-15 at ¶¶ 694-

697).

        Defendants respond that claim 1 recites, in pertinent part, that the apparatus is configured

to display a first window “in response to the first user input.” Docket No. 108 at 53 (citing Docket

No. 105-11 at 27:55–59). Defendants also argue that claim 153 adds the further limitation that the

screen and processor are configured to “present” a “window representation group [including a

plurality of application window representations] simultaneously with the first window.” Id. (citing

Docket No. 105-11 at 47:6–9). According to Defendants, claim 164 directly contradicts the

required limitations of claims 1 and 153 by adding that “the apparatus is configured such that: the

application window representations are presented before the detection of the first user input.” Id.

(citing Docket No. 105-11 at 48:41–43). In other words, Defendants argue that claim 164—which

inherits all the features of the claims from which it depends—requires: (1) presenting a first

window in response to first user input, (2) presenting an application window representation group

simultaneously with the first window, and (3) presenting the application window representations

before the first user input. Id. (citing Docket No. 108-2 at ¶¶ 214-18). Because these steps require

a logical impossibility, Defendants argue, claim 164 is indefinite.

        For the following reasons, the Court finds that the phrase “the application window

representations are presented before the detection of the first user input” renders the claim

indefinite because the claim language, viewed in light of the specification, fails to “inform those

skilled in the art about the scope of the invention with reasonable certainty.” Nautilus, 134 S. Ct.

at 2129.




                                             117 / 122
       2. Analysis

       The phrase “the application window representations are presented before the detection of

the first user input” appears in asserted claim 164 of the ’838 Patent. In the context of the

surrounding claim language, the Court finds that the “before” requirement renders the claim

indefinite because it is inconsistent with the limitations of the claims from which it depends.

Specifically, claim 1 recites that the apparatus is configured to display a first window “in response

to the first user input.” ’838 Patent at 27:55–59. Claim 153 adds the further limitation that the

screen and processor are configured to “present” a “window representation group [including a

plurality of application window representations] simultaneously with the first window without

overlapping the first window.” Id. at 47:6–9. Claim 164 directly contradicts these limitations by

adding the requirement that “the apparatus is configured such that: the application window

representations are presented before the detection of the first user input.” Id. at 48:41–43. It is not

possible to present the application window representation simultaneously with the first window

before a user input, because the claim requires that the first window is not presented until after and

in response to a user input.

       Plaintiff’s arguments are unpersuasive and fail to reconcile the inconsistent requirements

of claim 164. Plaintiff’s expert refers to the wrong independent claim (claim 66), from which

claim 164 does not depend. Docket No. 105-15 at ¶¶ 692-97. His contention—that the invention

of claim 164 is functional whether application window representations are presented before or

after detection of first user input—contradicts the claim language. Id. at ¶ 696. Claim 164 requires

the application window representations to be presented both before and simultaneously with the

first window. Given this contradiction, a person of skill in the art would not understand the scope

of the claim. ’838 Patent, claims 1, 153, 164; Docket No. 108-2 at ¶¶ 214-21. Accordingly, the




                                              118 / 122
Court finds that the phrase “the application window representations are presented before the

detection of the first user input” renders the claim indefinite.

       3. Court’s Construction

       The phrase “the application window representations are presented before the

detection of the first user input” (Term No. 21) renders the claim indefinite because the claim

language, viewed in light of the specification, fails to “inform those skilled in the art about the

scope of the invention with reasonable certainty.” Nautilus, 134 S. Ct. at 2129.

N.     “first window of the first application” / “application window” (Group O)

        Disputed Term                Plaintiff’s Proposal                Defendants’ Proposal
 (Term No. 19)                 Plain and ordinary meaning.         “a visual interface element
 “first window of the first                                        through which a user can interact
 application” / “application                                       with the first application” / “a
 window”                                                           visual interface element through
                                                                   which a user can interact with an
                                                                   application”

       1. The Parties’ Positions

       The parties dispute whether the terms “first window of the first application” and

“application window” require construction.

       Plaintiff argues that the terms should have their plain and ordinary meaning. Docket No.

105 at 24 (citing Docket No. 105-15 at ¶¶ 287-294). Plaintiff further asserts that Defendants’

proposed construction of “window” is contrary to what the patentee intended. Id. Plaintiff

contends that Defendants’ definitions will confuse the decision maker and that a POSITA does not

have any problem understanding the meaning of these terms. Id. (citing Docket No. 105-15 at ¶¶

287-294).

       Defendants respond that there is no dispute that the claimed “window” constitutes a “visual

interface element.” Docket No. 108 at 49 (citing Docket No. 105-115 at ¶ 294; Docket No. 105-

4 at 9:32–33). Defendants contend that the parties dispute whether the “visual interface element”


                                              119 / 122
is also one through which a user can interact with an application. Id. Defendants argue that the

disputed term recites not just a window, but a “window of the first application.” Id. at 50.

Defendants further argue that the background of the patent emphasizes that the motivation of the

alleged invention is to improve the process of a user “interacting with” an application. Id. (citing

Docket No. 105-4 at 1:44–46). Defendants contend that the specification also makes clear that

there are numerous “visual interface elements” other than windows. Id. (citing Docket No. 105-4

at 9:33–38). According to Defendants, Plaintiff’s alternative proposal fails to distinguish an

“application window” from these other forms of “visual interface elements.” Id. Finally,

Defendants argue that the parties’ experts agree that an “application window” is one through which

a user can interact with an application. Id. (citing Docket No. 108-2 at ¶¶ 125-29; Docket No.

105-15 at ¶ 290).

       For the following reasons, the Court finds that the terms “first window of the first

application” / “application window” should be given their plain and ordinary meaning.

       2. Analysis

       The terms “first window of the first application” and “application window” appear in either

asserted claim 4 of the ’923 Patent, asserted claim 1 of the ’938 Patent, asserted claim 1 of the

’878 Patent, or asserted claim 52 of the ’145 Patent. The Court finds that the terms are used

consistently in the claims and are intended to have the same general meaning in each claim. The

Court further finds the terms “first window of the first application” and “application window” are

unambiguous and understandable by a jury, and should be given their plain and ordinary meaning.

       Defendants argue that their construction gives meaning to each word in the claim. Docket

No. 108 at 49. But Defendants fail to provide a persuasive reason for replacing the language

chosen by the patentee with their preferred language. Defendants’ construction implies that an

element is only a “window” if the user uses it to interact with the application. The Court agrees


                                             120 / 122
with Plaintiff that Defendants’ proposed construction moves away from the term “window” and

potentially reads an unnecessary limitation into the claim. The surrounding claim language

captures the interaction of the user with the first application. Accordingly, the term will be given

its plain and ordinary meaning.

       Defendants contend that Plaintiff’s alternative construction removes “application” from the

term by construing it without any reference to the application to which the window provides access.

Id. at 50. Defendants further argue that there are numerous “visual interface elements” other than

windows, and that Plaintiff’s proposal fails to distinguish an “application window” from these

other forms of “visual interface elements.” Id. The Court notes that Defendants’ construction has

the same flaw because any of the other “visual elements” may also allow a user to interact with

the first application. Thus, Defendants’ argument indicates that their construction is unnecessary

and would confuse the jury. Moreover, the surrounding claim language captures the interaction of

the user with the first application. Defendants also argue that Figures 6a-e “clearly illustrate

windows providing access to a user to interact with an application.” Id. The Court agrees that the

figures illustrate what a juror would understand a “window” to be. But Defendants have not

provided a persuasive reason to replace the understandable term “window” with their construction

of “a visual interface element through which a user can interact.”

       Finally, the Court notes that the parties appear to agree that the plain and ordinary meaning

of “window” includes a “visual interface element.” Specifically, Plaintiff’s expert provides an

alternative construction of the phrases “first window of the first application”/ “application

window” to mean “a first visual interface element.” Docket No. 105-15 at 149. Thus, to the extent

that a party argues that the term “window” does not include a “visual interface element,” the Court

rejects that argument. This is consistent with the specification, which states that “[e]xemplary




                                             121 / 122
visual interface elements include windows.” ’938 Patent at 9:32–33. Finally, in reaching its

conclusion, the Court has considered the extrinsic evidence submitted by the parties and given it

its proper weight in light of the intrinsic evidence.

        3. Court’s Construction

        The terms “first window of the first application” / “application window” (Term No. 19)

will be given their plain and ordinary meaning.

                                      VI.     CONCLUSION

        The Court adopts the constructions above for the disputed and agreed terms of the Asserted

Patents. The parties should ensure that all testimony regarding the terms addressed in this Order

is constrained by the Court’s reasoning. Further, in the presence of the jury, the parties should not

expressly or implicitly refer to each other’s claim construction positions and should not expressly

refer to any portion of this Order that is not an actual construction adopted by the Court. The

references to the claim construction process should be limited to informing the jury of the

constructions adopted by the Court.




    So ordered and signed on this
    May 10, 2019




                                              122 / 122
                                                    APPENDIX

Group
                                Term                                          Court’s Construction
– No.
A – 15 application                                               A software program that performs a specific
                                                                 function. For example, a word processor, a
                                                                 database program, a web browser, or an image-
                                                                 editing program.
B – 22   . . . presentation of . . . a first window associated   Plain and ordinary meaning
         with the first program component . . .

         . . . creation of a second window associated with
         the second program component . . .
C – 16   in an area that is more convenient than an area in      Indefinite
         which a desktop taskbar resides

         permits a user to conveniently enter the second
         user input on the one of the plurality of elements
         of the menu corresponding to the second
         application for selection purposes, instead of
         requiring location of the second window among
         a clutter of different windows
E–1      code for detecting a user input corresponding to        Subject to § 112, ¶ 6
         the first navigation control
                                                                 Indefinite
E–2      code for sending, in response to detecting the          Subject to § 112, ¶ 6
         user input, navigation information to navigate to
         the second visual component                             Function: sending, in response to detecting the
                                                                 user input, navigation information to navigate to
                                                                 the second visual component

                                                                 Corresponding Structure: a processor
                                                                 programmed to perform one or more of the steps
                                                                 for sending navigation information disclosed in
                                                                 the ’361 Patent at 15:60–16:5
E–5      code for presenting a first navigation control, in      Subject to § 112, ¶ 6
         a first navigation region determined based on the
         first application region                                Function: presenting a first navigation control, in
                                                                 a first navigation region determined based on the
                                                                 first application region

                                                                 Corresponding Structure: a processor
                                                                 programmed to perform one or more of the steps
                                                                 for presenting a navigation control disclosed in
                                                                 the ’361 Patent at 19:54-20:2




                                                        1/8
E – 11   code for presenting, in a first application region     Subject to § 112, ¶ 6
         of a presentation space of a display device, a first
         visual component                                       Indefinite
F–6      code for detecting access to the first media           Subject to § 112, ¶ 6
         player to play a first media stream that includes
         video                                                  Indefinite
F–7      code for detecting a first media player access to      Subject to § 112, ¶ 6
         a first presentation device to play a first media
         stream, where presentation focus information is        Indefinite
         accessible for identifying whether the first media
         player has first presentation focus for playing the
         first media stream
F – 27   code for detecting a second media player access        Subject to § 112, ¶ 6
         to play a second media stream while the second
         media player does not have second presentation         Indefinite
         focus, where the second media stream is not
         played via the first presentation device while the
         second media player does not have second
         presentation focus
G – 12   A computer program product embodied on a               Subject to § 112, ¶ 6
         non-transitory computer readable medium,
         comprising: . . .                                      Function: indicating that the first media stream is
         code for indicating, if the first presentation         allowed to be presented via the first presentation
         device is to be utilized for presentation based on     device / indicating that the first media stream is
         the presentation focus information, that the first     allowed to be presented via the second
         media stream is allowed to be presented via the        presentation device
         first presentation device; and . . .
                                                                Structure: A processor programmed to perform
         A computer program product embodied on a               one or more of the steps for indicating that the
         non-transitory computer readable medium,               media player is allowed to play the media stream
         comprising . . .                                       via the presentation device disclosed at ’264
         code for indicating, if the second presentation        Patent at 13:52-14:27, 22:56-23:13, 25:17-37 or
         device is to be utilized for presentation based on     ’299 Patent, 13:55-14:30, 22:58-23:16, 25:20-40.
         the presentation focus information, that the first
         media stream is allowed to be presented via the
         second presentation device; wherein the
         computer program product is operable such that
         a change in presentation focus is capable of
         being based on at least one of a releasing of a
         first presentation focus in connection with the
         first media player, a detected user input
         indication for giving the second media player a
         second presentation focus, a change in input
         focus, a change in an attribute of a user interface
         element, a transparency level




                                                      2/8
         of at least one of the user interface element, or
         another user interface element sharing a region
         of a display of the first presentation device.

         code for indicating, . . . , that the first media
         stream is allowed to be presented via the first
         presentation device

         code for indicating, . . . , that the first media
         stream is allowed to be presented via the second
         presentation device
G – 13   A computer program product embodied on a               Subject to § 112, ¶ 6
         non-transitory computer readable medium,
         comprising . . . code for indicating, if the second    Function: indicating . . . that the first media
         presentation device is to be utilized for              player is allowed to play the first media stream
         presentation based on the presentation focus           via the first presentation device / indicating . . .
         information, that the second media player is           that the second media player is allowed to play
         allowed to play the second media stream via the        the second media stream via the first
         second presentation device.                            presentation device / indicating . . . that the
                                                                second media player is allowed to play the
         code for indicating, . . . that the first media        second media stream via the second presentation
         player is allowed to play the first media stream       device / indicating . . . that the first media player
         via the first presentation device                      is allowed to play the first media stream via the
                                                                second presentation device / indicating . . . that
         code for indicating, . . . that the second media       the first media player is allowed to play the first
         player is allowed to play the second media             media stream via both the first presentation
         stream via the first presentation device               device and the second presentation device

         code for indicating, . . . that the first media        Structure: A processor programmed to perform
         player is allowed to play the first media stream       one or more of the steps for indicating that the
         via the second presentation device                     media player is allowed to play the media stream
                                                                via the presentation device disclosed at ’264
         code for indicating, . . . that the first media        Patent at 13:52-14:27, 22:56-23:13, 25:17-37;
         player is allowed to play the first media stream       ’299 Patent, 13:55-14:30, 22:58-23:16, 25:20-
         via both the first presentation device and the         40; or ’731 Patent at 13:55-14:30, 22:58-23:16,
         second presentation device                             25:20-40.
H – 31   instructions to . . . in response to the first user    Not subject to § 112, ¶ 6
         input, present, utilizing the touchscreen, a first
         window associated with the first application           (Plain and ordinary meaning)
         simultaneously with a first menu with a plurality
         of first menu-related items

         instructions to . . . in response to the fourth user
         input, present, utilizing the touchscreen, a
         second window




                                                        3/8
         instructions to . . . in response to the first user
         input, present, utilizing the touchscreen, a first
         window associated with the first application
         simultaneously with a first reduced application
         window group with a plurality of first reduced
         application window group-related windows
H – 17   instructions to . . . in response to the second user       Not subject to § 112, ¶ 6
         input, change, utilizing the touchscreen, the
         presentation of the first menu item and the                (Plain and ordinary meaning)
         second menu item

         instructions to . . . in response to the third user
         input, change, utilizing the touchscreen, the
         presentation of the first menu related items and
         the first window associated with the first
         application
H – 32   instructions to . . . detect a [first / second / third /   Not subject to § 112, ¶ 6
         fourth] user input
                                                                    (Plain and ordinary meaning)
         instructions to . . . detect, utilizing the
         touchscreen, a [first / second / third / fourth] user
         input
I – 33   instructions to: . . . indicate . . . that the first       Subject to § 112, ¶ 6
         media stream is allowed to be presented via the
         first presentation device                                  Function: indicate . . . that the first media stream
                                                                    is allowed to be presented via the first
         instructions to: . . . indicate . . . that the first       presentation device / indicate . . . that the first
         media stream is allowed to be presented via the            media stream is allowed to be presented via the
         second presentation device                                 second presentation device

                                                              Structure: A processor programmed to perform
                                                              one or more of the steps for indicating that the
                                                              media stream is allowed to be presented via the
                                                              presentation device disclosed at ’558 Patent at 7-
                                                              50, 23:24-49, 25:55-26:9.
I – 18   instructions to: in response to the detection of the Not subject to § 112, ¶ 6
         selection of the at least one first input control
         presented with the first media player, cause         (Plain and ordinary meaning)
         presentation of the first media stream via the first
         presentation device and the second presentation
         device utilizing the first media player

         instructions to . . . detect, while the first media
         stream is being presented via the first
         presentation device and the second presentation
         device utilizing the first media player, a selection


                                                           4/8
         of the at least one second input control presented
         with the second media player

         instructions to . . . in response to the detection of
         the selection of the at least one second input
         control presented with the second media player
         while the first media stream is being presented
         via the first presentation device and the second
         presentation device utilizing the first media
         player, cause a pause of the presentation of the
         first media stream via the first presentation
         device and the second presentation device
         utilizing the first media player, and cause
         presentation of the second media stream via the
         first presentation device and the second
         presentation device utilizing the second media
         player
J – 10   code configured to . . . utilize the at least one       Not subject to § 112, ¶ 6
         processor to determine if the first user input is
         predetermined to cause menu display                     (Plain and ordinary meaning)
J – 23   code configured to . . . utilize the display to         Not subject to § 112, ¶ 6
         display a first window of the first application
                                                                 (Plain and ordinary meaning)
         code configured to . . . utilize the display to
         display a menu in a first location with respect to
         a location of the first window

         code configured to . . . utilize the display to
         display the menu in a second location with
         respect to the location of the first window

         code configured to . . . utilize the display to at
         least one of move or re-size the first window of
         the first application, in response to the second
         user input

         code configured to . . . utilize the display to at
         least one of move or re-size the elements of the
         menu, in response to the second user input

         code configured to . . . utilize the display to
         display a second window of the second
         application of the plurality of applications, in
         response to the third user input
J – 24   code configured to . . . utilize the at least one       Not subject to § 112, ¶ 6
         input device to receive first user input


                                                           5/8
                                                                (Plain and ordinary meaning)
         code configured to . . . utilize the at least one
         input device to receive second user input for at
         least one of moving or re-sizing the first window
         of the first application

         code configured to . . . utilize the at least one
         input device to receive third user input on one of
         the plurality of elements of the menu
         corresponding to the second application
J – 28   code configured to . . . utilize the memory to         Not subject to § 112, ¶ 6
         store a plurality of applications
                                                                (Plain and ordinary meaning)
K–8      device configured to . . . detect, utilizing the at    Not subject to § 112, ¶ 6
         least one hardware processor, first user input
                                                                (Plain and ordinary meaning)
         device configured to . . . detect, utilizing the at
         least one hardware processor, second user input
         in connection with representation of the second
         visual component of the second application
K–9      device configured to . . . detect, utilizing the at    Not subject to § 112, ¶ 6
         least one processor, first user input
                                                                (Plain and ordinary meaning)
         device configured to . . . detect, utilizing the at
         least one processor, the second user input in
         connection with the representation of the second
         window of the second application
K – 25   device configured to . . . present, utilizing the at   Not subject to § 112, ¶ 6
         least one hardware processor and the display, a
         first visual component of the first application        (Plain and ordinary meaning)

         device configured to . . . in response to the
         detection of the first user input in connection
         with the first visual component of the first
         application, present, utilizing the at least one
         hardware processor and the display, a
         representation of a second visual component

         device configured to . . . in response to the
         detection of the second user input in connection
         with the representation of the second visual
         component of the second application in the
         plurality of applications, present, utilizing the at
         least one hardware processor and the display, the
         second visual component of the second
         application


                                                        6/8
K – 26   device configured to . . . present, utilizing the at    Not subject to § 112, ¶ 6
         least one processor and the display, a first
         window of the first application in a presentation       (Plain and ordinary meaning)
         space of the display

         device configured to . . . in response to the
         detection of the first user input, present, utilizing
         the at least one processor and the display, a
         representation of a second window of the second
         application in a menu, in a particular region of
         the presentation space of the display

         device configured to . . . in response to the
         detection of the second user input in connection
         with the representation of the second window of
         the second application, present, utilizing the at
         least one processor and the display, the second
         window of the second application
L – 14   at least one processor . . . configured for . . . in    Not subject to § 112, ¶ 6
         response to the third user input, change of,
         utilizing the screen, the presentation of the first     (Plain and ordinary meaning)
         window and the second window, such that a first
         size of the first window and a second size of the
         second window are both changed
L – 29   at least one processor . . . configured for . . .       Not subject to § 112, ¶ 6
         presentation of, utilizing the screen, a plurality
         of application window representations                   (Plain and ordinary meaning)

         at least one processor . . . configured for . . . in
         response to the first user input, presentation of,
         utilizing the screen, a first window for presenting
         first data associated with the first application

         at least one processor . . . configured for . . . in
         response to the second user input, presentation
         of, utilizing the screen, a second window for
         presenting second data associated with the
         second application, adjacent to the first window
         associated with the first application
L – 30   at least one processor . . . configured for . . .       Not subject to § 112, ¶ 6
         detection of, utilizing the input device, a [first /
         second / third] user input                              (Plain and ordinary meaning)
M–3      navigation element handler component that . . .         Subject to § 112, ¶ 6
         detects a user input corresponding to the first
         navigation control                                      Indefinite




                                                        7/8
M–4      navigation director component that . . . sends, in   Subject to § 112, ¶ 6
         response to detecting the user input, navigation
         information to navigate to the second visual         Function: sends, in response to detecting the user
         component                                            input, navigation information to navigate to the
                                                              second visual component

                                                              Corresponding Structure: a processor
                                                              programmed to perform one or more of the steps
                                                              for sending navigation information disclosed in
                                                              the ’361 Patent at 15:60–16:5
N – 21   the application window representations are           Indefinite
         presented before the detection of the first user
         input
O – 19   first window of the first application                Plain and ordinary meaning

         application window




                                                      8/8
